EXHIBIT 10.1




LOAN AGREEMENT

Dated as September 1, 2010

By and among

THE ENTITIES SET FORTH ON SCHEDULE I
ATTACHED HERETO,
collectively, as Borrower

and

JPMORGAN CHASE BANK, N.A.,
as Lender























TABLE OF CONTENTS

Page

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

2

Section 1.1

Definitions.

2

Section 1.2

Principles of Construction.

2

ARTICLE II - GENERAL TERMS

2

Section 2.1

Loan Commitment; Disbursement to Borrower.

2

2.1.1

Agreement to Lend and Borrow.

2

2.1.2

Single Disbursement to Borrower.

2

2.1.3

The Note, Mortgage and Loan Documents.

2

2.1.4

Use of Proceeds.

2

Section 2.2

Interest Rate.

2

2.2.1

Interest Rate.

2

2.2.2

Interest Calculation.

2

2.2.3

Default Rate.

2

2.2.4

Usury Savings.

2

Section 2.3

Loan Payment.

2

2.3.1

Monthly Debt Service Payments.

2

2.3.2

Payments Generally.

2

2.3.3

Payment on Maturity Date.

2

2.3.4

Late Payment Charge.

2

2.3.5

Method and Place of Payment.

2

Section 2.4

Prepayments.

2

2.4.1

Voluntary Prepayments.

2

2.4.2

Mandatory Prepayments.

2

2.4.3

Prepayments After Default.

2

Section 2.5

Intentionally omitted.

2

Section 2.6

Release of Property.

2

2.6.1

Release of all of the Property.

2

2.6.2

Release of Individual Property

2

Section 2.7

Lockbox Account/Cash Management.

2

2.7.1

Lockbox Account.

2

2.7.2

Cash Management Account.

2

2.7.3

Payments Received under the Cash Management Agreement.

2

ARTICLE III - CONDITIONS PRECEDENT

2

Section 3.1

Conditions Precedent to Closing.

2

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

2

Section 4.1

Borrower Representations.

2

4.1.1

Organization.

2

4.1.2

Proceedings.

2

4.1.3

No Conflicts.

2

















4.1.4

Litigation.

2

4.1.5

Agreements.

2

4.1.6

Title.

2

4.1.7

Solvency.

2

4.1.8

Full and Accurate Disclosure.

2

4.1.9

No Plan Assets.

2

4.1.10

Compliance.

2

4.1.11

Financial Information.

2

4.1.12

Condemnation.

2

4.1.13

Federal Reserve Regulations.

2

4.1.14

Utilities and Public Access.

2

4.1.15

Not a Foreign Person.

2

4.1.16

Separate Lots.

2

4.1.17

Assessments.

2

4.1.18

Enforceability.

2

4.1.19

No Prior Assignment.

2

4.1.20

Insurance.

2

4.1.21

Use of Property.

2

4.1.22

Certificate of Occupancy; Licenses.

2

4.1.23

Flood Zone.

2

4.1.24

Physical Condition.

2

4.1.25

Boundaries.

2

4.1.26

Leases.

2

4.1.27

Survey.

2

4.1.28

Inventory.

2

4.1.29

Filing and Recording Taxes.

2

4.1.30

Special Purpose Entity/Separateness.

2

4.1.31

Management Agreement.

2

4.1.32

Illegal Activity.

2

4.1.33

No Change in Facts or Circumstances; Disclosure.

2

4.1.34

Investment Company Act.

2

4.1.35

Embargoed Person.

2

4.1.36

Principal Place of Business; State of Organization.

2

4.1.37

Environmental Representations and Warranties.

2

4.1.38

Cash Management.

2

Section 4.2

Survival of Representations.

2

ARTICLE V - BORROWER COVENANTS

2

Section 5.1

Affirmative Covenants.

2

5.1.1

Existence; Compliance with Legal Requirements.

2

5.1.2

Taxes and Other Charges.

2

5.1.3

Litigation.

2

5.1.4

Access to Properties.

2

5.1.5

Notice of Default.

2

5.1.6

Cooperate in Legal Proceedings.

2

5.1.7

Perform Loan Documents.

2

5.1.8

Award and Insurance Benefits.

2





2













5.1.9

Further Assurances.

2

5.1.10

Principal Place of Business, State of Organization.

2

5.1.11

Financial Reporting.

2

5.1.12

Business and Operations.

2

5.1.13

Title to the Property.

2

5.1.14

Costs of Enforcement.

2

5.1.15

Estoppel Statement.

2

5.1.16

Loan Proceeds.

2

5.1.17

Performance by Borrower.

2

5.1.18

Confirmation of Representations.

2

5.1.19

Environmental Covenants.

2

5.1.20

Leasing Matters.

2

5.1.21

Alterations.

2

5.1.22

Operation of Property.

2

5.1.23

Embargoed Person.

2

Section 5.2

Supplemental Mortgage Affidavits.

2

Section 5.3

Negative Covenants.

2

5.3.1

Operation of Property.

2

5.3.2

Liens.

2

5.3.3

Dissolution.

2

5.3.4

Change In Business.

2

5.3.5

Debt Cancellation.

2

5.3.6

Zoning.

2

5.3.7

No Joint Assessment.

2

5.3.8

Intentionally Omitted.

2

5.3.9

ERISA.

2

5.3.10

Transfers.

2

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION;

2

Section 6.1

Insurance.

2

Section 6.2

Casualty.

2

Section 6.3

Condemnation.

2

Section 6.4

Restoration.

2

ARTICLE VII - RESERVE FUNDS

2

Section 7.1

Required Repairs.

2

7.1.1

Deposits.

2

7.1.2

Release of Required Repair Funds.

2

Section 7.2

Tax and Insurance Escrow Fund.

2

Section 7.3

Intentionally Omitted.

2

Section 7.4

Intentionally Omitted.

2

Section 7.5

Excess Cash Flow Reserve Fund.

2

7.5.1

Deposits to Excess Cash Flow Reserve Fund.

2

7.5.2

Release of Excess Cash Flow Reserve Funds.

2

Section 7.6

Reserve Funds, Generally.

2

ARTICLE VIII - DEFAULTS

2





3













Section 8.1

Event of Default.

2

Section 8.2

Remedies.

2

Section 8.3

Remedies Cumulative; Waivers.

2

ARTICLE IX - SPECIAL PROVISIONS

2

Section 9.1

Securitization.

2

9.1.1

Sale of Notes and Securitization.

2

9.1.2

Securitization Costs.

2

Section 9.2

Uncross of Properties

2

Section 9.3

Exculpation

2

Section 9.4

Matters Concerning Manager.

2

Section 9.5

Servicer.

2

ARTICLE X - MISCELLANEOUS

2

Section 10.1

Survival.

2

Section 10.2

Lender’s Discretion.

2

Section 10.3

Governing Law.

2

Section 10.4

Modification, Waiver in Writing.

2

Section 10.5

Delay Not a Waiver.

2

Section 10.6

Notices.

2

Section 10.7

Trial by Jury.

2

Section 10.8

Headings.

2

Section 10.9

Severability.

2

Section 10.10

Preferences.

2

Section 10.11

Waiver of Notice.

2

Section 10.12

Remedies of Borrower.

2

Section 10.13

Expenses; Indemnity.

2

Section 10.14

Schedules Incorporated.

2

Section 10.15

Offsets, Counterclaims and Defenses.

2

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries.

2

Section 10.17

Publicity.

2

Section 10.18

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets.

2

Section 10.19

Waiver of Counterclaim.

2

Section 10.20

Conflict; Construction of Documents; Reliance.

2

Section 10.21

Brokers and Financial Advisors.

2

Section 10.22

Prior Agreements.

2

Section 10.23

Joint and Several Liability.

2

Section 10.24

Certain Additional Rights of Lender (VCOC).

2

Section 10.25

Additional California Waivers.

2








4













SCHEDULES

Schedule I

–

List of Borrowers

Schedule II

–

Alteration Conditions

Schedule III

–

Required Repairs - Deadlines for Completion

Schedule IV

–

Organizational Chart of Borrower

Schedule V

–

Leasing Conditions

Schedule VI

–

Release Amounts

Schedule VIII-A

–

Inland Pacific Property Services Managed Properties

Schedule VIII-B

–

Inland Southwest Management LLC Managed Properties

Schedule VIII-C

–

Inland US Management LLC Managed Properties

Schedule IX

–

Form of Cash Management Agreement








5













LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of September 1, 2010 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), by and among JPMORGAN CHASE BANK, N.A., a banking association
chartered under the laws of the United States of America, having an address at
383 Madison Avenue, New York, New York 10179 (together with its successors and
assigns, “Lender”) and THE ENTITIES SET FORTH ON SCHEDULE I ATTACHED HERETO,
each having an address at 2901 Butterfield Road, Oak Brook, Illinois  60523
(each, an “Individual Borrower” and, collectively, “Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1

Definitions.

  For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Accrual Period” shall mean the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.

“Additional Insolvency Opinion” shall mean any subsequent Insolvency Opinion.

“Adjusted Release Amount” shall mean, for each Individual Property, the sum of
(a) the Release Amount for such Individual Property and (b)  fifteen percent
(15%) of the Release Amount for such Individual Property.

“Affected Property” shall have the meaning set forth in Section 9.2 hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

















“Agent” shall mean any Eligible Institution acting as Agent under the Cash
Management Agreement.

“Allocated Loan Amount” shall have the meaning set forth in Section 9.2 hereof.

“Alteration Conditions” shall have the meaning set forth on Schedule II hereof.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for each Individual Property prepared by Borrower in accordance
with Section 5.1.11(d) hereof for the applicable Fiscal Year or other period.  

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.  

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, each Individual Borrower and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of any Individual Property; (e) such
Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve





2













Funds or the New York Stock Exchange or the Federal Reserve Bank of New York is
not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Agreement” shall mean a Cash Management Agreement, by and among
Borrower, Lender and Agent, in the form attached hereto as Schedule IX (or such
other form as Lender shall accept in its sole discretion) as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Cash Sweep Event” shall mean the occurrence of: (a) an Event of Default; (b)
any Bankruptcy Action of an Individual Borrower, Guarantor or Manager; or (c) a
DSCR Cash Sweep Trigger Event.

“Cash Sweep Event Cure” shall mean (a) if the Cash Sweep Event is caused solely
by the occurrence of a DSCR Cash Sweep Trigger Event, the achievement of a Debt
Service Coverage Ratio of 1.20 to 1.00 or greater for six (6) consecutive months
based upon the trailing six (6) month period immediately preceding the date of
determination, (b) if the Cash Sweep Event is caused by an Event of Default, the
acceptance by Lender of a cure of such Event of Default (which cure Lender is
not obligated to accept and may reject or accept in its sole and absolute
discretion, unless required by law), or (c) if the Cash Sweep Event is caused by
a Bankruptcy Action of Manager, if Borrower replaces the Manager with a
Qualified Manager under a Replacement Management Agreement; provided, however,
that, such Cash Sweep Event Cure set forth in this definition shall be subject
to the following conditions, (i) no Event of Default shall have occurred and be
continuing under this Agreement or any of the other Loan Documents, (ii) a Cash
Sweep Event Cure may occur no more than a total of two (2) times in the
aggregate during the term of the Loan, and (iii) Borrower shall have paid all of
Lender’s reasonable expenses incurred in connection with such Cash Sweep Event
Cure including, reasonable attorney’s fees and expenses.  Notwithstanding the
foregoing, there shall be no Cash Sweep Event Cure following a Cash Sweep Event
caused by a Bankruptcy Action of Borrower or Guarantor.

“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure (or, if such day is not a
Business Day, the immediately preceding Business Day), or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents in accordance with the terms and provisions of the Loan
Documents.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty/Condemnation Prepayment” shall have the meaning set forth in Section
6.4(e) hereof.





3













“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Certified Rent Roll” shall have the meaning set forth in Section 4.1.26 hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collective Group” shall have the meaning set forth in Section 10.23 hereof.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of an Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

“Contribution Agreement” shall mean that certain Contribution Agreement, dated
as of the date hereof, by and among each Individual Borrower, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
 “Controlled” and “Controlling” shall have correlative meanings.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including any Yield Maintenance Premium and any
Yield Maintenance Default Premium) due to Lender in respect of the Loan under
the Note, this Agreement, the Mortgage or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal (if any) and interest payments due under this Agreement and
the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a)

the numerator is the Net Operating Income (excluding interest on credit accounts
and using annualized operating expenses for any recurring expenses not paid
monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth in
the statements required hereunder, without deduction for (i) actual management
fees incurred in connection with the operation of the Property, or (ii) amounts
paid to the Reserve Funds, less (A) management fees equal to the greater of
(1) assumed management fees of 3.6% of Gross Income from Operations





4













and (2) the actual management fees incurred, and (B) assumed Replacement Reserve
Fund contributions equal to $0.20 per square foot of gross leasable area at the
Property, and (C) assumed Rollover Reserve Fund contributions equal to $0.63 per
square foot of gross leasable area at the Property; and

(b)

the denominator is the aggregate amount of Debt Service for such period.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Interest Rate.

“Disclosure Documents” shall have the meaning set forth in Section 9.1.1(b)
hereof.

“DSCR Cash Sweep Trigger Event” shall mean, that as of the date of
determination, the Debt Service Coverage Ratio based on the trailing three (3)
month period immediately preceding the date of such determination is less than
1.10 to 1.00.

“DSCR Tax Escrow Trigger Event” shall mean, that as of the date of
determination, the Debt Service Coverage Ratio based on the trailing three (3)
month period immediately preceding the date of such determination is less than
1.20 to 1.00.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean JPMorgan Chase Bank, N.A., or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long-term unsecured debt obligations of which are rated at least “AA-” by
Fitch and S&P and “Aa3” by Moody’s).

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including Executive Order 13224 dated September





5













24, 2001 and those other Executive Orders or regulations related to Specially
Designated Nationals and Specially Designated Global Terrorists, with the result
that the investment in Borrower, Principal or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan made by the Lender is
in violation of law.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment.  Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues:  the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.
 Environmental Law also includes, but is not limited to, any present and future
federal, state and local laws, statutes ordinances, rules, regulations and the
like, as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the environmental conditions of the Property; or relating to wrongful death,
personal injury, or property or other damage in connection with any
environmental condition or use or presence of Hazardous Substances on or at the
Property.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.





6













“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.5 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.5
hereof.

“Exchange Act” shall have the meaning set forth in Section 9.1.1(e) hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” shall mean, during any period, all sustainable
income as reported on the financial statements delivered by Borrower in
accordance with this Agreement, computed in accordance with GAAP, derived from
the ownership and operation of the Property from whatever source during such
period, including, but not limited to, (i) Rents from Tenants that are in
occupancy, open for business and paying contractual rent without right of offset
or credit, (ii) utility charges, (iii) escalations, (iv) forfeited security
deposits, (v) interest on credit accounts, (vi) service fees or charges, (vii)
license fees, (viii) parking fees, (ix) income from vending machines, (x)
business interruption or other loss of income or rental insurance proceeds, (xi)
other required pass-throughs, (xii) rent concessions or credits, and (xiii)
interest on Reserve Accounts, if any, but excluding (i) Rents from
month-to-month Tenants, Tenants during a free-rent period, or Tenants that are
included in any Bankruptcy Actions (unless such Tenant has affirmed its Lease
and is in occupancy, open for business and paying unabated, post-petition Rent,
(ii) sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, (iii) refunds and
uncollectible accounts, (iv) sales of furniture, fixtures and equipment, (v)
Insurance Proceeds (other than business interruption or other loss of income or
rental insurance), (vi) Awards, (vii) unforfeited security deposits, (viii)
utility and other similar deposits and (ix) any disbursements to any Individual
Borrower from the Reserve Funds, if any.  Gross income shall not be diminished
as a result of the Mortgage or the creation of any intervening estate or
interest in the Property or any part thereof.

“Guarantor” shall mean Inland Diversified Real Estate Trust, Inc., a Maryland
corporation.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of





7













Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables,
explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise), but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purpose
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws.

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

“Identified Affiliate” shall mean (i) Inland Real Estate Corporation, a Maryland
corporation, (ii) Inland Real Estate Investment Corporation, a Delaware
corporation, (iii) Inland Western Retail Real Estate Trust, Inc., a Maryland
corporation, (iv) Inland American Real Estate Trust, Inc., a Maryland
corporation, (iv) IDRETI, (v) any other real estate investment trust sponsored
by Inland Real Estate Investment Corporation, or (vi) any other entity composed
entirely of any of the foregoing, by merger or other business combination.

“IDRETI” shall mean Inland Diversified Real Estate Trust, Inc., a Maryland
corporation.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Parties” shall mean Lender and, its designee, (whether or not it is
the Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers,





8













directors, partners, employees, representatives, agents and Affiliates and each
Person or entity who Controls any such Person within the meaning of Section 15
of the Securities Act of 1933 as amended or Section 20 of the Security Exchange
Act of 1934 as amended, any Person who is or will have been involved in the
origination of the Loan, any Person who is or will have been involved in the
servicing of the Loan secured hereby, any Person in whose name the encumbrance
created by the Mortgage is or will have been recorded, any Person who may hold
or acquire or will have held a full or partial interest in the Loan secured
hereby (including, but not limited to, investors or prospective investors in the
Securities, as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan secured hereby for the benefit
of third parties) as well as the respective directors, officers, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).

“Independent Director” shall mean a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and will not while serving as Independent Director be: (i) a
stockholder, director (with the exception of serving as the Independent Director
of an Individual Borrower), officer, employee, partner, member (other than a
“special member” or “springing member”), manager, attorney or counsel of an
Individual Borrower, equity owners of an Individual Borrower or Guarantor or any
Affiliate of an Individual Borrower or Guarantor; (ii) a customer, supplier or
other person who derives any of its purchases or revenues from its activities
with an Individual Borrower or Guarantor, equity owners of an Individual
Borrower or Guarantor or any Affiliate of an Individual Borrower or Guarantor;
(iii) a Person Controlling or under common Control with any such stockholder,
director, officer, employee, partner, member, manager, attorney, counsel, equity
owner, customer, supplier or other Person; or (iv) a member of the immediate
family of any such stockholder, director, officer, employee, partner, member,
manager, attorney, counsel, equity owner, customer, supplier or other Person and
(b) has (i) prior experience as an independent director or independent manager
for a corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three years of employment
experience with one or more nationally-recognized companies that provides, inter
alia, professional independent directors or independent managers in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments, agreements or securities (a “Professional Independent Director”)
and is at all times during his or her service as an Independent Director of an
Individual Borrower an employee of such a company or companies.  A natural
Person who satisfies the foregoing definition except for being (or having been)
the independent director or independent manager of a “special purpose entity”
affiliated with an Individual Borrower (provided such affiliate does not or did
not own a direct or indirect equity interest in an Individual Borrower) shall
not be disqualified from serving as an Independent





9













Director, provided that such natural Person satisfies all other criteria set
forth above and that the fees such individual earns from serving as independent
director or independent manager of affiliates of an Individual Borrower or in
any given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.  A natural Person who satisfies the
foregoing definition other than subparagraph (a)(ii) shall not be disqualified
from serving as an Independent Director of an Individual Borrower if such
individual is a Professional Independent Director and such individual complies
with the requirements of the previous sentence.

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by an Individual Borrower and encumbered
by a Mortgage, together with all rights pertaining to such property and
Improvements, as more particularly described in the granting clauses of the
related Mortgage and referred to therein as the “Property”.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Levenfeld Pearlstein, LLC in connection with
the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Interest Rate” shall mean a rate of 5.70% per annum.

“Kohl’s” shall mean Kohl’s Department Stores, Inc., a Delaware corporation.

“Kohl’s Lease” shall mean that certain lease, dated March 19, 2007, between
Kohl’s, as tenant, and Fruitridge & Stockton, LLC, a California limited
liability company; Petrovich Development Company, a California limited liability
company; and Calvine & Elk Grove-Florin, LLC, a California limited liability
company, as landlord (and each as predecessor-in-interest to Inland Diversified
Elk Grove Calvine, L.L.C., a Delaware limited liability company), as the same
may have been amended and assigned from time to time.

“Kohl’s Property” shall mean the Individual Property owned by Inland Diversified
Elk Grove Calvine, L.L.C., a Delaware limited liability company.

“Lake City Commons Property” shall mean the Individual Property owned by Inland
Diversified Lake City Commons, L.L.C., a Delaware limited liability company.

“Lease” shall mean, with respect to each Individual Property, any lease,
sublease or subsublease, letting, license, concession or other agreement
(whether written or oral and whether now or hereafter in effect) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in the Property by or on behalf of Borrower, and
(a) every modification, amendment or other agreement relating to such lease,
sublease, subsublease, or other agreement entered into in connection with such
lease, sublease,





10













subsublease, or other agreement and (b) every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

“Leasing Conditions” shall mean the conditions set forth on Schedule V hereof.

“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting an Individual
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to an Individual Borrower, at any time in
force affecting such Individual Borrower, an Individual Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to an Individual Property or any part
thereof, or (b) in any way limit the use and enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto.

“Lien” shall mean, with respect to any Individual Property, any mortgage, deed
of trust, deed to secure debt, indemnity deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance, charge
or transfer of, on or affecting Borrower, the Property, any portion thereof or
any interest therein, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage,  the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Lockbox Agreement (if any), the Cash Management Agreement (if
any), the Contribution Agreement and all other documents executed and/or
delivered in connection with the Loan.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Lockbox Agreement” shall mean, individually or collectively as the context
requires, those certain Deposit Account Control Agreements among each Individual
Borrower, Lender, Guarantor and Lockbox Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Lockbox Account.

“Lockbox Bank” shall mean Bank of America, N.A. or such other clearing bank
which establishes, maintains and holds the Lockbox Account, which shall be an
Eligible Institution.

“Management Agreement” shall mean (a) with respect to each Individual Property,
the management agreement entered into by and between the related Individual
Borrower and Manager, pursuant to which Manager is to provide management and
other services with respect





11













to such Individual Property; or (b) if the context requires, the Replacement
Management Agreement.

“Manager” shall mean Inland Diversified Real Estate Services, LLC, a Delaware
limited liability company, or if the context requires, a Qualified Manager who
is operating and managing an Individual Property in accordance with the terms
and provisions of this Agreement pursuant to a Replacement Management Agreement.

“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have any Individual Borrower be
adjudicated bankrupt or insolvent, to institute proceedings under any applicable
insolvency law, to seek any relief under any law relating to relief from debts
or the protection of debtors, to consent to the filing or institution of
bankruptcy or insolvency proceedings against any Individual Borrower, to file a
petition seeking, or consent to, reorganization or relief with respect to any
Individual Borrower under any applicable federal or state law relating to
bankruptcy or insolvency, to seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian, or any similar official
of or for any Individual Borrower or a substantial part of its property, to make
any assignment for the benefit of creditors of any Individual Borrower, to admit
in writing any Individual Borrower’s inability to pay its debts generally as
they become due, or to take action in furtherance of any of the foregoing.

“Maturity Date” shall mean September 1, 2020, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Monthly Debt Service Payment Amount” shall mean an amount equal to interest
only on the outstanding principal balance of the Loan for the related Accrual
Period.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean, with respect to each Individual Property, that certain
first priority [Mortgage/Deed of Trust], Assignment of Leases and Rents and
Security Agreement, dated the date hereof, executed and delivered by an
Individual Borrower to Lender as security for the Loan and encumbering an
Individual Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Net Cash Flow” shall mean, with respect to the Property for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.





12













“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Net Proceeds Prepayment” shall have the meaning set forth in Section 6.4(e)
hereof.

“New Note” shall have the meaning set forth in Section 9.2 hereof.

“Note” shall mean that certain Promissory Note, dated the date hereof, in the
principal amount of $20,700,000 made by Borrower in favor of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Property that are incurred on a regular monthly or other
periodic basis, including without limitation, ground rent (if any), bad debt,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures and contributions to the
Reserve Funds.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining an Individual Property, now or hereafter levied or assessed or imposed
against such Individual Property or any part thereof.

“Other Obligations” shall have the meaning as set forth in the Mortgage.

“Other Obligor(s)” shall have the meaning set forth in Section 10.25 hereof.

“Partial Release Date” shall mean the date on which a partial release shall
occur pursuant to Section 2.6.2 hereof.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan.

“Permitted Affiliate Transfer” shall have the meaning set forth in Section
5.2.10(c).

“Permitted Affiliate Transferee” shall have the meaning set forth in Section
5.2.10(c).

“Permitted Encumbrances” shall mean, with respect to each Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy, (c) Liens, if any, for Taxes imposed by any Governmental
Authority not yet due or delinquent (or the applicable





13













Individual Borrower is contesting in accordance with the terms of Section 5.1.2
hereof), and (d) easements or other encumbrances granted pursuant to Section
5.2.10(e) hereof, and (e) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s reasonable discretion, which
Permitted Encumbrances in the aggregate do not materially and adversely affect
the value, operation or use of the applicable Individual Property or Individual
Borrower’s ability to repay the Loan.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i)

obligations of, or obligations fully guaranteed as to payment of principal and
interest by, the United States or any agency or instrumentality thereof provided
such obligations are backed by the full faith and credit of the United States of
America including, without limitation, obligations of:  the U.S. Treasury (all
direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(ii)

Federal Housing Administration debentures;

(iii)

obligations of the following United States government sponsored agencies:
 Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;





14













(iv)

federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v)

fully Federal Deposit Insurance Corporation-insured demand and time deposits in,
or certificates of deposit of, or bankers’ acceptances issued by, any bank or
trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi)

debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii)

commercial paper (including both non-interest-bearing discount obligations and
interest-bearing obligations payable on demand or on a specified date not more
than one year after the date of issuance thereof) with maturities of not more
than





15













365 days and that at all times is rated by each Rating Agency (or, if not rated
by all Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities) in its highest short-term unsecured debt rating; provided, however,
that the investments described in this clause must (A) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (B) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (C) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(viii)

units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix)

any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.  

“Permitted Par Prepayment Date” shall mean the Payment Date (or, if such day is
not a Business Day, the immediately succeeding Business Day) which is one (1)
month prior to the Maturity Date.

“Permitted Prepayment Date” shall mean the second (2nd) anniversary of the first
Payment Date (or, if such day is not a Business Day, the immediately succeeding
Business Day).  

“Permitted Transfer” shall mean any of the following:  (a) any transfer,
directly as a result of the death of a natural person, of stock, membership
interests, partnership interests or other ownership interests previously held by
the decedent in question to the Person or Persons lawfully entitled thereto,
(b) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests





16













previously held by such natural person to the Person or Persons lawfully
entitled thereto, and (c) any issuance, sale or transfer of non-controlling
interests in IDRETI.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Individual Property.

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its sole discretion, which report shall, among other
things, (a) confirm that such Individual Property and its use complies, in all
material respects, with all applicable Legal Requirements (including, without
limitation, zoning, subdivision and building laws) and (b) include a copy of a
final certificate of occupancy with respect to all Improvements on such
Individual Property.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Policy” shall have the meaning specified in Section 6.1(b) hereof.

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
“Statistical Release H.15 (519), Selected Interest Rates,” or any successor
publication, published by the Board of Governors of the Federal Reserve System,
or on the basis of such other publication or statistical guide as Lender may
reasonably select.   

“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.1 hereof.    

“Principal” shall mean the Special Purpose Entity that is the general partner of
an Individual Borrower, if such Individual Borrower is a limited partnership,
managing member of an Individual Borrower, if such Individual Borrower is a
multi-member limited liability company, or beneficiary of an Individual
Borrower, if such Individual Borrower is a Delaware statutory trust.  If an
Individual Borrower is a limited liability company with only one member, there
shall be no Principal.

“Property” or “Properties” shall mean, collectively, each and every Individual
Property which is subject to the terms of this Agreement.

“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Principal,
Guarantor and/or Manager.





17













“Qualified Manager” shall mean a reputable and experienced management
organization reasonably satisfactory to Lender, which organization or its
principals possess at least ten (10) years experience in managing properties
similar in scope, size, use and value of the Property, provided that, (i) if a
Securitization has occurred, Borrower shall, at Lender’s option, obtain prior
written confirmation from the Rating Agencies that management of the Property by
such entity will not cause a downgrading, withdrawal or qualification of the
then current rating of the Securities issued pursuant to the Securitization, and
(ii) if a Securitization has not occurred, Borrower shall have obtained the
prior written consent of Lender.  Lender acknowledges that on the Closing Date,
Manager shall be deemed a Qualified Manager.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, and Realpoint or any
other nationally recognized statistical rating agency which has been approved by
Lender and designated by Lender to assign a rating to the Securities.

“Realpoint” shall mean Realpoint, LLC, a Pennsylvania limited liability company.

“Related Entities” shall have the meaning set forth in Section 5.2.10(d) hereof.

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

“Release Amount” shall mean for an Individual Property the amount set forth on
Schedule VI hereto, as the same may be reduced pursuant to Section 2.4.2 hereof.

“Release Debt Service Coverage Ratio” shall mean the product of 2.51 multiplied
by a fraction of which (a) the numerator is the sum of the Release Amounts of
all Properties subject to the Liens of the Mortgages (including the Individual
Property to be released), and (b) the denominator is the sum of the then-current
outstanding principal amount of the Loan.

“Release Premium” shall mean, with respect to the related Individual Property
released in accordance with Section 2.6.2 hereof, the difference between the
Adjusted Release Amount and the Release Amount for such Individual Property.

“Relevant Leasing Threshold” shall mean any Lease for an amount of leaseable
square footage equal to or greater than ten thousand (10,000) square feet.

“Relevant Restoration Threshold” shall mean $100,000.00 with respect to each
Individual Property.

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous
Substances.





18













“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean, with respect to each Individual Property, all rents
(including percentage rents), rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, all other amounts payable as rent under any Lease or other agreement
relating to the Property, including, without limitation, charges for
electricity, oil, gas, water, steam, heat, ventilation, air-conditioning and any
other energy, telecommunication, telephone, utility or similar items or time use
charges, HVAC equipment charges, sprinkler charges, escalation charges, license
fees, maintenance fees, charges for Taxes, operating expenses or other
reimbursables payable to Borrower (or to the Manager for the account of
Borrower) under any Lease, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Borrower or its
agents or employees from any and all sources arising from or attributable to the
Individual Property, and proceeds, if any, from business interruption or other
loss of income insurance.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such management
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof and (b) an assignment of
management agreement and subordination of management fees substantially in the
form executed in connection herewith (or of such other form and substance
reasonably acceptable to Lender), executed and delivered to Lender by Borrower
and such Qualified Manager at the related Individual Borrower’s expense.

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Required Repair Fund, the Excess Cash Flow Reserve Fund and any other escrow
fund established by the Loan Documents.

“Restoration” shall have the meaning set forth in Section 6.2 hereof.

“Restricted Party” shall mean collectively, (a) Borrower, Principal, any
Guarantor, and any Affiliated Manager and (b) any shareholder, partner, member,
non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, Principal, any Guarantor, any Affiliated Manager or any non-member
manager.





19













“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, at all times on and after the date thereof, has
complied with and shall at all times comply with the following requirements
unless it has received either prior consent to do otherwise from Lender or a
permitted administrative agent thereof, or, while the Loan is securitized,
confirmation from each of the applicable Rating Agencies that such noncompliance
would not result in the requalification, withdrawal, or downgrade of the ratings
of any Securities or any class thereof:

(i)

is and shall be organized solely for the purpose of (A) in the case of an
Individual Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the applicable Individual
Property, entering into and performing its obligations under the Loan Documents
with Lender, refinancing the applicable Individual Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing; or (B) in the
case of a Principal, acting as a general partner of the limited partnership that
owns the applicable Individual Property or as member of the limited liability
company that owns the applicable Individual Property and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing;

(ii)

has not engaged and shall not engage in any business unrelated to (A) the
acquisition, development, ownership, management or operation of the applicable
Individual Property, or (B) in the case of a Principal, acting as general
partner of the limited partnership that owns the applicable Individual Property
or acting as a member of the limited liability company that owns the applicable
Individual Property, as applicable;

(iii)

has not owned and shall not own any real property other than, in the case of an
Individual Borrower, the applicable Individual Property;

(iv)

does not have, shall not have and at no time had any assets other than (A) in
the case of an Individual Borrower, the applicable Individual Property and
personal property necessary or incidental to its ownership and operation of the
applicable Individual Property or (B) in the case of a Principal, its
partnership interest in the limited partnership or the member interest in the
limited liability company that owns the





20













applicable Individual Property and personal property necessary or incidental to
its ownership of such interests;

(v)

has not engaged in, sought, consented or permitted to and shall not engage in,
seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, (B) any sale or other transfer of all or substantially
all of its assets or any sale of assets outside the ordinary course of its
business, except as permitted by the Loan Documents, or (C) in the case of a
Principal, any transfer of its partnership or membership interests;

(vi)

shall not cause, consent to or permit any amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation, operating agreement or other formation document or organizational
document (as applicable) with respect to the matters set forth in this
definition;

(vii)

if such entity is a limited partnership, has and shall have at least one general
partner and has and shall have, as its only general partners, Special Purpose
Entities each of which (A) is a corporation or single-member Delaware limited
liability company, (B) has at least one (1) Independent Director, and (C) holds
a direct interest as general partner in the limited partnership of not less than
0.5%;

(viii)

if such entity is a corporation, has and shall have at least at least one (1)
Independent Director, and shall not cause or permit the board of directors of
such entity to take any Material Action either with respect to itself or, if the
corporation is a Principal, with respect to an Individual Borrower or any action
requiring the unanimous affirmative vote of one hundred percent (100%) of the
members of its board of directors unless the Independent Director(s) shall have
participated in such vote and shall have voted in favor of such action;

(ix)

if such entity is a limited liability company (other than a limited liability
company meeting all of the requirements applicable to a single-member limited
liability company set forth in this definition of “Special Purpose Entity”), has
and shall have at least one (1) member that is a Special Purpose Entity, that is
a corporation, that has at least at least one (1) Independent Director and that
directly owns at least one-half-of-one percent (0.5%) of the equity of the
limited liability company;

(x)

if such entity is a single-member limited liability company, (A) is and shall be
a Delaware limited liability company, (B) has and shall have at least at least
one (1) Independent Director serving as manager of such company, (C) shall not
take any Material Action and shall not cause or permit the members or managers
of such entity to take any Material Action, either with respect to itself or, if
the company is a Principal, with respect to an Individual Borrower, in each case
unless the Independent Director(s) then serving as managers of the company shall
have consented in writing to such action, and (D has and shall have either (1) a
member which owns no economic interest in the company, has signed the company’s
limited liability company agreement and has no obligation to make capital
contributions to the company, or (2) two natural persons or one entity that is
not a member of the company, that has signed its limited liability company





21













agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;

(xi)

has not and shall not (and, if such entity is (a) a limited liability company,
has and shall have a limited liability agreement or an operating agreement, as
applicable, (b) a limited partnership, has a limited partnership agreement, or
(c) a corporation, has a certificate of incorporation or articles that, in each
case, provide that such entity shall not) (1) dissolve, merge, liquidate,
consolidate; (2) sell all or substantially all of its assets; (3) amend its
organizational documents with respect to the matters set forth in this
definition without the consent of Lender; or (4) without the affirmative vote of
the Independent Director(s) of itself or the consent of a Principal that is a
member or general partner in it:  (A) file or consent to the filing of any
bankruptcy, insolvency or reorganization case or proceeding, institute any
proceedings under any applicable insolvency law or otherwise seek relief under
any laws relating to the relief from debts or the protection of debtors
generally, file a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings; (B) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the entity or a substantial portion of its property; (C) make an assignment
for the benefit of the creditors of the entity; or (D) take any action in
furtherance of any of the foregoing;

(xii)

is solvent and pays its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same become due, and is
maintaining adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations; provided, however, that the foregoing shall not require any
member, partner or beneficiary to make additional capital contributions;

(xiii)

has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

(xiv)

has maintained and shall maintain its books of account, books and records, and
bank accounts (subject to clause (xvi) below) separate from those of any other
Person and, to the extent that it is required to file tax returns under
applicable law, has filed and shall file its own tax returns, except to the
extent that it is required by law to file consolidated tax returns and, if it is
a corporation, has not filed and shall not file a consolidated federal income
tax return with any other corporation, except to the extent that it is required
by law to file consolidated tax returns, or to the extent that an Individual
Borrower is treated as a “disregarded entity” for tax purposes and is not
required to file tax returns under applicable law;

(xv)

has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi)

has not commingled and shall not commingle its funds or assets with those of any
other Person and has not participated and shall not participate in any cash





22













management system with any other Person, except as required by the Loan
Documents and except with respect to a custodial account maintained by the
Manager on behalf of Borrower and certain Affiliates of Borrower in which the
funds have been and are separately accounted, and will continue to be separately
accounted, for each item of income and expense applicable to each Individual
Property and Individual Borrower;

(xvii)

has held and shall hold its assets in its own name;

(xviii)

has conducted and shall conduct its business in its name or in a name franchised
or licensed to it by an entity other than an Affiliate of itself or of an
Individual Borrower, except for business conducted on behalf of itself by
another Person under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of an Individual Borrower;

(xix)

(A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person; (B)
has shown and shall show, in its financial statements, its asset and liabilities
separate and apart from those of any other Person; and (C) has not permitted and
shall not permit its assets to be listed as assets on the financial statement of
any of its Affiliates except as required by GAAP; provided, however, that any
such consolidated financial statement contains a note indicating that the
Special Purpose Entity’s separate assets and credit are not available to pay the
debts of such Affiliate and that the Special Purpose Entity’s liabilities do not
 constitute obligations of the consolidated entity;

(xx)

has paid and shall pay its own liabilities and expenses, including the salaries
of its own employees, out of its own funds and assets, and has maintained and
shall maintain a sufficient number of employees in light of its contemplated
business operations, which may be none;

(xxi)

has observed and shall observe all partnership, corporate or limited liability
company formalities, as applicable;

(xxii)

has not incurred Indebtedness other than (i) acquisition financing with respect
to the applicable Individual Property; construction financing with respect to
the Improvements and certain off-site improvements required by municipal and
other authorities as conditions to the construction of the Improvements; and
first mortgage financings secured by the applicable Individual Property; and
Indebtedness pursuant to letters of credit, guaranties, interest rate protection
agreements and other similar instruments executed and delivered in connection
with such financings, (ii) unsecured trade payables and operational debt not
evidenced by a note, and (iii) Indebtedness incurred in the financing of
equipment and other personal property used on the applicable Individual
Property;

(xxiii)

has and will have no Indebtedness (including loans (whether or not such loans
are evidenced by a written agreement) between an Individual Borrower and any
Affiliates of an Individual Borrower or relating to the management of funds in
any





23













segregated custodial account maintained by Manager for the sole benefit of an
Individual Borrower) other than (i) the Loan, (ii) liabilities incurred in the
ordinary course of business relating to the ownership and operation of the
applicable Individual Property and the routine administration of an Individual
Borrower, which liabilities are (A) not more than sixty (60) days past the date
incurred (unless disputed in accordance with applicable law), (B) not evidenced
by a note, (C) paid when due, (D) normal and reasonable under the circumstances,
and (E) in an aggregate amount with respect to each Individual Property not
exceeding three percent (3%) of the applicable Release Amount for such
Individual Property at any time, and (iii) such other liabilities that are
permitted pursuant to this Agreement;

(xxiv)

has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

(xxv)

has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi)

has allocated and shall allocate fairly and reasonably any overhead expenses
that are shared with any of its Affiliates, constituents, or owners, or any
guarantors of any of their respective obligations, or any Affiliate of any of
the foregoing, including, but not limited to, paying for shared office space and
for services performed by any employee of an Affiliate;

(xxvii)

has maintained and used and shall maintain and use separate stationery, invoices
and checks bearing its name and not bearing the name of any other entity unless
such entity is clearly designated as being the Special Purpose Entity’s agent;

(xxviii)

has not pledged and shall not pledge its assets to or for the benefit of any
other Person other than with respect to loans secured by the applicable
Individual Property and no such pledge remains outstanding except to Lender to
secure the Loan;

(xxix)

has held itself out and identified itself and shall hold itself out and identify
itself as a separate and distinct entity under its own name or in a name
franchised or licensed to it by an entity other than an Affiliate of an
Individual Borrower and not as a division or part of any other Person except as
provided in (xvi) above,

(xxx)

has maintained and shall maintain its assets in such a manner that it shall not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person except as provided in (xvi) above;

(xxxi)

has not made and shall not make loans to any Person and has not held and shall
not hold evidence of indebtedness issued by any other Person or entity (other
than cash and investment-grade securities issued by an entity that is not an
Affiliate of or subject to common ownership with such entity);





24













(xxxii)

has not identified and shall not identify its partners, members or shareholders,
or any Affiliate of any of them, as a division or part of it, and has not
identified itself and shall not identify itself as a division of any other
Person;

(xxxiii)

other than capital contributions and distributions permitted under the terms of
its organizational documents, has not entered into or been a party to, and shall
not enter into or be a party to, any transaction with any of its partners,
members, shareholders or Affiliates except in the ordinary course of its
business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;

(xxxiv)

has not had and shall not have any obligation to, and has not indemnified and
shall not indemnify its partners, officers, directors or members, as the case
may be, in each case unless such an obligation or indemnification is fully
subordinated to the Debt;

(xxxv)

has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvi)

has not formed, acquired or held and shall not form, acquire or hold any
subsidiary, except that a Principal may acquire and hold its interest in an
Individual Borrower;

(xxxvii)

is in compliance with and shall comply with all of the terms and provisions
contained in its organizational documents.

(xxxviii)

  has conducted and shall conduct its business so that each of the assumptions
made about it and each of the facts stated about it in the Insolvency Opinion
are true;

(xxxix)

has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts except as provided in (xvi) above;

(xl)

is, has always been and shall continue to be duly formed, validly existing, and
in good standing in the state of its incorporation or formation and in all other
jurisdictions where it is qualified to do business;

(xli)

has paid all taxes which it owes;

(xlii)

has paid any and all judgments against it;

(xliii)

has no material contingent or actual obligations not related to the applicable
Individual Property.

“State” shall mean, the State or Commonwealth in which the applicable Individual
Property or any part thereof is located.





25













“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against an Individual Property or part thereof.

“Tenant” means the lessee of all or a portion of an Individual Property under a
Lease.

“Tenant Direction Letter” shall have the meaning set forth Section 2.7.1(b)
hereof.

“Tenant Insurance Conditions” shall have the meaning set forth in Section 6.1(g)
hereof.

“Threshold Amount” shall mean $100,000.00 with respect to any Individual
Property.

“Title Insurance Policy” shall mean the mortgagee title insurance policy issued
with respect to an Individual Property and insuring the lien of the applicable
Mortgage.

“Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.

“Transferee” shall have the meaning set forth in Section 5.2.10(d)(i) hereof.

“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“Whispering Ridge Property” shall mean the Individual Property owned by Inland
Diversified Omaha Whispering Ridge, L.L.C., a Delaware limited liability
company.

“Yield Maintenance Default Premium” shall mean an amount equal to the greater of
(a) three percent (3%) of the outstanding principal balance of the Loan to be
prepaid or satisfied and (b) the excess, if any, of (i) the sum of the present
values of all then-scheduled payments of principal and interest under the Note
assuming that all scheduled payments are made timely and





26













that the remaining outstanding principal and interest on the Loan is paid on the
Maturity Date (with each such payment and assumed payment discounted to its
present value at the date of prepayment at the rate which, when compounded
monthly, is equivalent to the Prepayment Rate when compounded semi-annually and
deducting from the sum of such present values any short-term interest paid from
the date of prepayment to the next succeeding Payment Date in the event such
payment is not made on a Payment Date), over (ii) the principal amount being
prepaid.

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all scheduled payments are made timely and that the remaining outstanding
principal and interest on the Loan is paid on the Maturity Date (with each such
payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the
Prepayment Rate when compounded semi-annually and deducting from the sum of such
present values any short-term interest paid from the date of prepayment to the
next succeeding Payment Date in the event such payment is not made on a Payment
Date), over (ii) the principal amount being prepaid.   

Section 1.2

Principles of Construction.

  All references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

ARTICLE II - GENERAL TERMS

Section 2.1

Loan Commitment; Disbursement to Borrower.

2.1.1

Agreement to Lend and Borrow.

  Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

2.1.2

Single Disbursement to Borrower.

  Borrower may request and receive only one (1) borrowing hereunder in respect
of the Loan and any amount borrowed and repaid hereunder in respect of the Loan
may not be reborrowed.  Borrower acknowledges and agrees that the Loan has been
fully funded as of the Closing Date.

2.1.3

The Note, Mortgage and Loan Documents.

  The Loan shall be evidenced by the Note and secured by the Mortgage and the
other Loan Documents.

2.1.4

Use of Proceeds.

  Borrower shall use the proceeds of the Loan to (a) acquire the Property or
repay and discharge any existing loans relating to the Property, (b) pay all
past-due basic carrying costs, if any, with respect to the Property, (c) make
deposits into the Reserve Funds on the Closing Date in the amounts provided
herein, (d) pay costs and expenses incurred





27













in connection with the closing of the Loan, as approved by Lender, (e) fund any
working capital requirements of the Property and (f) distribute the balance, if
any, to Borrower.

Section 2.2

Interest Rate.

2.2.1

Interest Rate.

  Interest on the outstanding principal balance of the Loan shall accrue at the
Interest Rate or as otherwise set forth in this Agreement from (and including)
the Closing Date to but excluding the Maturity Date.

2.2.2

Interest Calculation.

  Interest on the outstanding principal balance of the Loan shall be calculated
by multiplying (a) the actual number of days elapsed in the relevant Accrual
Period by (b) a daily rate based on the Interest Rate and a three hundred
sixty (360) day year by (c) the outstanding principal balance of the Loan.  

2.2.3

Default Rate.

  In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the outstanding principal balance of the Loan and,
to the extent permitted by law, all accrued and unpaid interest in respect of
the Loan and any other amounts due pursuant to the Loan Documents, shall accrue
interest at the Default Rate, calculated from the date such payment was due
without regard to any grace or cure periods contained herein.

2.2.4

Usury Savings.

  This Agreement, the Note and the other Loan Documents are subject to the
express condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

Section 2.3

Loan Payment.

2.3.1

Monthly Debt Service Payments.

  Borrower shall pay to Lender (a) on the Closing Date, an amount equal to
interest only on the outstanding principal balance of the Loan for the initial
Accrual Period and (b) on October 1, 2010 and on each Payment Date thereafter up
to but not including the Maturity Date, an amount equal to the Monthly Debt
Service Payment Amount, which payments shall be applied first to accrued and
unpaid interest and the balance to principal.

2.3.2

Payments Generally.

  For purposes of making payments hereunder (including, without limitation,
payments due pursuant to Article 7 below), but not for purposes of calculating
Accrual Periods, if the day on which such payment is due is not a Business Day,
then amounts





28













due on such date shall be due on the immediately preceding Business Day and with
respect to payments of principal due on the Maturity Date, interest shall be
payable at the Interest Rate or the Default Rate, as the case may be, through
and including the day immediately preceding such Maturity Date.  All amounts due
under this Agreement and the other Loan Documents shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.

2.3.3

Payment on Maturity Date.

  Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance of the Loan, all accrued and unpaid interest and all other amounts due
hereunder and under the Note, the Mortgage and the other Loan Documents.

2.3.4

Late Payment Charge.

  If any principal, interest or any other sums due under the Loan Documents are
not paid by Borrower on or prior to the date on which it is due (except, in the
case of Debt Service during a Cash Sweep Period, provided no Event of Default
shall then exist and there are sufficient funds in the Cash Management Account
to pay such Debt Service pursuant to the terms of the Cash Management
Agreement), Borrower shall pay to Lender upon demand an amount equal to the
lesser of five percent (5%) of such unpaid sum and the Maximum Legal Rate in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment.  Any such amount shall be secured by the Mortgage and the
other Loan Documents to the extent permitted by applicable law.  The foregoing
late payment charge shall not apply to the payment of all outstanding principal,
interest and other sums due on the Maturity Date.

2.3.5

Method and Place of Payment.

  Except as otherwise specifically provided herein, all payments and prepayments
under this Agreement and the Note shall be made to Lender not later than 11:00
A.M., New York City time, on the date when due and shall be made in lawful money
of the United States of America in immediately available funds at Lender’s
office or as otherwise directed by Lender, and any funds received by Lender
after such time shall, for all purposes hereof, be deemed to have been paid on
the next succeeding Business Day.  

Section 2.4

Prepayments.

2.4.1

Voluntary Prepayments.

(a)

Except as otherwise expressly provided in this Section 2.4, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Maturity
Date.  

(b)

On any Business Day after the Permitted Prepayment Date through the Maturity
Date, Borrower may, at its option, prepay the Debt in full (but not in part),
provided that (i) Borrower submits a notice to Lender setting forth the
projected date of prepayment, which date shall be no less than thirty (30) days
from the date of such notice, and (ii) Borrower pays to Lender (A) the unpaid
principal amount of the Note, (B) all interest accrued and unpaid on the
principal balance of the Note to and including the date of prepayment, (C) all
other sums due under the Note, this Agreement and the other Loan Documents, (D)
if such prepayment occurs prior to the Permitted Par Prepayment Date, the Yield
Maintenance Premium, and (E) if such prepayment is not paid on a regularly





29













scheduled Payment Date (or, if such day is not a Business Day, the immediately
preceding Business Day), interest for the full Accrual Period during which the
prepayment occurs.

(c)

Notwithstanding anything contained in Section 2.4.1(a) above to the contrary,
Borrower may prepay a portion of the Loan in accordance with Section 2.6.2
hereof

2.4.2

Mandatory Prepayments.

(a)

On the next occurring Payment Date following the date on which Lender actually
receives any Net Proceeds (or, if such day is not a Business Day, the
immediately succeeding Business Day), if Lender is not obligated to make such
Net Proceeds available to Borrower for the Restoration of the applicable
Individual Property or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 hereof, Borrower authorizes Lender, at Lender’s option, to apply Net
Proceeds as a prepayment of all or a portion of the outstanding principal
balance of the Loan together with accrued interest and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion.  No yield maintenance premium or other premium
shall be due in connection with any prepayment made pursuant to this
Section 2.4.2.  Any partial prepayment under this Section 2.4.2 shall be applied
by Lender in such order and priority as Lender shall determine in its sole and
absolute discretion.

(b)

On the date on which Borrower tenders a Casualty/Condemnation Prepayment
pursuant to Section 6.4(e) hereof, such tender shall include (a) all accrued and
unpaid interest and the principal indebtedness being prepaid, including interest
on the outstanding principal amount of the Loan being prepaid through the last
day of the month within which such tender occurs, and (b) any other sums due
hereunder relating to the Loan.  No yield maintenance or other premium shall be
due in connection with any Casualty/Condemnation Prepayment.

2.4.3

Prepayments After Default.

  If following an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender, such tender or recovery
shall be (a) deemed made on the next occurring Payment Date together with the
Monthly Debt Service Payment, and (b) deemed a voluntary prepayment by Borrower
in violation of the prohibition against prepayment set forth in Section 2.4.1
hereof, and Borrower shall pay, in addition to the Debt, an amount equal to the
Yield Maintenance Default Premium which can be applied by Lender in such order
and priority as Lender shall determine in its sole and absolute discretion.

Section 2.5

Intentionally omitted.

Section 2.6

Release of Property.

  Except as set forth in this Section 2.6, no repayment or prepayment of all or
any portion of the Loan shall cause, give rise to a right to require, or
otherwise result in, the release of the Lien of the Mortgage on any Individual
Property.

2.6.1

Release of all of the Property.





30













(a)

If Borrower has elected to prepay the entire Loan and the requirements of
Section 2.4.1 and this Section 2.6.1 have been satisfied, all of the Properties
shall be released from the Liens of their respective Mortgages.

(b)

In connection with the release of the Mortgages, Borrower shall reimburse Lender
and Servicer for any costs and expenses Lender and Servicer incur arising from
such release (including reasonable attorneys’ fees and expenses) and Borrower
shall pay, in connection with such release, (i) all recording charges, filing
fees, taxes or other expenses payable in connection therewith, and (ii)  to any
Servicer, the current fee being assessed by such Servicer to effect such
release.  In addition, Borrower shall comply with Lender’s or Servicer’s
reasonable requirements in connection with such release.

2.6.2

Release of Individual Property

.  On any Business Day after the Permitted Prepayment Date through the Maturity
Date, an Individual Borrower may, at its option, prepay a portion of the Loan,
provided the requirements of Section 2.4.1 and this Section 2.6.2 have been
satisfied, and such Individual Borrower may obtain the release of its Individual
Property from the Lien of the related Mortgage thereon (and related Loan
Documents) and the release of the related Individual Borrower’s obligations
under the Loan Documents with respect to such Individual Property (other than
those expressly stated to survive).  In connection with such partial prepayment
and release, the following conditions must be satisfied:

(a)

The amount of the outstanding principal balance of the Loan to be prepaid shall
equal or exceed the Adjusted Release Amount for the applicable Individual
Property, and such prepayment shall be deemed a voluntary prepayment for all
purposes hereunder;

(b)

No Event of Default has occurred and is continuing (and no event has occurred
which, with notice, the passage or time, or both would constitute an Event of
Default shall have occurred);

(c)

Subsequent to such release, each remaining Individual Borrower shall continue to
be a Special Purpose Entity pursuant to, and in accordance with, Section 4.1.30
hereof;

(d)

Borrower shall deliver to Lender and the Rating Agencies an Additional
Insolvency Opinion or an update of the Insolvency Opinion indicating that the
release does not affect the opinions set forth therein;

(e)

Borrower shall deliver an opinion of tax counsel that would be acceptable to a
prudent lender acting reasonably, prepared and delivered at Borrower’s expense,
stating that as a result of such release of the applicable Individual Property
any REMIC Trust that has acquired the Loan (i) will not fail to maintain its
status as a REMIC Trust, and (ii) will not be subject to tax on any “prohibited
transactions” or “prohibited contributions”;

(f)

After giving effect to the release of the applicable Individual Property, the
Debt Service Coverage Ratio for the Properties then remaining subject to the
Liens of the Mortgages based on the trailing twelve (12) month period
immediately preceding the release of the applicable Individual Property shall be
equal to or greater than the greater of





31













(i) the Release Debt Service Coverage Ratio, and (ii) the Debt Service Coverage
Ratio for all of the Properties then subject to the Liens of the Mortgages
(including the Individual Property requested to be released) immediately
preceding the release of the applicable Individual Property based on the
trailing twelve (12) month period immediately preceding the release of the
applicable Individual Property;

(g)

Borrower shall reimburse Lender and Servicer for any costs and expenses Lender
and Servicer incur arising from such release (including reasonable attorneys’
fees and expenses) and Borrower shall have paid, in connection with such
release, (i) all recording charges, filing fees, taxes or other expenses payable
in connection therewith, (ii)  all costs and expenses of the Rating Agencies
incurred with respect to such release, and (iii) to any Servicer, the current
fee being assessed by such Servicer to effect such release, which fee shall not
exceed $5,000 per Individual Property being released; and

(h)

Borrower shall comply with Lender’s or Servicer’s reasonable requirements in
connection with such release.

In connection with any initial written request by Borrower related to a release
under this Section 2.6.2, provided Borrower shall conspicuously state on the top
of the first page of its letter, in large bold type, that “PURSUANT TO SECTION
2.6.2 OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S CONSENT.  LENDER’S
RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS," Lender shall reply within
such ten (10) Business Day period, and subsequently shall respond promptly to
Borrower thereafter in connection with such request.

Section 2.7

Lockbox Account/Cash Management.

2.7.1

Lockbox Account.

(a)

Each Individual Borrower shall establish and maintain an account (individually
or collectively as the context requires, the “Lockbox Account”) with a Lockbox
Bank acceptable to Lender and Agent in their reasonable discretion, in trust for
the benefit of Lender, which Lockbox Account shall be under the sole dominion
and control of Lender.  The Lockbox Account shall be entitled “Inland
Diversified Omaha Whispering Ridge, L.L.C. as Borrower and JPMorgan Chase Bank,
N.A., as Lender, pursuant to Loan Agreement dated as of September 1, 2010 –
Lockbox Account”, “Inland Diversified Lake City Commons, L.L.C. as Borrower and
JPMorgan Chase Bank, N.A., as Lender, pursuant to Loan Agreement dated as of
September 1, 2010 – Lockbox Account” and “Inland Diversified Elk Grove Calvine,
L.L.C. as Borrower and JPMorgan Chase Bank, N.A., as Lender, pursuant to Loan
Agreement dated as of September 1, 2010 – Lockbox Account”, as applicable.  Each
Individual Borrower, Lender and Lockbox Bank shall execute a Lockbox Agreement
in form and substance acceptable to Lender whereby such Individual Borrower
shall grant to Lender a first-priority security interest in the Lockbox Account
and all deposits at any time contained therein and the proceeds thereof and
agrees take all actions necessary to maintain in favor of Lender a perfected
first priority security interest in the Lockbox Account, including, without
limitation, filing UCC-1 Financing Statements and continuations thereof.  Lender
(or Servicer on Lender’s





32













behalf) shall have the sole right to make withdrawals from the Lockbox Account
and all costs and expenses for establishing and maintaining the Lockbox Account
shall be paid by Borrower.  All monies now or hereafter deposited into the
Lockbox Account shall be deemed additional security for the Debt.  The Lockbox
Agreement and Lockbox Account shall remain in effect until the Loan has been
repaid in full.

(b)

Each Individual Borrower shall, or shall cause Manager to deliver written notice
to all Tenants under Leases at its applicable Individual Property directing such
Tenants to deliver all Rents payable thereunder directly to the Lockbox Account
(a “Tenant Direction Letter”).  Each Individual Borrower shall, and shall cause
Manager to, deposit all amounts received by such Individual Borrower or Manager
constituting Rents into the Lockbox Account within two (2) Business Days after
receipt thereof.

(c)

Prior to a Cash Sweep Event, funds in the Lockbox Account shall be transferred
daily to an account maintained by Borrower and under Borrower’s dominion and
control.  Notwithstanding the foregoing, during a Cash Sweep Period, Lockbox
Bank shall transfer to the Cash Management Account in immediately available
funds by federal wire transfer all amounts on deposit in the Lockbox Account
once every Business Day throughout the term of the Loan.  Following a Cash Sweep
Event Cure, such sweep to the Cash Management Account shall be terminated and
funds in the Lockbox Account again shall be transferred to an account maintained
by Borrower and under Borrower’s dominion and control pursuant to Borrower’s
written instruction.

(d)

Upon the occurrence of an Event of Default, Lender may, in addition to any and
all other rights and remedies available to Lender, apply any sums then present
in the Lockbox Account to the payment of the Debt in any order in its sole
discretion.

(e)

The Lockbox Account shall not be commingled with other monies held by Borrower,
any Affiliate of Borrower, Manager or Lockbox Bank.

(f)

Borrower shall not further pledge, assign or grant any security interest in the
Lockbox Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(g)

Borrower shall indemnify Lender and hold Lender harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Lockbox Account and/or the Lockbox Agreement (unless arising from the gross
negligence or willful misconduct of Lender) or the performance of the
obligations for which the Lockbox Account was established.

2.7.2

Cash Management Account.

(a)

Within five (5) Business Days of Borrower’s receipt of Lender’s notice that a
Cash Sweep Event has occurred, Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Agent
in trust and for





33













the benefit of Lender, which Cash Management Account shall be under the sole
dominion and control of Lender.  The Cash Management Account shall be entitled
“Inland Diversified Elk Grove Calvine, L.L.C. as Borrower and JPMorgan Chase
Bank, N.A., as Lender, pursuant to Loan Agreement dated as of September 1, 2010
- Cash Management Account.”  Each Individual Borrower, Lender and Agent shall
execute a Cash Management Agreement whereby each Individual Borrower shall grant
to Lender a first-priority security interest in the Cash Management Account and
all deposits at any time contained therein and the proceeds thereof and will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Cash Management Account, including, without
limitation, filing UCC-1 Financing Statements and continuations thereof.
 Borrower will not in any way alter or modify the Cash Management Account and
will notify Lender of the account number thereof.  Lender (or Servicer on
Lender’s behalf) shall have the sole right to make withdrawals from the Cash
Management Account and all costs and expenses for establishing and maintaining
the Cash Management Account shall be paid by Borrower.

(b)

The insufficiency of funds on deposit in the Cash Management Account shall not
relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c)

All funds on deposit in the Cash Management Account following the occurrence of
an Event of Default may be applied by Lender in such order and priority as
Lender shall determine.

(d)

Each Individual Borrower hereby agrees that Lender may modify the Cash
Management Agreement for the purpose of establishing additional sub-accounts in
connection with any payments otherwise required under this Agreement and the
other Loan Documents and Lender shall provide notice thereof to Borrower.

2.7.3

Payments Received under the Cash Management Agreement.

  Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited into the
Reserve Funds, if any, shall be deemed satisfied to the extent sufficient
amounts are deposited in the Cash Management Account to satisfy such obligations
pursuant to this Agreement on the dates each such payment is required,
regardless of whether any of such amounts are so applied by Lender.

ARTICLE III - CONDITIONS PRECEDENT

Section 3.1

Conditions Precedent to Closing.

  The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application or term sheet for the Loan issued by Lender.





34













ARTICLE IV - REPRESENTATIONS AND WARRANTIES

Section 4.1

Borrower Representations.

  Each Individual Borrower represents and warrants as of the date hereof that:

4.1.1

Organization.

  Each Individual Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own its Individual
Property and to transact the businesses in which it is now engaged.  Each
Individual Borrower is duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
businesses and operations.  Each Individual Borrower possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own its Individual Property and to transact the businesses in
which it is now engaged, and the sole business of each Individual Borrower is
the ownership, management and operation of its Individual Property.  The
ownership interests in each Individual Borrower are as set forth on the
organizational chart attached hereto as Schedule IV.  Each Individual Borrower’s
organizational identification number assigned by the state of incorporation or
organization is correctly set forth in Schedule I to this Agreement.

4.1.2

Proceedings.

  Each Individual Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents.  This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of each Individual Borrower and constitute legal,
valid and binding obligations of each Individual Borrower enforceable against
each Individual Borrower in accordance with their respective terms, subject only
to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

4.1.3

No Conflicts.

  The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which
Borrower is a party or by which any Individual Property or any of Borrower’s
assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over Borrower or any of Borrower’s properties or
assets, and any consent, approval, authorization, order, registration or
qualification of or with any court or any such Governmental Authority required
for the execution, delivery and performance by Borrower of this Agreement or any
other Loan Documents has been obtained and is in full force and effect.

4.1.4

Litigation.

  There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority or other agency now pending or, to each Individual
Borrower’s knowledge, threatened against or affecting any Individual Borrower,
Guarantor, Principal or any Individual Property, which actions, suits or
proceedings, if determined against any Individual Borrower, Guarantor, Principal
or any Individual Property, might materially





35













adversely affect the condition (financial or otherwise) or business of any
Individual Borrower, Guarantor, Principal or the condition or ownership of any
Individual Property.

4.1.5

Agreements.

  Except for those instruments and agreements set forth as Permitted Exceptions
in the Title Insurance Policy, no Individual Borrower is a party to any
agreement or instrument or subject to any restriction which might materially and
adversely affect such Individual Borrower or its Individual Property, or any
Individual Borrower’s business, properties or assets, operations or condition,
financial or otherwise.  To each Individual Borrower’s knowledge, no Individual
Borrower is in default in any material respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party or by which such Individual
Borrower or its Individual Property is bound.  No Individual Borrower has any
material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which
such Individual Borrower or its Individual Property is otherwise bound, other
than (a) obligations incurred in the ordinary course of the operation of such
Individual Property as permitted pursuant to clause (xxiii) of the definition of
“Special Purpose Entity” set forth in Section 1.1 hereof and (b) obligations
under the Loan Documents.

4.1.6

Title.

  Each Individual Borrower has good, marketable and insurable fee simple title
to the real property comprising part of its Individual Property and good title
to the balance of its Individual Property, free and clear of all Liens
whatsoever except the Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents.  To
the best of Borrower’s knowledge, the Permitted Encumbrances in the aggregate do
not materially and adversely affect the value, operation or use of any
Individual Property (as currently used) or the related Individual Borrower’s
ability to repay the Loan.  To the best of Borrower’s knowledge, each Mortgage,
when properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the related
Individual Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents.  There are no
claims for payment for work, labor or materials affecting any Individual
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents.

4.1.7

Solvency.

  No Individual Borrower has (a) entered into this transaction or executed the
Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor or (b) not received reasonably equivalent
value in exchange for its obligations under such Loan Documents.  Giving effect
to the Loan, the fair saleable value of each Individual Borrower’s assets
exceeds and will, immediately following the making of the Loan, exceed such
Individual Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities.  The fair
saleable value of each Individual Borrower’s assets is and will, immediately
following the making of the Loan, be greater than such Individual Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured.  Each Individual





36













Borrower’s assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted.  No Individual Borrower intends to,
nor does it believe that it will, incur debt and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by each Individual Borrower and the amounts to be payable
on or in respect of obligations of each Individual Borrower).  No petition in
bankruptcy has been filed against any Individual Borrower or, to the best of
each Individual Borrower’s knowledge, any constituent Person in the last
seven (7) years, and no Individual Borrower, nor to the best of each Individual
Borrower’s knowledge, any constituent Person in the last seven (7) years has
ever made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors.  No Individual Borrower nor any of
its constituent Persons are contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of such Individual Borrower’s assets or property, and no
Individual Borrower has any knowledge of any Person contemplating the filing of
any such petition against it or such constituent Persons.

4.1.8

Full and Accurate Disclosure.

  To Borrower’s knowledge, no statement of fact made by Borrower in this
Agreement or in any of the other Loan Documents contains any untrue statement of
a material fact or omits to state any material fact necessary to make statements
contained herein or therein not misleading.  There is no material fact presently
known to Borrower which has not been disclosed to Lender which adversely
affects, nor as far as Borrower can foresee, might adversely affect, any
Individual Property or the business, operations or condition (financial or
otherwise) of Borrower.

4.1.9

No Plan Assets.

  No Individual Borrower sponsors, or is obligated to contribute to, and no
Individual Borrower is an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of any Individual Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101.
 In addition, (a) no Individual Borrower is a “governmental plan” within the
meaning of Section 3(32) of ERISA and (b) transactions by or with any Individual
Borrower are not subject to any state or other statute , regulation or other
restriction regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code and which
prohibit or otherwise restrict the transactions contemplated by this Agreement,
including but not limited to the exercise by Lender of any of its rights under
the Loan Documents.

4.1.10

Compliance.

  Except as disclosed in the zoning information delivered Lender in connection
with the origination of the Loan (but only to the extent that no Individual
Borrower has knowledge of any inconsistencies contained therein), each
Individual Borrower and each Individual Property and the use thereof comply in
all material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes.  Borrower is not in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority.  There has not been committed by any Individual Borrower
or, to each Individual Borrower’s knowledge, any other Person in occupancy of or
involved with the operation or use of any Individual Property any act or
omission affording the federal government





37













or any other Governmental Authority the right of forfeiture as against the
related Individual Property or any part thereof or any monies paid in
performance of such Individual Borrower’s obligations under any of the Loan
Documents.  On the Closing Date, the Improvements at each Individual Property
were in material compliance with applicable law.

4.1.11

Financial Information.

  All financial data, including, without limitation, the statements of cash flow
and income and operating expense, that have been delivered to Lender in
connection with the Loan (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of each Individual
Borrower and each Individual Property, as applicable, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein; provided, however, that if any
financial data is delivered to Lender by any Person other than Borrower,
Guarantor or any Affiliate of Borrower or Guarantor, or if such financial data
has been prepared by or at the direction of any Person other than Borrower,
Guarantor or any Affiliate of Borrower or Guarantor, then the foregoing
representations with respect to such financial data shall be to the best of each
of Borrower’s knowledge, after due inquiry.  Except for Permitted Encumbrances,
Borrower does not have any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and reasonably
likely to have a material adverse effect on any Individual Property or the
operation thereof as retail property, except as referred to or reflected in said
financial statements.  Since the date of such financial statements, there has
been no material adverse change in the financial condition, operations or
business of Borrower from that set forth in said financial statements.

4.1.12

Condemnation.

  No Condemnation or other similar proceeding has been commenced or, to each
Individual Borrower’s best knowledge, is threatened or contemplated with respect
to all or any portion of its respective Individual Property or for the
relocation of roadways providing access to such Individual Property.

4.1.13

Federal Reserve Regulations.

  No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.

4.1.14

Utilities and Public Access.

  Each Individual Property has rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service such
Individual Property for its respective intended uses.  All public utilities
necessary or convenient to the full use and enjoyment of each Individual
Property are located either in the public right-of-way abutting such Individual
Property (which are connected so as to serve such Individual Property without
passing over other property) or in recorded easements serving such Individual
Property and such easements are set forth in and insured by the Title Insurance
Policy.  All roads necessary for the use of each Individual Property for its
current purposes have been completed and dedicated to public use and accepted by
all Governmental Authorities.





38













4.1.15

Not a Foreign Person.

  No Individual Borrower is a “foreign person” within the meaning of §1445(f)(3)
of the Code.

4.1.16

Separate Lots.

  Each Individual Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of such Individual Property.

4.1.17

Assessments.

  There are no pending or, to each Individual Borrower’s knowledge, proposed
special or other assessments for public improvements or otherwise affecting its
respective Individual Property, nor are there any contemplated improvements to
any Individual Property that may result in such special or other assessments.

4.1.18

Enforceability.

  The Loan Documents are not subject to any right of rescission, set off,
counterclaim or defense by any Individual Borrower or Guarantor, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to principles of equity and bankruptcy, insolvency and
other laws generally affecting creditors’ rights and the enforcement of debtors’
obligations), and no Individual Borrower or Guarantor has asserted any right of
rescission, set off, counterclaim or defense with respect thereto.

4.1.19

No Prior Assignment.

  There are no prior assignments of the Leases or any portion of the Rents which
are presently outstanding.

4.1.20

Insurance.

  Each Individual Borrower has obtained and has delivered to Lender certified
copies of the Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement.  To the best of each Individual
Borrower’s knowledge, no claims have been made or are currently pending,
outstanding or otherwise remain unsatisfied under any such Policy, which would
materially and adversely affect the value, operation or use of any Individual
Property or any Individual Borrower’s ability to repay the Loan, and no Person,
including each Individual Borrower, has done, by act or omission, anything which
would impair the coverage of any such Policy.

4.1.21

Use of Property.

  Each Individual Property is used exclusively for retail purposes and other
appurtenant and related uses.

4.1.22

Certificate of Occupancy; Licenses.

  All certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits required to be
obtained by an Individual Borrower for the legal use, occupancy and operation of
its Individual Property have been obtained and are in full force and effect, and
to the best of each Individual Borrower’s knowledge after due inquiry, all
certifications, permits, licenses and approvals, including without limitation,
certificates of completion and occupancy permits required to be obtained by any
Person other than such Individual Borrower for the legal use, occupancy and
operation of its Individual Property as a retail shopping center, have been
obtained and are in full force and effect.  The use being made of each
Individual Property is in conformity with the certificate of occupancy issued
for such Individual Property.

4.1.23

Flood Zone.

  None of the Improvements on the Property are located in an area as identified
by the Federal Emergency Management Agency as an area having special flood





39













hazards, or, if so located, the flood insurance required pursuant to
Section 6.1(a)(i) is in full force and effect with respect to the Property.

4.1.24

Physical Condition.

  Except as disclosed in the Physical Conditions Reports delivered to Lender in
connecting with the Loan, to each Individual Borrower’s knowledge, its
respective Individual Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages in its Individual Property, whether latent or otherwise, and no
Individual Borrower has received notice from any insurance company or bonding
company of any defects or inadequacies in its Individual Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.  

4.1.25

Boundaries.

  To the best of each Individual Borrower’s knowledge after due inquiry, all of
the improvements which were included in determining the appraised value of its
Individual Property lie wholly within the boundaries and building restriction
lines of such Individual Property, and no improvements on adjoining properties
encroach upon its Individual Property, and no easements or other encumbrances
upon such Individual Property encroach upon any of the Improvements, so as to
affect the value or marketability of the applicable Individual Property except
those which are insured against by the Title Insurance Policy.

4.1.26

Leases.

  No Individual Property is subject to any Leases other than the Leases
described in the certified rent roll delivered to Lender in connection with the
closing of the Loan (the “Certified Rent Roll”), which rent roll is true,
complete and accurate in all respects as of the Closing Date.  With respect to
each Individual Property, the applicable Individual Borrower is the owner and
lessor of landlord’s interest in the Leases.  No Person has any possessory
interest in any Individual Property or right to occupy the same except under and
pursuant to the provisions of the applicable Leases.  The current Leases are in
full force and effect, and, to each Individual Borrower’s knowledge after due
inquiry, there are no defaults thereunder by either party and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder.  No Rent has been paid more than one (1)
month in advance of its due date.  All security deposits are held by the
applicable Individual Borrower in accordance with applicable law.  All work to
be performed by the applicable Individual Borrower under each Lease has been
performed as required and has been accepted by the applicable Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by the applicable Individual
Borrower to any Tenant has already been received by such Tenant.  There has been
no prior sale, transfer or assignment, hypothecation or pledge of any Lease or
of the Rents received therein which is outstanding.  To each Individual
Borrower’s knowledge after due inquiry, no Tenant listed on the Certified Rent
Roll has assigned its Lease or sublet all or any portion of the premises demised
thereby, no such Tenant holds its leased premises under assignment or sublease,
nor does anyone except such Tenant and its employees occupy such leased
premises.  Except as disclosed to Lender in writing, no Tenant under any Lease
has a right or option pursuant to such Lease or otherwise to purchase all or any
part of the leased premises or the building of which the leased





40













premises are a part.  No Tenant under any Lease has any right or option for
additional space in the Improvements.  

4.1.27

Survey.

  The Survey for each Individual Property delivered to Lender in connection with
this Agreement does not fail to reflect any material matter affecting such
Individual Property or the title thereto.

4.1.28

Inventory.

  The applicable Individual Borrower is the owner of all of the Equipment,
Fixtures and Personal Property (as such terms are defined in the Mortgage)
located on or at its Individual Property and no Individual Borrower shall lease
any Equipment, Fixtures or Personal Property other than as permitted hereunder.
 All of the Equipment, Fixtures and Personal Property are sufficient to operate
such Individual Property in the manner required hereunder and in the manner in
which it is currently operated.

4.1.29

Filing and Recording Taxes.

  All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid by any Person under applicable
Legal Requirements currently in effect in connection with the acquisition of
each Individual Property by the applicable Individual Borrower have been paid or
are simultaneously being paid.  All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, each
applicable Mortgage, have been paid.

4.1.30

Special Purpose Entity/Separateness.

(a)

Until the Debt has been paid in full, each Individual Borrower hereby
represents, warrants and covenants that (i) it has been since its formation, is
now, and shall continue to be a Special Purpose Entity and (ii) each Principal
(if any) has been since its formation, is now, and shall continue to be a
Special Purpose Entity.

(b)

The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as the outstanding balance of the Loan remains unpaid.

(c)

Any and all of the stated facts and assumptions made in any Insolvency Opinion,
including, but not limited to, any exhibits attached thereto, will have been and
shall be true and correct in all respects, and Borrower and Principal will have
complied and will comply with all of the stated facts and assumptions made with
respect to it in any Insolvency Opinion.  Each entity other than Borrower and
Principal with respect to which an assumption is made or a fact stated in any
Insolvency Opinion will have complied and will comply with all of the
assumptions made and facts stated with respect to it in any such Insolvency
Opinion.  Each Individual Borrower covenants that in connection with any
Additional Insolvency Opinion delivered in connection with this Agreement it
shall provide an updated certification regarding compliance with the facts and
assumptions made therein.

(d)

Each Individual Borrower covenants and agrees that such Individual Borrower
shall provide Lender with thirty (30) days’ prior written notice prior to the
removal of an Independent Director of any such Individual Borrower and/or
Principal.





41













4.1.31

Management Agreement.

  The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder.  The
Management Agreement was entered into on commercially reasonable terms.

4.1.32

Illegal Activity.

  No portion of any Individual Property has been or will be purchased with
proceeds of any illegal activity.

4.1.33

No Change in Facts or Circumstances; Disclosure.

  All information submitted by and on behalf of each Individual Borrower to
Lender and in all financial statements, rent rolls (including the Certified Rent
Roll), reports, certificates and other documents submitted in connection with
the Loan or in satisfaction of the terms thereof and all statements of fact made
by Borrower (or any Individual Borrower) in this Agreement or in any other Loan
Document, are true, complete and correct in all material respects, provided,
however, that if such information was provided to an Individual Borrower by
non-affiliated third parties, such Individual Borrower represents that such
information is, to the best of its knowledge after due inquiry, true, complete
and correct in all material respects.  There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of any Individual Property or
the business operations or the financial condition of the applicable Individual
Borrower.  Each Individual Borrower has disclosed to Lender all material facts
and has not failed to disclose any material fact that could cause any Provided
Information or representation or warranty made herein to be materially
misleading.   

4.1.34

Investment Company Act.

  No Individual Borrower is (a) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended; (b) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended; or (c) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.

4.1.35

Embargoed Person.

  As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (but excluding, for purposes of the representations and warranties
being given by Borrower in this Section 4.1.35, any Person or Persons holding
publicly-traded shares in Guarantor after the initial sale or offering thereof),
(a) none of the funds or other assets of any Individual Borrower or Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (b) no Embargoed Person has any interest of any nature
whatsoever in any Individual Borrower or Guarantor, as applicable, with the
result that the investment in any Individual Borrower or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law; and (c) none of the funds of any Individual Borrower or
Guarantor, as applicable, have been derived from any unlawful activity with the
result that the investment in any Individual Borrower or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law.





42













4.1.36

Principal Place of Business; State of Organization.

  Each Individual Borrower’s organizational identification number assigned by
the state of incorporation or organization is correctly set forth in Schedule I
to this Agreement.  No Individual Borrower shall change its principal place of
business set forth in the introductory paragraph of this Agreement without first
giving Lender thirty (30) days prior written notice.  No Individual Borrower
shall change the place of its organization without the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed.  Upon Lender’s request, any Individual Borrower shall execute and
deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in its Individual Property as a result of such change of
principal place of business or place of organization.

4.1.37

Environmental Representations and Warranties.

  To the best of Borrower’s knowledge, and except as otherwise disclosed by
those certain Phase I environmental reports (or Phase II environmental reports,
if required) delivered to Lender by Borrower in connection with the origination
of the Loan (such report is referred to below as the “Environmental Report”),
(a) there are no Hazardous Substances or underground storage tanks in, on, or
under any Individual Property, except those that are (i) in compliance with
Environmental Laws and with permits issued pursuant thereto (to the extent such
permits are required under Environmental Law), (ii) de-minimis amounts necessary
to operate such Individual Property for the purposes set forth in the Loan
Agreement which will not result in an environmental condition in, on or under
such Individual Property and which are otherwise permitted under and used in
compliance with Environmental Law and (iii) fully disclosed to Lender in writing
pursuant the Environmental Report; (b) there are no past, present or threatened
Releases of Hazardous Substances in, on, under or from any Individual Property
which has not been fully remediated in accordance with Environmental Law;
(c) there is no threat of any Release of Hazardous Substances migrating to any
Individual Property; (d) there is no past or present non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
any Individual Property which has not been fully remediated in accordance with
Environmental Law; (e) no Individual Borrower knows of, nor has any Individual
Borrower received, any written or oral notice or other communication from any
Person (including but not limited to a Governmental Authority) relating to
Hazardous Substances or Remediation thereof, of possible liability of any Person
pursuant to any Environmental Law, other environmental conditions in connection
with its respective Individual Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
and (f) each Individual Borrower has truthfully and fully disclosed to Lender,
in writing, any and all information relating to environmental conditions in, on,
under or from its respective Individual Property that is known to such
Individual Borrower and has provided to Lender all information that has been
requested by Lender relating to Hazardous Substances in, on, under or from such
Individual Property and/or to the environmental condition of such Individual
Property, to the extent such is contained in such Individual Borrower’s files
and records.  To each Individual Borrower’s actual knowledge based on the
applicable Environmental Report delivered to Lender in connection herewith, no
hazardous wastes or toxic substances, as defined by applicable federal, state or
local statutes, rules and regulations, have been disposed, stored or treated by
any tenant under any Lease on or about the leased premises nor does any
Individual Borrower have any knowledge of any tenant’s intention to use its
leased premises for any activity which, directly or indirectly, involves the
use, generation, treatment, storage, disposal or transportation of any petroleum
product or any toxic





43













or hazardous chemical, material, substance or waste, except in either event, in
compliance with applicable federal, state or local statues, rules and
regulations.

4.1.38

Cash Management.

  Each Individual Borrower hereby represents and warrants to Lender that its
Individual Property is not subject to any cash management system as of the date
hereof, and any and all existing tenant instruction letters issued in connection
with any previous financing have been duly terminated prior to the date hereof.

Section 4.2

Survival of Representations.

  Each Individual Borrower agrees that all of its representations and warranties
set forth in Section 4.1 hereof and elsewhere in this Agreement and in the other
Loan Documents shall survive for so long as any amount remains owing to Lender
under this Agreement or any of the other Loan Documents by Borrower.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by an Individual Borrower shall be deemed to have
been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf.

ARTICLE V - BORROWER COVENANTS

Section 5.1

Affirmative Covenants.

  From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Lien of the Mortgages encumbering the Properties (and all related obligations)
in accordance with the terms of this Agreement and the other Loan Documents,
each Individual Borrower hereby covenants and agrees with Lender that:

5.1.1

Existence; Compliance with Legal Requirements.

  Each Individual Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises and comply with all Legal Requirements
applicable to it and its Individual Property, including, without limitation,
building and zoning codes and certificates of occupancy.  There shall never be
committed by any Individual Borrower, and its Individual Borrower shall never
permit any other Person in occupancy of or involved with the operation or use of
any Individual Property to commit any act or omission affording the federal
government or any state or local government the right of forfeiture against such
Individual Property or any part thereof or any monies paid in performance of
each Individual Borrower’s obligations under any of the Loan Documents.  Each
Individual Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture.  Each
Individual Borrower shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep its Individual Property
in good working order and repair, and from time to time make, or cause to be
made, all reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Loan Documents.  Each
Individual Borrower shall keep its Individual Property insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement.  After prior written notice to Lender, Borrower, at Borrower’s
own expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to each Individual
Borrower or each Individual Property or any alleged violation of





44













any Legal Requirement, provided that (i) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any instrument to
which such Individual Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (ii) no Individual Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iii) such Individual Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (iv) such proceeding shall suspend the enforcement of the contested
Legal Requirement against such Individual Borrower or such Individual Property;
and (v) such Individual Borrower shall furnish such security as may be required
in the proceeding, or as may be requested by Lender, to insure compliance with
such Legal Requirement, together with all interest and penalties payable in
connection therewith.  Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or such Individual Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

5.1.2

Taxes and Other Charges.

  Each Individual Borrower shall pay or cause to be paid all Taxes and Other
Charges now or hereafter levied or assessed or imposed against its Individual
Property or any part thereof as the same become due and payable; provided,
however, each Individual Borrower’s obligation to directly pay Taxes shall be
suspended for so long as such Individual Borrower complies with the terms and
provisions of Section 7.2 hereof.  Each Individual Borrower will deliver to
Lender receipts for payment or other evidence satisfactory to Lender that the
Taxes and Other Charges have been so paid or are not then delinquent no later
than ten (10) days prior to the date on which the Taxes and/or Other Charges
would otherwise be delinquent if not paid.  Each Individual Borrower shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent (provided, however, such
Individual Borrower is not required to furnish such receipts for payment of
Taxes in the event that such Taxes have been paid by Lender pursuant to
Section 7.2 hereof).  If any Individual Borrower pays or causes to be paid all
Taxes and Other Charges and provides a copy of the receipt evidencing the
payment thereof to Lender, then, Lender shall reimburse such Individual Borrower
provided that there are then sufficient proceeds in the Tax and Insurance
Reserve Fund.  Upon written request of any Individual Borrower, if Lender has
paid such Taxes pursuant to Section 7.2 hereof, Lender shall provide such
Individual Borrower with evidence that such Taxes have been paid.  No Individual
Borrower shall suffer and each Individual Borrower shall promptly cause to be
paid and discharged any Lien or charge whatsoever which may be or become a Lien
or charge against its Individual Property, and shall promptly pay for all
utility services provided to such Individual Property.  After prior written
notice to Lender, an Individual Borrower, at such Individual Borrower’s own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that
(i) such Individual Borrower is permitted to do so under the provisions of any
mortgage, deed of trust, indemnity deed of trust or deed to secure debt superior
in lien to the Mortgage; (ii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
such Individual Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all





45













applicable statutes, laws and ordinances; (iii) neither the applicable
Individual Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, cancelled or lost; (iv) such Individual
Borrower shall promptly upon final determination thereof pay the amount of any
such Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith; (v) such proceeding shall suspend
the collection of such contested Taxes or Other Charges from the applicable
Individual Property; and (vi) such Individual Borrower shall furnish such
security as may be required in the proceeding, or as may be requested by Lender,
to insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon.  Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the reasonable judgment of Lender, the entitlement of such claimant is
established or any Individual Property (or part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, cancelled or lost or
there shall be any danger of the Lien of the Mortgage being primed by any
related Lien.

5.1.3

Litigation.

  Each Individual Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against such
Individual Borrower and/or Guarantor which might materially adversely affect
such Individual Borrower’s or Guarantor’s condition (financial or otherwise) or
business or its Individual Property.

5.1.4

Access to Properties.

  Each Individual Borrower shall permit agents, representatives and employees of
Lender to inspect its Individual Property or any part thereof at reasonable
hours upon reasonable advance notice, subject to the rights of Tenants under
their respective Leases.

5.1.5

Notice of Default.

  Each Individual Borrower shall promptly advise Lender of any material adverse
change in such Individual Borrower’s or Guarantor’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which such
Individual Borrower has knowledge.

5.1.6

Cooperate in Legal Proceedings.

  Each Individual Borrower shall cooperate fully with Lender with respect to any
proceedings before any court, board or other Governmental Authority which may in
any way affect the rights of Lender hereunder or any rights obtained by Lender
under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.  

5.1.7

Perform Loan Documents.

  Each Individual Borrower shall observe, perform and satisfy all the terms,
provisions, covenants and conditions of, and shall pay when due all costs, fees
and expenses to the extent required under the Loan Documents executed and
delivered by, or applicable to, such Individual Borrower.

5.1.8

Award and Insurance Benefits.

  Each  Individual Borrower shall cooperate with Lender in obtaining for Lender
the benefits of any Awards or Insurance Proceeds lawfully or equitably payable
in connection with its Individual Property, and Lender shall be reimbursed for
any expenses incurred in connection therewith (including reasonable attorneys’
fees and disbursements, and the payment by such Individual Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting such Individual Property or any part thereof) out of such Insurance
Proceeds.





46













5.1.9

Further Assurances.

  Each Individual Borrower shall, at its sole cost and expense:

(a)

furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by such
Individual Borrower pursuant to the terms of the Loan Documents or which are
reasonably requested by Lender in connection therewith;

(b)

execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of such Individual Borrower under the Loan
Documents, as Lender may reasonably require; and

(c)

do and execute all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10

Principal Place of Business, State of Organization.

  No Individual Borrower will cause or permit any change to be made in its name,
identity (including its trade name or names), place of organization or formation
or such Individual Borrower’s corporate or partnership or other structure unless
such Individual Borrower shall have first notified Lender in writing of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Lender for the purpose of
perfecting or protecting the lien and security interests of Lender pursuant to
this Agreement, and the other Loan Documents and, in the case of a change in
such Individual Borrower’s structure, without first obtaining the prior written
consent of Lender, which consent may given or denied in Lender’s sole
discretion.  Upon Lender’s request, any Individual Borrower shall, at such
Individual Borrower’s sole cost and expense, execute and deliver additional
security agreements and other instruments which may be necessary to effectively
evidence or perfect Lender’s security interest in the Property as a result of
such change of principal place of business or place of organization.  Each
Individual Borrower’s principal place of business and chief executive office,
and the place where such Individual Borrower keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four months (or, if less, the entire period of the
existence of such Individual Borrower) and will continue to be the address of
such Individual Borrower set forth at the introductory paragraph of this
Agreement (unless such Individual Borrower notifies Lender in writing at least
thirty (30) days prior to the date of such change).  Each Individual Borrower
shall promptly notify Lender of any change in its organizational identification
number.  If any Individual Borrower does not now have an organizational
identification number and later obtains one, such Individual Borrower promptly
shall notify Lender of such organizational identification number.

5.1.11

Financial Reporting.





47













(a)

Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with the requirements for a Special Purpose
Entity set forth herein and GAAP (or such other accounting basis acceptable to
Lender), proper and accurate books, records and accounts reflecting all of the
financial affairs of each Individual Borrower and all items of income and
expense in connection with the operation of each Individual Property.  Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of any Individual Borrower or any other Person maintaining such books, records
and accounts and to make such copies or extracts thereof as Lender shall desire.
 After the occurrence and during the continuance of an Event of Default,
Borrower shall pay any costs and expenses incurred by Lender to examine
Borrower’s accounting records with respect to the Property, as Lender shall
reasonably determine to be necessary or appropriate in the protection of
Lender’s interest.

(b)

Borrower will furnish, or cause to be furnished, to Lender annually, within
ninety (90) days following the end of each Fiscal Year a consolidated and
annotated annual financial statement of Borrower, Principal (if any) and
Guarantor audited by an accounting firm or other independent certified public
accountant reasonably acceptable to Lender in accordance with GAAP covering the
Properties on a combined basis for such Fiscal Year, together with unaudited
financial statements relating to each Individual Borrower and each Individual
Property.  Such financial statements for each Individual Property for such
Fiscal Year shall contain statements of profit and loss for each applicable
Individual Borrower and each Individual Property and a balance sheet for each
applicable Individual Borrower.  Such statements shall set forth the financial
condition and the results of operations for each Individual Property for such
Fiscal Year, and shall include, but not be limited to, amounts representing
annual Net Cash Flow, Net Operating Income, Gross Income from Operations and
Operating Expenses. Borrower’s annual financial statements shall be accompanied
by (i) a comparison of the budgeted income and expenses and the actual income
and expenses for the prior Fiscal Year, (ii) an Officer’s Certificate stating
that each such annual financial statement presents fairly the financial
condition and the results of operations of each Individual Borrower and each
Individual Property and has been prepared in accordance with GAAP, (iii) an
unqualified opinion of an accounting firm or other independent certified public
accountant reasonably acceptable to Lender that Guarantor’s annual financial
statement presents fairly the financial condition and the results of operations
of Guarantor, (iv) a certified rent roll containing current rent, lease
expiration dates and the square footage occupied by each tenant, (v) an
Officer’s Certificate with a schedule certified reconciling Net Operating Income
to Net Cash Flow (the “Net Cash Flow Schedule”), which shall itemize all
adjustments made to Net Operating Income to arrive at Net Cash Flow deemed
material by the certifying officer of Borrower.  Together with Borrower’s annual
financial statements, Borrower shall furnish to Lender an Officer’s Certificate
certifying as of the date thereof whether there exists an event or circumstance
which constitutes a Default or Event of Default under the Loan Documents
executed and delivered by, or applicable to, Borrower, and if such Default or
Event of Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy the same.





48













(c)

Borrower will furnish, or cause to be furnished, to Lender on or before forty
five (45) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of each Individual Borrower and each Individual
Property (subject to normal year-end adjustments) as applicable:  (i) a rent
roll for the subject months; (ii) quarterly and year-to-date operating
statements (including Capital Expenditures) prepared for each calendar quarter,
noting Net Operating Income, Gross Income from Operations, and Operating
Expenses (not including any contributions to the Replacement Reserve Fund,
Rollover Fund or Required Repair Fund, and other information necessary and
sufficient to fairly represent the financial position and results of operation
of such Individual Property during such calendar quarter, and containing a
comparison of budgeted income and expenses and the actual income and expenses
together with a detailed explanation of any variances of five percent (5%) or
more between budgeted and actual amounts for such periods, all in form
satisfactory to Lender; (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding three (3) month, six (6) month and
twelve (12) month periods, respectively, as of the last day of each such period;
and (iv) a Net Cash Flow Schedule.  In addition, such certificate shall also be
accompanied by an Officer’s Certificate stating that the representations and
warranties of each Individual Borrower set forth in Section 4.1.30(a) are true
and correct as of the date of such certificate.  

(d)

For the partial year period commencing on the date hereof and for each Fiscal
Year thereafter, each Individual Borrower shall submit to Lender an Annual
Budget not later than thirty (30) days prior to the commencement of such period
or Fiscal Year in form reasonably satisfactory to Lender.  The Annual Budget
shall be subject to Lender’s written approval (each such Annual Budget, an
“Approved Annual Budget”).  In the event that Lender objects to a proposed
Annual Budget submitted by any Individual Borrower, Lender shall advise such
Individual Borrower of such objections within fifteen (15) days after receipt
thereof (and deliver to such Individual Borrower a reasonably detailed
description of such objections) and such Individual Borrower shall promptly
revise such Annual Budget and resubmit the same to Lender.  Lender shall advise
such Individual Borrower of any objections to such revised Annual Budget within
ten (10) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and such Individual Borrower shall
promptly revise the same in accordance with the process described in this
Section 5.1.11(d) until Lender approves the Annual Budget.  Until such time that
Lender approves a proposed Annual Budget, the most recently Approved Annual
Budget shall apply; provided, that, such Approved Annual Budget shall be
adjusted to reflect actual increases in Taxes, Insurance Premiums and Other
Charges.

(e)

Each Individual Borrower shall furnish to Lender, within ten (10) Business Days
after request (or as soon thereafter as may be reasonably possible), such
further detailed information with respect to the operation of its applicable
Individual Property and the financial affairs of such Individual Borrower as may
be reasonably requested by Lender.





49













(f)

Each Individual Borrower shall furnish to Lender, within ten (10) Business Days
after Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from any Tenant designated by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and same is received by such Individual Borrower after request
therefor).

(g)

Borrower will cause Guarantor to furnish to Lender annually, within one hundred
twenty (120) days following the end of each Fiscal Year of Guarantor, financial
statements audited by an independent certified public accountant, which shall
include an annual balance sheet and profit and loss statement of Guarantor, in
the form reasonably required by Lender.

(h)

Any reports, statements or other information required to be delivered under this
Agreement shall be delivered (i) in paper form, (ii) on a diskette, and (iii) if
requested by Lender and within the capabilities of Borrower’s data systems
without change or modification thereto, in electronic form and prepared using
Microsoft Word for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files).  Borrower agrees that
Lender may disclose information regarding each Individual Property and each
Individual Borrower that is provided to Lender pursuant to this
Section 5.1.11(h) in connection with the Securitization to such parties
requesting such information in connection with such Securitization.

5.1.12

Business and Operations.

  Each Individual Borrower will continue to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the Property.  Each Individual Borrower
will qualify to do business and will remain in good standing under the laws of
the jurisdiction of its formation as and to the extent the same are required for
the ownership, maintenance, management and operation of its Individual Property.
Each Individual Borrower shall at all times during the term of the Loan,
continue to own all of Equipment, Fixtures and Personal Property which are
necessary to operate its Individual Property in the manner required hereunder
and in the manner in which it is currently operated.

5.1.13

Title to the Property.

  Each Individual Borrower will warrant and defend (a) the title to its
Individual Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Lien of the Mortgage on each Individual Property, subject only to Liens
permitted hereunder (including Permitted Encumbrances), in each case against the
claims of all Persons whomsoever.  Each Individual Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender if an interest in its
Individual Property, other than as permitted hereunder, is claimed by another
Person.

5.1.14

Costs of Enforcement.

  In the event (a) that the Mortgage encumbering any Individual Property is
foreclosed in whole or in part or that the Mortgage is put into the hands of an
attorney for collection, suit, action or foreclosure, (b) of the foreclosure of
any mortgage encumbering any Individual Property prior to or subsequent to the
Mortgage in which proceeding Lender is made a party, or (c) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of any
Individual Borrower or any of its constituent Persons or an





50













assignment by any Individual Borrower or any of its constituent Persons for the
benefit of its creditors, such Individual Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and expenses, incurred by Lender or such
Individual Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes.

5.1.15

Estoppel Statement.

(a)

After request by Lender, each Individual Borrower shall within ten (10) days
furnish Lender with a statement, duly acknowledged and certified, setting forth
(i)  the original principal amount of the Note, (ii) the unpaid principal amount
of the Note, (iii) the Interest Rate of the Note, (iv) the date installments of
interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Debt, if any, claimed by such Individual Borrower, and (vi) that
the Note, this Agreement, the Mortgage and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification.

(b)

Each Individual Borrower shall use commercially reasonable efforts to deliver to
Lender upon request, tenant estoppel certificates from each commercial Tenant
leasing space at its Individual Property in form and substance reasonably
satisfactory to Lender provided that such Individual Borrower shall not be
required to deliver such certificates more frequently than two (2) times in any
calendar year.

(c)

Within thirty (30) days of a written request by any Individual Borrower, Lender
shall deliver to such Individual Borrower a statement setting forth the items
described at (a)(i), (ii), (iii) and (iv) of this Section 5.1.15.

5.1.16

Loan Proceeds.

  Each Individual Borrower shall use the proceeds of the Loan received by it on
the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17

Performance by Borrower.

  Each Individual Borrower shall in a timely manner observe, perform and fulfill
each and every covenant, term and provision of each Loan Document executed and
delivered by, or applicable to, such Individual Borrower, and shall not enter
into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, such Individual Borrower without the prior written consent
of Lender.

5.1.18

Confirmation of Representations.

  Each Individual Borrower shall deliver, in connection with any Securitization,
(a) one (1) or more Officer’s Certificates certifying as to the accuracy of all
representations made by such Individual Borrower in the Loan Documents as of the
date of the closing of such Securitization, and (b) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of such Individual Borrower, Principal and Guarantor
as of the date of the Securitization.

5.1.19

Environmental Covenants.





51













(a)

Each Individual Borrower covenants and agrees that:  (i) all uses and operations
on or of its applicable Individual Property, whether by such Individual Borrower
or any other person or entity, shall be in compliance with all Environmental
Laws and permits issued pursuant thereto; (ii) there shall be no Releases of
Hazardous Substances in, on, under or from the applicable Individual Property;
(iii) there shall be no Hazardous Substances in, on, or under the applicable
Individual Property, except those that are both (A) in compliance with all
Environmental Laws and with permits issued pursuant thereto, (B) in de-minimis
amounts necessary to operate the applicable Individual Property for the purposes
set forth in the Loan Agreement which will not result in an environmental
condition in, on or under such Individual Property and which are otherwise
permitted under and used in compliance with Environmental Law, and (C) fully
disclosed to Lender in writing; (iv) subject to a right to contest under
applicable environmental law, provided any such contest stays any enforcement
proceeding by the applicable authority, such Individual Borrower shall keep its
applicable Individual Property free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of such Individual Borrower or any other person or entity (the
“Environmental Liens”); (v) such Individual Borrower shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to
subsection (b) below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews; (vi) such
Individual Borrower shall, at its sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with its applicable Individual Property, pursuant to any
reasonable written request of Lender made in the event that Lender has a good
faith reason to believe based upon credible evidence or information that an
environmental hazard exists on or affects the applicable Individual Property
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials, and other materials and substances whether solid,
liquid or gas), and share with Lender the reports and other results thereof, and
Lender and other Indemnified Parties shall be entitled to rely on such reports
and other results thereof; (vii) such Individual Borrower shall, at its sole
cost and expense, comply with all reasonable written requests of Lender made in
the event that Lender has a good faith reason to believe based on credible
evidence or information that an environmental hazard exists on or affects its
applicable Individual Property to (A) reasonably effectuate Remediation of any
condition (including but not limited to a Release of a Hazardous Substance) in,
on, under or from the applicable Individual Property; (B) comply with any
Environmental Law; (C) comply with any directive from any Governmental
Authority; and (D) take any other reasonable action necessary or appropriate for
protection of human health or the environment; (viii) such Individual Borrower
shall not do or allow any tenant or other user of its applicable Individual
Property to do any act that materially increases the dangers to human health or
the environment, poses an unreasonable risk of harm to any Person (whether on or
off such Individual Property), impairs or may impair the value of such
Individual Property, is contrary to any requirement of any insurer, involves
Hazardous Substances or an environmental condition and constitutes a public or
private nuisance, involves Hazardous Substances or an environmental condition
and constitutes waste, or involves Hazardous Substances or an environmental
condition and constitutes and violates any covenant, condition, agreement or
easement applicable to such Individual Property; and (ix) such





52













Individual Borrower shall immediately notify Lender in writing of (A) any
presence or Releases or threatened Releases of Hazardous Substances in, on,
under, from or migrating towards its applicable Individual Property; (B) any
non-compliance with any Environmental Laws related in any way to such Individual
Property; (C) any actual or potential Environmental Lien; (D) any required or
proposed Remediation of environmental conditions relating to such Individual
Property; and (E) any written or oral notice or other communication of which any
Individual Borrower becomes aware from any source whatsoever (including but not
limited to a governmental entity) relating in any way to Hazardous Substances or
Remediation thereof, possible liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with such
Individual Property, or any actual or potential administrative or judicial
proceedings in connection with anything referred to in this Section.

(b)

In the event that Lender has reason to believe that an environmental hazard
exists on any Individual Property that may, in Lender’s sole discretion,
endanger any Tenants or other occupants of such Individual Property or their
guests or the general public, or may materially and adversely affect the value
of such Individual Property, upon reasonable notice from Lender, the applicable
Individual Borrower shall, at such Individual Borrower’s expense, promptly cause
an engineer or consultant satisfactory to Lender to conduct an environmental
assessment or audit (the scope of which shall be determined in Lender’s sole and
absolute discretion) and take any samples of soil, groundwater or other water,
air, or building materials or any other invasive testing requested by Lender and
promptly deliver the results of any such assessment, audit, sampling or other
testing; provided, however, if such results are not delivered to Lender within a
reasonable period or if Lender has reason to believe that an environmental
hazard exists on such Individual Property that, in Lender’s sole judgment,
endangers any Tenant or other occupant of such Individual Property or their
guests or the general public or may materially and adversely affect the value of
such Individual Property, upon reasonable notice to Borrower, Lender and any
other Person designated by Lender, including but not limited to any receiver,
any representative of a governmental entity, and any environmental consultant,
shall have the right, but not the obligation, to enter upon such Individual
Property at all reasonable times to assess any and all aspects of the
environmental condition of such Individual Property and its use, including but
not limited to conducting any environmental assessment or audit (the scope of
which shall be determined in Lender’s sole and absolute discretion) and taking
samples of soil, groundwater or other water, air, or building materials, and
reasonably conducting other invasive testing.  Each Individual Borrower shall
cooperate with and provide Lender and any such Person designated by Lender with
access to its Individual Property.

5.1.20

Leasing Matters.

(a)

Each Individual Borrower may enter into Leases or modify existing Leases
demising a portion of its Individual Property less than or equal to the Relevant
Leasing Threshold without Lender’s prior written approval provided such Leases
are to unaffiliated, third-party tenants and shall be on commercially reasonable
terms and shall not contain any terms which would materially affect Lender’s
rights under the Loan Documents, and further provided that such Leases shall
provide that (x) they are





53













subordinate to the Mortgage encumbering the applicable Individual Property, and
(y) the tenant thereunder agrees to attorn to Lender or any purchaser at a sale
by foreclosure or power of sale.  

(b)

Each Individual Borrower may not enter into a Lease or modify an existing Lease
covering all or substantially all of its Individual Property without the prior
written approval of Lender, which approval may be given or withheld in the sole
discretion of Lender.  

(c)

Each Individual Borrower may not enter into Leases or modify existing Leases
demising a portion of its Individual Property greater than the Relevant Leasing
Threshold without the prior written approval of Lender, provided, however,
Lender shall not withhold such approval if such Individual Borrower delivers to
Lender, together with its request for approval, an abstract or summary of the
proposed Lease terms and an Officer’s Certificate certifying that the Leasing
Conditions have been satisfied.  

(d)

To the extent Lender’s written approval is required pursuant to this Section
5.1.20 to any Lease or modification (excluding a Lease for all or substantially
all of an Individual Property, the approval of which is required pursuant to
Section 5.1.20(b) hereof), any Individual Borrower’s written request therefor
shall be delivered together with such materials reasonably requested by Lender
in order to evaluate such request (it being acknowledged and agreed that no
request for consent shall be effective unless and until such materials have been
delivered to Lender) and shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR
LENDER’S CONSENT.  LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.
 LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD WILL ENABLE BORROWER TO
DELIVER A SECOND NOTICE REQUESTING LENDER’S CONSENT”.  In the event Lender fails
to approve or disapprove to such request within ten (10) Business Days’ of the
effective date of such initial request, such Individual Borrower may deliver to
Lender a second written request for approval, which second written request for
approval shall conspicuously state, in large bold type, that “THIS IS A REQUEST
FOR LENDER’S CONSENT.  LENDER’S CONSENT IS REQUESTED WITHIN FIVE (5) BUSINESS
DAYS.  THE LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE
CONTRARY WITHIN FIVE (5) BUSINESS DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN
NOTICE”.  In the event that Lender fails to approve or disapprove the second
written request within such five (5) Business Day period, then Lender’s consent
shall be deemed to have been granted.

(e)

Each Individual Borrower shall furnish Lender with executed copies of all
Leases, and a copy of the executed Tenant Direction Letter countersigned by the
tenant and such Individual Borrower.

(f)

Each Individual Borrower (i) shall observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce the terms, covenants and conditions contained in the Leases upon the
part of the tenant thereunder to be observed or performed in a commercially
reasonable manner and





54













in a manner not to impair the value of its Individual Property involved except
that, subject to the terms of this Section 5.1.20, no termination by such
Individual Borrower or acceptance of surrender by a tenant of any Lease shall be
permitted without the written consent of Lender which consent may be withheld in
the sole discretion of Lender; (iii) shall not collect any of the rents more
than one (1) month in advance (other than security deposits); (iv) shall not
execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (v) shall not alter, modify or
change the terms of the Leases in a manner inconsistent with the provisions of
the Loan Documents; and (vi) shall execute and deliver at the request of Lender
all such further assurances, confirmations and assignments in connection with
the Leases as Lender shall from time to time reasonably require.
 Notwithstanding the foregoing, any Individual Borrower may, without the prior
written consent of Lender, terminate (or accept a surrender of) any Lease which
demises less than the Relevant Leasing Threshold under any of the following
circumstances:  (i) the tenant under said Lease is in default beyond any
applicable grace and cure period, and such Individual Borrower has the right to
terminate such Lease; (ii) such termination is permitted by the terms of the
Lease in question and such Individual Borrower has secured an obligation from a
third party to lease the space under the Lease to be terminated at a rental
equal to or higher than the rental due under the Lease to be terminated; and
(iii) if the tenant under the Lease to be terminated has executed a right under
said Lease to terminate its Lease upon payment of a termination fee to such
Individual Borrower and has in fact terminated its Lease and paid said fee, such
Individual Borrower may accept said termination.  Notwithstanding anything to
the contrary contained herein, all new Leases and all amendments, modifications,
extensions, and renewals of existing Leases with Tenants that are Affiliates of
any Individual Borrower shall be subject to the prior written consent of Lender.

5.1.21

Alterations.

  Subject to the rights of tenants to make alterations pursuant to the terms of
their respective Leases, each Individual Borrower shall obtain Lender’s prior
written consent to any alterations to any Improvements, which consent shall not
be unreasonably withheld or delayed except with respect to alterations that may
have a material adverse effect on such Individual Borrower’s financial
condition, the value of its Individual Property or such Individual Property’s
Net Operating Income.  Notwithstanding the foregoing, Lender’s consent shall not
be required in connection with any alterations that will not have a material
adverse effect on any Individual Borrower’s financial condition, the value of
its Individual Property or such Individual Property’s Net Operating Income,
provided that such alterations are made in connection with (a) tenant
improvement work performed pursuant to the terms of any Lease executed on or
before the date hereof, or any Lease executed after the date hereof to a Lessee
that is not an Affiliate of such Individual Borrower for which Lender’s approval
was not required or was given, (b) tenant improvement work performed pursuant to
the terms and provisions of a Lease and not adversely affecting any structural
component of any Improvements, any utility or HVAC system contained in any
Improvements or the exterior of any building constituting a part of any
Improvements, (c) alterations performed in connection with the Restoration of
such Individual Property after the occurrence of a Casualty or Condemnation in
accordance with the terms and provisions of this Agreement, or (d) any
alteration which costs less than the Threshold Amount (in the aggregate for all
current alterations at such Individual Property), provided that, in all of the
foregoing clauses (a) through (d), such Individual Borrower complies with the
Alteration Conditions.  If the total unpaid amounts due and payable with respect
to alterations to





55













the Improvements at any Individual Property (other than such amounts to be paid
or reimbursed by Tenants under the Leases) shall at any time exceed the
Threshold Amount, the applicable Individual Borrower shall promptly deliver to
Lender as security for the payment of such amounts and as additional security
for such Individual Borrower’s obligations under the Loan Documents any of the
following:  (A) cash, (B) U.S. Obligations, (C) other securities having a rating
acceptable to Lender and that, at Lender’s option, the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization or (D) a completion bond or an irrevocable letter of
credit (payable on sight draft only) issued by a financial institution having a
rating by S&P of not less than “A-1+” if the term of such bond or letter of
credit is no longer than three (3) months or, if such term is in excess of three
(3) months, issued by a financial institution having a rating that is acceptable
to Lender and that, at Lender’s option, the applicable Rating Agencies have
confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or class thereof in connection with any
Securitization.  Such security shall be in an amount equal to the excess of the
total unpaid amounts with respect to alterations to the Improvements on the
Property (other than such amounts to be paid or reimbursed by Tenants under the
Leases) over the Threshold Amount and Lender may apply such security from time
to time at the option of Lender to pay for such alterations.

5.1.22

Operation of Property.

(a)

Each Individual Borrower shall cause its Individual Property to be operated, in
all material respects, in accordance with the Management Agreement (or
Replacement Management Agreement) as applicable.  In the event that the
Management Agreement expires or is terminated (without limiting any obligation
of an Individual Borrower to obtain Lender’s consent to any termination or
modification of the Management Agreement in accordance with the terms and
provisions of this Agreement), such Individual Borrower shall promptly enter
into a Replacement Management Agreement with Manager or another Qualified
Manager, as applicable.  If such new Qualified Manager is an Affiliate of such
Individual Borrower, Borrower shall provide an Additional Insolvency Opinion.

(b)

Each Individual Borrower shall:  (i) promptly perform and/or observe, in all
material respects, all of the covenants and agreements required to be performed
and observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement  of which
it is aware; and (iii) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement, in a commercially reasonable manner.

5.1.23

Embargoed Person.

  Each Individual Borrower has performed and shall perform reasonable due
diligence to insure that at all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents
(but excluding, for purposes of the covenants being made by such Individual
Borrower in this Section 5.1.23, any Person or Persons holding publicly-traded
shares in Guarantor after the initial sale or





56













offering thereof), (a) none of the funds or other assets of such Individual
Borrower, Principal and Guarantor constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person; (b) no Embargoed Person
has any interest of any nature whatsoever in such Individual Borrower, Principal
or Guarantor, as applicable, with the result that the investment in such
Individual Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and
(c) none of the funds of such Individual Borrower, Principal or Guarantor, as
applicable, have been derived from, or are the proceeds of, any unlawful
activity, including money laundering, terrorism or terrorism activities, with
the result that the investment in such Individual Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law, or may cause the Property to be subject to
forfeiture or seizure.

5.1.24

Supplemental Mortgage Affidavits.

  As of the date hereof, each Individual Borrower represents that it has paid
all state, county and municipal recording and all other taxes imposed upon the
execution and recordation of the Mortgages.  If at any time Lender determines
(i) based on applicable law, that Lender is not being afforded the maximum
amount of security available from any one or more of the Properties as a direct
or indirect result of applicable taxes not having been paid with respect to any
Individual Property or (ii) Lender and/or the Rating Agencies, in connection
with a Securitization, require the amount secured by any Mortgage be increased,
Borrower agrees that it will execute, acknowledge and deliver to Lender,
immediately upon Lender’s request, supplemental affidavits and/or Mortgages
increasing the amount of the Debt attributable to any such Individual Property
(as set forth as the Release Amount on Schedule VI annexed hereto) for which all
applicable taxes have been paid to an amount determined by Lender, and Borrower
shall, on demand, pay any additional taxes.

Section 5.2

Negative Covenants.

  From the date hereof until payment and performance in full of all obligations
of Borrower under the Loan Documents or the earlier release of the Lien of the
Mortgage and any other collateral in accordance with the terms of this Agreement
and the other Loan Documents, each Individual Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

5.2.1

Operation of Property.

  No Individual Borrower shall, without Lender’s prior written consent (which
consent shall not be unreasonably withheld): (i) surrender, terminate, cancel,
amend or modify the Management Agreement; provided, that such Individual
Borrower may, without Lender’s consent, replace the Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement; (ii) reduce or consent to the reduction of the term of the Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges under the Management Agreement, or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.

5.2.2

Liens.

  No Individual Borrower shall create, incur, assume or suffer to exist any Lien
on any portion of its Individual Property or permit any such action to be taken,
except for Permitted Encumbrances.

5.2.3

Dissolution.

  No Individual Borrower shall (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (b) engage in
any





57













business activity not related to the ownership and operation of its Individual
Property, (c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of such Individual Borrower except to the extent permitted by the Loan
Documents, (d) modify, amend, waive or terminate its organizational documents or
its qualification and good standing in any jurisdiction or (e) cause the
Principal to (i) dissolve, wind up or liquidate or take any action, or omit to
take an action, as a result of which the Principal would be dissolved, wound up
or liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
organizational documents of the Principal, in each case, without obtaining the
prior written consent of Lender or Lender’s designee.

5.2.4

Change In Business.

  No Individual Borrower shall enter into any line of business other than the
ownership and operation of its Individual Property, or make any material change
in the scope or nature of its business objectives, purposes or operations, or
undertake or participate in activities other than the continuance of its present
business.  Nothing contained in this Section 5.2.4 is intended to expand the
rights of any Individual Borrower contained in Section 5.2.10(d) hereof.

5.2.5

Debt Cancellation.

  No Individual Borrower shall cancel or otherwise forgive or release any claim
or debt (other than termination of Leases in accordance herewith) owed to such
Individual Borrower by any Person, except for adequate consideration and in the
ordinary course of such Individual Borrower’s business.

5.2.6

Zoning.

  No Individual Borrower shall initiate or consent to any zoning
reclassification of any portion of its Individual Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
such Individual Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior written consent of Lender.

5.2.7

No Joint Assessment.

  No Individual Borrower shall suffer, permit or initiate the joint assessment
of its Individual Property (a) with any other real property constituting a tax
lot separate from such Individual Property, and (b) any portion of such
Individual Property which may be deemed to constitute personal property, or any
other procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of such Individual Property.

5.2.8

Intentionally Omitted.

5.2.9

ERISA.

(a)

Borrower shall not engage in any transaction which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by Lender of any of
its rights under the Note, this Agreement or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.

(b)

Each Individual Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as





58













requested by Lender in its sole discretion, that (A) such Individual Borrower is
not and does not maintain an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, or a “governmental plan” within
the meaning of Section 3(32) of ERISA; (B) such Individual Borrower is not
subject to any state statute regulating investment of, or fiduciary obligations
with respect to governmental plans and (C) one or more of the following
circumstances is true:

(i)

Equity interests in such Individual Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii)

Less than twenty-five percent (25%) of each outstanding class of equity
interests in such Individual Borrower are held by “benefit plan investors”
within the meaning of 29 C.F.R. §2510.3-101(f)(2); or

(iii)

Such Individual Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10

Transfers.

(a)

Borrower acknowledges that Lender has examined and relied on the
creditworthiness and experience of Borrower and its general partner, managing
member, limited partners, members and beneficial owners, as applicable, in
owning and operating properties such as the Property in agreeing to make the
loan secured by the Mortgage, and that Lender will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt.  Borrower shall not without
Lender’s prior written consent and except as otherwise expressly provided in
this Section 5.2.10 (i) sell, assign, convey, mortgage, grant, pledge, assign,
grant options with respect to, transfer or otherwise dispose of its legal or
beneficial interests in the Property or any part thereof other than pursuant to
Leases permitted under, and entered into in accordance with, Section 5.1.20
hereof, (ii) permit any owner, directly or indirectly, of an ownership interest
the Property, to transfer or dispose of such interest, whether by transfer of
stock or other interest in a Restricted Party, or otherwise, (iii) incur
Indebtedness (other than the Indebtedness permitted pursuant to the terms of
this Agreement), (iv) mortgage, hypothecate or otherwise encumber or grant a
security interest in the Property or any part thereof, (v) sell, assign, convey,
transfer, mortgage, encumber, grant a security interest in, or otherwise
transfer or dispose of any direct or indirect ownership interest in any
Restricted Party, or permit any owner of an interest in a Restricted Party to do
the same, or (vi) file a declaration of condominium with respect to the Property
(any of the foregoing transactions, a “Transfer”).    

(b)

At any time other than the period commencing thirty (30) days prior to a
Securitization and ending thirty (30) days after a Securitization, Lender’s
consent shall not be required in connection with one or a series of Transfers,
of up to forty-nine percent (49%) of the stock, limited partnership interests or
membership interests (as the case may be) in a Restricted Party; provided,
however, no such Transfer shall result in the change of Control in such
Restricted Party, and as a condition to each such Transfer, Lender shall receive
not less than thirty (30) days prior notice of such proposed Transfer.  In
addition, at





59













all times, Guarantor must continue to (i) Control each Restricted Party, and
(ii) own, directly or indirectly, not less than fifty-one percent (51%) of the
legal and beneficial interest in each Restricted Party.

(c)

At any time other than the period commencing thirty (30) days prior to a
Securitization and ending thirty (30) days after a Securitization, Lender shall
not withhold its consent to a Transfer of the entire Property or all of the
outstanding ownership interests in Borrower in a single transaction to one
newly-formed Special Purpose Entity which shall be a wholly-owned subsidiary of
IDRETI (“Permitted Affiliate Transferee”) which shall be approved by Lender in
its reasonable discretion (“Permitted Affiliate Transfer”), provided (1) no
Event of Default shall have occurred and be continuing, (2) the creditworthiness
of IDRETI, as applicable, has not deteriorated, in the sole discretion of
Lender, from the Closing Date to the date of the proposed Transfer, and (3)
Borrower shall have paid all reasonable and customary third party expenses
(including reasonable attorneys’ fees and disbursements) actually incurred by
Lender in connection with such Transfer (but not any assumption or processing
fee).

(d)

At any time after other than during the period that is thirty (30) days prior to
and thirty (30) days after a Securitization, Lender shall not withhold its
consent to a Transfer of the Property and assumption of the Loan, provided that
Lender receives thirty (30) days’ prior written notice of such Transfer and
further provided that the following additional requirements are satisfied:

(I)

THE PROPOSED TRANSFEREE OF THE PROPERTY SHALL BE A SPECIAL PURPOSE ENTITY (THE
“TRANSFEREE”) WHICH AT THE TIME OF SUCH TRANSFER WILL BE IN COMPLIANCE WITH, AND
MUST BE ABLE TO SATISFY ALL OF, THE REPRESENTATIONS, WARRANTIES AND COVENANTS
CONTAINED IN SECTION 4.1.30, SECTION 4.1.35, SECTION 5.1.23 AND SECTION 5.2.9
AND WHICH SHALL HAVE ASSUMED IN WRITING (SUBJECT TO THE TERMS OF SECTION 9.3
HEREOF) AND AGREED TO COMPLY WITH ALL THE TERMS, COVENANTS AND CONDITIONS SET
FORTH IN THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EXPRESSLY INCLUDING,
WITHOUT LIMITATION THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN
SECTION 4.1.30, SECTION 4.1.35, SECTION 5.1.1 AND SECTION 5.1.23 HEREOF;

(II)

BORROWER SHALL DELIVER CONFIRMATION IN WRITING FROM THE RATING AGENCIES THAT
SUCH PROPOSED TRANSFER WILL NOT CAUSE A DOWNGRADING, WITHDRAWAL, REDUCTION OR
QUALIFICATION OF THE RATINGS IN EFFECT IMMEDIATELY PRIOR TO SUCH TRANSFER FOR
THE SECURITIES, OR ANY CLASS THEREOF, ISSUED IN CONNECTION WITH A SECURITIZATION
WHICH ARE THEN OUTSTANDING;

(III)

TRANSFEREE AND TRANSFEREE’S PRINCIPALS SHALL, AS OF THE DATE OF SUCH TRANSFER,
HAVE AN AGGREGATE NET WORTH AND LIQUIDITY NOT WORSE THAN THE NET WORTH AND
LIQUIDITY OF BORROWER AND ITS PRINCIPALS AS OF THE DATE HEREOF OR AN AGGREGATE
NET WORTH AND LIQUIDITY OTHERWISE REASONABLY ACCEPTABLE TO LENDER;

(IV)

TRANSFEREE OR TRANSFEREE’S PRINCIPALS MUST HAVE DEMONSTRATED EXPERTISE IN OWNING
AND OPERATING PROPERTIES SIMILAR IN LOCATION, SIZE, CLASS AND OPERATION TO THE
PROPERTY, WHICH EXPERTISE SHALL BE REASONABLY DETERMINED BY LENDER;





60













(V)

TRANSFEREE, TRANSFEREE’S PRINCIPALS AND ALL OTHER ENTITIES WHICH MAY BE OWNED OR
CONTROLLED DIRECTLY OR INDIRECTLY BY TRANSFEREE’S PRINCIPALS (“RELATED
ENTITIES”) MUST NOT HAVE BEEN PARTY TO ANY BANKRUPTCY PROCEEDINGS, VOLUNTARY OR
INVOLUNTARY, MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR TAKEN ADVANTAGE
OF ANY INSOLVENCY ACT, OR ANY ACT FOR THE BENEFIT OF DEBTORS WITHIN SEVEN (7)
YEARS PRIOR TO THE DATE OF THE PROPOSED TRANSFER;

(VI)

TRANSFEREE SHALL ASSUME ALL OF THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS IN A MANNER SATISFACTORY TO LENDER IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITATION, BY ENTERING INTO AN ASSUMPTION AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER;

(VII)

THERE SHALL BE NO MATERIAL LITIGATION OR REGULATORY ACTION PENDING OR THREATENED
AGAINST TRANSFEREE, TRANSFEREE’S PRINCIPALS OR RELATED ENTITIES WHICH IS NOT
REASONABLY ACCEPTABLE TO LENDER;

(VIII)

THE PROPERTY SHALL BE MANAGED BY A QUALIFIED MANAGER PURSUANT TO A REPLACEMENT
MANAGEMENT AGREEMENT;

(IX)

TRANSFEREE, TRANSFEREE’S PRINCIPALS AND RELATED ENTITIES SHALL NOT HAVE
DEFAULTED UNDER ITS OR THEIR OBLIGATIONS WITH RESPECT TO ANY OTHER INDEBTEDNESS
IN A MANNER WHICH IS NOT REASONABLY ACCEPTABLE TO LENDER;

(X)

NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND NO DEFAULT OR
EVENT OF DEFAULT SHALL OTHERWISE OCCUR AS A RESULT OF SUCH TRANSFER;

(XI)

BORROWER SHALL DELIVER, AT ITS SOLE COST AND EXPENSE, AN ENDORSEMENT TO EACH
EXISTING TITLE INSURANCE POLICY INSURING THE RELATED MORTGAGE, AS MODIFIED BY
THE ASSUMPTION AGREEMENT, AS A VALID FIRST LIEN ON THE PROPERTY AND NAMING
TRANSFEREE AS OWNER OF THE FEE ESTATE (OR LEASEHOLD ESTATE, AS APPLICABLE) OF
THE PROPERTY, WHICH ENDORSEMENT SHALL INSURE THAT, AS OF THE DATE OF THE
RECORDING OF THE ASSUMPTION AGREEMENT, SUCH PROPERTY SHALL NOT BE SUBJECT TO ANY
ADDITIONAL EXCEPTIONS OR LIENS OTHER THAN THOSE CONTAINED IN SUCH TITLE
INSURANCE POLICY ISSUED ON THE DATE HEREOF AND THE PERMITTED ENCUMBRANCES
RELATING THERETO;

(XII)

BORROWER OR TRANSFEREE, AT ITS SOLE COST AND EXPENSE, SHALL DELIVER TO LENDER AN
ADDITIONAL INSOLVENCY OPINION (IF AN INSOLVENCY OPINION WAS ISSUED IN CONNECTION
WITH THE CLOSING) REFLECTING SUCH TRANSFER SATISFACTORY IN FORM AND SUBSTANCE TO
LENDER, WHICH ADDITIONAL INSOLVENCY OPINION MAY BE RELIED UPON BY LENDER, THE
RATING AGENCIES AND THEIR RESPECTIVE COUNSEL, AGENTS AND REPRESENTATIVES WITH
RESPECT TO THE PROPOSED TRANSACTION, INCLUDING, WITHOUT LIMITATION, TRANSFEREE;

(XIII)

INTENTIONALLY OMITTED;

(XIV)

TRANSFEREE, AT ITS SOLE COST AND EXPENSE, SHALL DELIVER OPINIONS REGARDING
EXISTENCE, AUTHORITY AND ENFORCEABILITY, WHICH OPINIONS MAY BE RELIED UPON BY
LENDER, THE RATING AGENCIES AND THEIR RESPECTIVE COUNSEL, AGENTS AND
REPRESENTATIVES WITH RESPECT TO THE PROPOSED TRANSACTION;





61













(XV)

TRANSFEREE AND TRANSFEREE’S PRINCIPALS SHALL DELIVER (1) ALL ORGANIZATIONAL
DOCUMENTATION REASONABLY REQUESTED BY LENDER, WHICH SHALL BE REASONABLY
ACCEPTABLE TO LENDER, AND (2) ALL CERTIFICATES, AGREEMENTS AND COVENANTS
REASONABLY REQUIRED BY LENDER;

(XVI)

PRIOR TO ANY RELEASE OF GUARANTOR, ONE (1) OR MORE SUBSTITUTE GUARANTORS
REASONABLY ACCEPTABLE TO LENDER SHALL HAVE ASSUMED ALL OF THE LIABILITIES AND
OBLIGATIONS OF GUARANTOR UNDER THE GUARANTY AND ENVIRONMENTAL INDEMNITY EXECUTED
BY GUARANTOR OR EXECUTE A REPLACEMENT GUARANTY AND ENVIRONMENTAL INDEMNITY
REASONABLY SATISFACTORY TO LENDER;

(XVII)

BORROWER SHALL HAVE PAID AN ASSUMPTION FEE EQUAL TO ONE-HALF OF ONE PERCENT
(0.5%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOAN IN CONNECTION WITH
THE FIRST SUCH TRANSFER, AND AN ASSUMPTION FEE EQUAL TO ONE PERCENT (1.0%) OF
THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE LOAN IN CONNECTION WITH EACH
SUBSEQUENT TRANSFER, PROVIDED, HOWEVER, NO SUCH ASSUMPTION FEE SHALL BE PAYABLE
IF THE TRANSFEREE IS WHOLLY OWNED BY AN IDENTIFIED AFFILIATE; AND

(XVIII)

BORROWER SHALL PAY (OR CAUSE TO BE PAID) ANY AND ALL REASONABLE OUT-OF-POCKET
COSTS ACTUALLY INCURRED BY LENDER IN CONNECTION WITH SUCH TRANSFER (INCLUDING,
WITHOUT LIMITATION, LENDER’S REASONABLE COUNSEL FEES AND DISBURSEMENTS) AND ALL
RECORDING FEES, TITLE INSURANCE PREMIUMS AND MORTGAGE AND INTANGIBLE TAXES AND
THE FEES AND EXPENSES OF THE RATING AGENCIES (IF ANY) PURSUANT TO CLAUSE (B)
ABOVE.

Lender shall approve or disapprove any proposed Transfer governed by this
Section 5.2.10 within thirty (30) days of Lender’s receipt of a written notice
from Borrower requesting Lender’s approval, provided such notice includes all
information necessary to make such decision, and further provided that such
written notice from Borrower shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 5.2.10 OF THE LOAN AGREEMENT, A RESPONSE IS REQUIRED WITHIN
THIRTY (30) DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”.  If Lender fails
to disapprove any proposed Transfer within such PERIOD, BORROWER shall provide a
second written notice requesting approval, which written notice shall
conspicuously state, in large bold type, that “PURSUANT TO SECTION 5.2.10 OF THE
LOAN AGREEMENT, THE MATTER DESCRIBED HEREIN SHALL BE DEEMED APPROVED IF LENDER
DOES NOT RESPOND TO THE CONTRARY WITHIN FIFTEEN (15) BUSINESS DAYS’ OF LENDER’S
RECEIPT OF THIS WRITTEN NOTICE”.  Thereafter, if Lender does not disapprove the
proposed Transfer within said fifteen (15) Business Day period, Lender's consent
to the proposed Transfer shall be deemed to have been given; provided, however,
and notwithstanding the foregoing, no such consent to the proposed Transfer
shall be deemed given unless and until Borrower shall have delivered
confirmation in writing from the Rating Agencies that such proposed Transfer
will not cause a downgrading, withdrawal, reduction or qualification of the
ratings in effect immediately prior to such Transfer for the Securities, or any
class thereof, issued in connection with a Securitization which are then
outstanding, or Lender has determined that Rating Agency confirmation is not
required.

(e)

Borrower, without the consent of Lender, may grant easements, restrictions,
covenants, reservations and right of way in the ordinary course of business for
access, parking, water and sewer lines, telephone and telegraph lines, electric
lines and other utilities or for other similar purposes, provided that no such
transfer, conveyance or





62













encumbrance shall materially impair the utility and operation of the Property or
materially adversely affect the value of such Property or the Net Operating
Income of such Property.  In connection with any transfer, conveyance or
encumbrance permitted in the immediately preceding sentence, the Lender shall
execute and deliver any instrument reasonably necessary or appropriate to
evidence its consent to said action or to subordinate the Lien of the Mortgage
to such easements, restrictions, covenants, reservations and rights of way or
other similar grants upon receipt by the Lender of: (A) a copy of the instrument
of transfer; and (B) an Officer’s Certificate stating with respect to any
transfer described above, that such transfer does not materially impair the
utility and operation of the Property or materially reduce the value of such
Property or the Net Operating Income of such Property.  If Borrower shall
receive any consideration in connection with any of said described transfers or
conveyances, Borrower shall have the right to use any such proceeds in
connection with any alterations performed in connection therewith, or required
thereby, to the extent any such proceeds are not used in connection with
alterations (or any such proceeds exceeds the amount required to perform the
related alterations), Borrower shall immediately deposit such amount or the
remainder thereof, as the case may be, into the Lockbox Account.  The
acquisition by IDRETI of any entity whether by merger, stock purchase, asset
purchase or any other manner shall not be considered a “Transfer” for purposes
hereof so long as: (a) IDRETI is the surviving entity following such a
transaction; (b) the net worth of IDRETI shall equal or exceed the net worth of
IDRETI immediately prior to such a transaction, and (c) IDRETI shall retain
management and control.  

(f)

Except as set forth herein, no sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer all or any part of the Property, shall be
permitted during the term of the Loan without Lender’s prior written approval.
 Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Property without Lender’s
consent if such consent is required herein. This provision shall apply to every
sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Property regardless of whether voluntary or not, or whether or not Lender has
consented to any previous sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Property.

(g)

Lender’s consent to any sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Property shall not be deemed to be a waiver of
Lender’s right to require such consent in the future. Any sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Property made in
contravention of this Section shall be null and void and of no force or effect.

(h)

Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable expenses (including, without limitation, Lender’s actual
out-of-pocket attorneys’ fees and disbursements, title search costs, rating
agency fees and title insurance endorsement premiums) incurred by Lender in
connection with the review, approval or disapproval, and documentation of any
such sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer.





63













ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION;

Section 6.1

Insurance.

(a)

Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and each Individual Property providing at least the following
coverages:  

(i)

comprehensive all risk “special form” insurance including, but not limited to,
loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, including contingent liability from Operation of Building
Laws, Demolition Costs and Increased Cost of Construction Endorsements, in each
case (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation; (B) containing an agreed
amount endorsement with respect to the Improvements and Personal Property
waiving all co insurance provisions; (C) providing for no deductible in excess
of One Hundred Thousand and No/100 Dollars ($100,000) for all such insurance
coverage, provided however with respect to windstorm coverage, and including
loss caused directly by the peril of Flood occurring in conjunction with a
“Named Windstorm”, providing for no deductible in excess of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000) or five percent (5%) of total insurable
value, whichever is higher; and (D) containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement if any of the Improvements or the use of the
applicable Individual Property shall at any time constitute legal non conforming
structures or uses.  In addition, Borrower shall obtain:  (y) if any portion of
the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the outstanding principal balance of the Note
or (2) the insurable value replacement costs (including, if applicable, the
replacement costs of any contents stored or located in the Improvements); and
(z) earthquake insurance in amounts and in form and substance satisfactory to
Lender in the event an Individual Property is located in an area with a high
degree of seismic activity, provided that the insurance pursuant to clauses (y)
and (z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

(ii)

commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Properties, such insurance (A) to be on the so called “occurrence” form with a
combined limit of not less than Two Million and No/100 Dollars ($2,000,000.00)
in the aggregate and One Million and No/100 Dollars ($1,000,000.00) per
occurrence; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate; and (C) to cover at least the following
hazards:  (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) blanket contractual
liability for all legal contracts; and (5) contractual liability covering the
indemnities contained in Article 9 of the Mortgages to the extent the same is
available





64













(iii)

rental business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by the insurance provided for in subsection (i)
above; (C) covering rental losses or business interruption, as may be
applicable, for a period of at least twelve (12) months after the date of the
casualty and containing an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and Personal Property
has been repaired, the continued loss of income will be insured until such
income either returns to the same level it was at prior to the loss, or the
expiration of six (6) months from the date that the applicable Individual
Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an annual amount equal to one hundred percent (100%) of the
rents or projected gross revenues from the operation of the applicable
Individual Property (as reduced to reflect expenses not incurred during a period
of Restoration).  The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the gross income from the applicable
Individual Property for the succeeding twelve (12) month period.  All proceeds
payable to Lender pursuant to this subsection shall be held by Lender and shall
be applied in Lender’s sole discretion to the obligations secured by the Loan
Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligation to pay the obligations secured by the Loan Documents
on the respective dates of payment provided for in the Note and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

(iv)

at all times during which structural construction, repairs or alterations are
being made with respect to the Improvements, and only if the Individual Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance otherwise known as “Owner Contractor’s Protective
Liability,” covering claims not covered by or under the terms or provisions of
the above mentioned commercial general liability insurance policy; and (B) the
insurance provided for in subsection (i) above written in a so called builder’s
risk completed value form (1) on a non reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy such Individual Property, and (4) with an agreed amount endorsement
waiving co insurance provisions;

(v)

comprehensive boiler and machinery insurance, if steam boilers or other pressure
fixed vessels are in operation, in amounts as shall be reasonably required by
Lender on terms consistent with the commercial property insurance policy
required under subsection (i) above;

(vi)

automobile liability coverage for all owned and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of One
Million Dollars and 00/100 Dollars ($1,000,000.00), if applicable;

(vii)

worker’s compensation and employer’s liability subject to the worker’s
compensation laws of the applicable state;





65













(viii)

umbrella and excess liability insurance in an amount not less than Fifty Million
and No/100 Dollars ($50,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection (ii)
above, including, but not limited to, supplemental coverage for employer
liability and automobile liability, if applicable, which umbrella liability
coverage shall apply in excess of the automobile liability coverage in
subsection (vi) above;

(ix)

the insurance required under this Section 6.1(a) shall cover perils of terrorism
and acts of terrorism (including, without limitation, domestic, foreign,
certified and uncertified as set forth in TRIA) and Borrower shall maintain
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under this Sections 6.1(a) at
all times during the term of the Loan; and

(x)

upon sixty (60) days’ written notice, such other reasonable insurance including,
but not limited to, sinkhole or land subsidence insurance, and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
property similar to the Individual Property located in or around the region in
which such Individual Property is located.

(b)

All insurance provided for in Section 6.1(a) above shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds.  The Policies shall
be issued by financially sound and responsible insurance companies authorized to
do business in the State and having a rating of “A:X” or better in the current
Best’s Insurance Reports and a claims paying ability rating of “A-” or better by
S&P. The Policies described in Section 6.1 (other than those strictly limited to
liability protection) shall designate Lender as loss payee.  Not less than
thirty (30) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender.

(c)

Any blanket insurance Policy shall specifically allocate to each Individual
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
such Individual Property in compliance with the provisions of Section 6.1(a)
hereof.

(d)

All Policies of insurance provided for or contemplated by Section 6.1(a), except
for the Policy referenced in Section 6.1(a)(vii), shall name Borrower as the
insured and Lender as the additional insured, as its interests may appear, and
in the case of property damage, boiler and machinery, flood and earthquake
insurance, shall contain a so called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender, except with respect to Policies maintained by the applicable
Tenant where Lender is not named as an additional insured or that do not contain
a so-called New York standard non-contributing mortgagee clause in





66













favor of Lender, as applicable, in which case Borrower shall cause the proceeds
thereunder to be paid to Lender in accordance with, and for the purposes set
forth in, this Article VI.

(e)

All Policies shall contain clauses or endorsements to the effect that:

(i)

no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii)

the Policy shall not be materially changed (other than to increase the coverage
provided thereby) or canceled without at least thirty (30) days written notice
to Lender and any other party named therein as an additional insured;

(iii)

the issuers thereof shall give written notice to Lender if the Policy has not
been renewed thirty (30) days prior to its expiration; and

(iv)

Lender shall not be liable for any Insurance Premiums thereon or subject to any
assessments thereunder.

(f)

If at any time Lender is not in receipt of written evidence that all insurance
required hereunder (including self-insurance provided by a Tenant in accordance
with Section 6.1(g) below) is in full force and effect, Lender shall have the
right, after five (5) Business Days written notice to Borrower, to take such
action as Lender deems necessary to protect its interest in the Properties,
including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate.  All premiums incurred by
Lender in connection with such action or in obtaining such insurance and keeping
it in effect shall be paid by Borrower to Lender upon demand and, until paid,
shall be secured by the Mortgages and shall bear interest at the Default Rate.

(g)

Notwithstanding the foregoing, if (i) a Tenant provides insurance satisfying the
requirements hereof with respect to its Improvements (including, without
limitation, naming Lender as an additional insured or loss payee, as
applicable), or (ii) a Tenant (or the corporate guarantor of such Tenant’s
Lease) with a credit rating issued by S&P (or another Rating Agency) of BBB- or
better (and no rating of less than BBB- or the equivalent issued by any Rating
Agency) self-insures in accordance with its Lease (without exclusion for any
risk required to be insured hereunder), such insurance or self-insurance shall
satisfy Borrower’s obligations hereunder, provided, in the case of this clause
(ii), that the Tenant Insurance Conditions are satisfied.  For purposes hereof,
“Tenant Insurance Conditions” shall mean that (A) no default shall exist under
such Tenant’s Lease beyond the expiration of any applicable notice and cure
periods, (B) no Event of Default shall exist, and (C) Borrower provides to
Lender evidence of coverage (which coverage shall satisfy the requirements of
Section 6.1(b), (c), (d) and (e) above) for losses in the event that the obligor
under such self-insurance does not, for any reason, fulfill its self-insurance
obligations, in whole or in part.





67













(h)

Notwithstanding anything herein to the contrary, with respect to the Kohl’s
Property, Lender has accepted the casualty insurance coverage provided by Kohl’s
notwithstanding that pursuant to its Lease, Kohl’s has a conditional right to
terminate such Lease following a material casualty and thereafter would not have
an obligation to rebuild the Improvements.  Lender has accepted such coverage
because Guarantor has provided to Lender coverage pursuant to a “difference in
conditions” policy that insures such Improvements in accordance with the terms
of this Section 6.1 in the event that the coverage provided by Kohl’s is
ineffective upon termination of the Kohl’s Lease or is otherwise deficient.  So
long as the Kohl’s Lease shall remain in effect, Borrower shall, or shall cause
Guarantor to, provide such “difference in conditions” coverage at all times with
respect to the Kohl’s Property, which coverage shall be identical in all
material respects to the coverage in effect as of the date hereof (or otherwise
acceptable to Lender).

Section 6.2

Casualty.

  If any Individual Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give prompt written
notice of such damage to Lender and shall promptly commence and diligently
prosecute the completion of the Restoration of such Individual Property pursuant
to Section 6.4 hereof as nearly as possible to the condition such Individual
Property was in immediately prior to such Casualty, with such alterations as may
be reasonably approved by Lender and otherwise in accordance with Section 6.4
hereof (a “Restoration”).  Borrower shall pay all costs of such Restoration
whether or not such costs are covered by insurance.  Lender may, but shall not
be obligated to make proof of loss if not made promptly by Borrower.  In
addition, Lender may participate in any settlement discussions with any
insurance companies (and shall approve the final settlement, which approval
shall not be unreasonably withheld or delayed) with respect to any Casualty in
which the Net Proceeds or the costs of completing the Restoration are equal to
or greater than the Relevant Restoration Threshold and Borrower shall deliver to
Lender all instruments required by Lender to permit such participation.

Section 6.3

Condemnation.

  Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Individual Property
and shall deliver to Lender copies of any and all papers served in connection
with such proceedings.  Lender may participate in any such proceedings, and
Borrower shall from time to time deliver to Lender all instruments requested by
it to permit such participation.  Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings.  Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including, but not limited to, any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt.  Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note.  If any Individual Property
or any portion thereof is taken by a condemning authority, Borrower shall
promptly commence and diligently prosecute the Restoration of the applicable
Individual Property or any portion thereof pursuant to Section 6.4 hereof and
otherwise comply with the provisions of Section 6.4 hereof.  If any Individual
Property is sold, through foreclosure or





68













otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

Section 6.4

Restoration.

  The following provisions shall apply in connection with the Restoration of any
Individual Property:

(a)

If the Net Proceeds shall be less than the Relevant Restoration Threshold and
the costs of completing the Restoration shall be less than the Relevant
Restoration Threshold, the Net Proceeds will be disbursed by Lender to Borrower
upon receipt, provided that all of the conditions set forth in Section 6.4(b)(i)
hereof are met and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement.

(b)

If the Net Proceeds are equal to or greater than the Relevant Restoration
Threshold or the costs of completing the Restoration is equal to or greater than
the Relevant Restoration Threshold, Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4.  The
term “Net Proceeds” for purposes of this Section 6.4 shall mean:  (1) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iv), (ix) and (x) as a result of such damage or destruction, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”), or
(2) the net amount of the Award, after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be.

(i)

The Net Proceeds shall be made available to Borrower for Restoration provided
that each of the following conditions are met:

(A)

no Event of Default shall have occurred and be continuing;

(B)

(1) in the event the Net Proceeds are Insurance Proceeds, and (x) less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Individual Property has been damaged, destroyed or rendered unusable as a result
of such Casualty or (y) Borrower is required under a Lease exceeding the
Relevant Leasing Threshold to use the Net Proceeds for the Restoration of the
Property, or (2) in the event the Net Proceeds are Condemnation Proceeds, and
(x) less than ten percent (10%) of the land constituting the Individual Property
is taken, and such land is located along the perimeter or periphery of the
Individual Property, and no portion of the Improvements is located on such land,
or (y) Borrower is required under a Lease exceeding the Relevant Leasing
Threshold to use the Net Proceeds for the Restoration of such Individual
Property;

(C)

Leases demising in the aggregate a percentage amount equal to or greater than
the Rentable Space Percentage of the total rentable space in an Individual
Property which has been demised under executed and delivered Leases





69













in effect as of the date of the occurrence of such Casualty or Condemnation,
whichever the case may be, shall remain in full force and effect during and
after the completion of the Restoration, notwithstanding the occurrence of any
such Casualty or Condemnation, whichever the case may be, and Borrower and/or
Tenant, as applicable under the respective Lease, will make all necessary
repairs and restorations thereto at their sole cost and expense.  The term
“Rentable Space Percentage” shall mean (1) in the event the Net Proceeds are
Insurance Proceeds, a percentage amount equal to fifty percent (50%) and (2) in
the event the Net Proceeds are Condemnation Proceeds, a percentage amount equal
to fifty percent (50%);

(D)

Borrower shall commence the Restoration as soon as reasonably practicable (but
in no event later than ninety (90) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(E)

Lender shall be satisfied that any operating deficits, including all scheduled
payments of principal and interest under the Note, which will be incurred with
respect to the Individual Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii) hereof, if applicable, or (3) by other funds of Borrower;

(F)

Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Maturity Date, (2) the
earliest date required for such completion under the terms of any Leases,
(3) such time as may be required under all applicable Legal Requirements in
order to repair and restore the applicable Individual Property to the condition
it was in immediately prior to such Casualty or to as nearly as possible the
condition it was in immediately prior to such Condemnation, as applicable, or
(4) the expiration of the insurance coverage referred to in Section 6.1(a)(ii)
hereof;

(G)

the Individual Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

(H)

the Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;

(I)

such Casualty or Condemnation, as applicable, does not result in the loss of
access to the related Individual Property or the related Improvements;

(J)

the Debt Service Coverage Ratio for the affected Individual Property, after
giving effect to the Restoration, based on the trailing six (6) month period
immediately preceding the date of determination, shall be equal to or greater
than 2.0 to 1.0;





70













(K)

Borrower shall deliver, or cause to be delivered, to Lender a signed detailed
budget approved in writing by Borrower’s architect or engineer stating the
entire cost of completing the Restoration, which budget should be consistent
with restoration budgets of similar retail properties then owned and operated by
nationally recognized owners and operators of retail properties located in the
areas in which the applicable Individual Property is located; and

(L)

the Net Proceeds together with any cash or cash equivalent deposited by Borrower
with Lender are sufficient in Lender’s discretion to cover the cost of the
Restoration.

(ii)

The Net Proceeds shall be held by Lender in an interest-bearing Eligible Account
and, until disbursed in accordance with the provisions of this Section 6.4(b),
shall constitute additional security for the Debt and Other Obligations under
the Loan Documents.  The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the Restoration have been
paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Individual Property
which have not either been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the title company issuing the applicable Title Insurance Policy.

(iii)

All plans and specifications required in connection with the Restoration shall
be subject to prior review and acceptance in all respects by Lender and by an
independent consulting engineer selected by Lender (the “Casualty Consultant”),
such review and acceptance not to be unreasonably withheld or delayed.  Lender
shall have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration.  The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
prior review and approval by Lender and the Casualty Consultant, such review and
acceptance not to be unreasonably withheld or delayed.  All costs and expenses
incurred by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.

(iv)

In no event shall Lender be obligated to make disbursements of the Net Proceeds
in excess of an amount equal to the costs actually incurred from time to time
for work in place as part of the Restoration, as certified by the Casualty
Consultant, minus the Casualty Retainage.  The term “Casualty Retainage” shall
mean an amount equal to ten percent (10%) of the costs actually incurred for
work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed.  The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held





71













back by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration.  The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) and that all approvals
necessary for the re-occupancy and use of the Individual Property have been
obtained from all appropriate governmental and quasi-governmental authorities,
and Lender receives evidence satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the Casualty
Retainage; provided, however, that Lender will release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the related Title Insurance Policy, and
Lender receives an endorsement to the related Title Insurance Policy insuring
the continued priority of the lien of the related Mortgage and evidence of
payment of any premium payable for such endorsement.  If required by Lender, the
release of any such portion of the Casualty Retainage shall be approved by the
surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.

(v)

Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi)

If at any time the Net Proceeds or the undisbursed balance thereof shall not, in
the reasonable opinion of Lender in consultation with the Casualty Consultant,
be sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made.  The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents.

(vii)

The excess, if any, of the Net Proceeds (and the remaining balance, if any, of
the Net Proceeds Deficiency) deposited with Lender after the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 6.4(b), and the receipt by Lender of evidence
satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be deposited in the Cash Management
Account to be disbursed in accordance with this Agreement, provided no Event of
Default shall have occurred and shall be continuing under the Note, this
Agreement or any of the other Loan Documents.





72













(c)

All Net Proceeds not required (i) to be made available for the Restoration or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 2.4.2 hereof, whether or not then
due and payable in such order, priority and proportions as Lender in its sole
discretion shall deem proper (provided no Event of Default exists, Borrower
shall not be required to pay any yield maintenance in connection with such
payment), or, at the discretion of Lender, the same may be paid, either in whole
or in part, to Borrower for such purposes as Lender shall approve, in its
discretion.

(d)

In the event of foreclosure of the Mortgage with respect to an Individual
Property, or other transfer of title of an Individual Property in extinguishment
in whole or in part of the Debt all right, title and interest of Borrower in and
to the Policies that are not blanket Policies then in force concerning such
Individual Property and all proceeds payable thereunder shall thereupon vest in
the purchaser at such foreclosure or Lender or other transferee in the event of
such other transfer of title.

(e)

Lender shall with reasonable promptness following any Casualty or Condemnation
notify Borrower whether or not Net Proceeds are required to be made available to
Borrower for Restoration pursuant to this Section 6.4.  All Net Proceeds not
required to be made available for Restoration shall be retained and applied by
Lender in accordance with Section 2.4.2(a) hereof (a “Net Proceeds Prepayment”).
 If such Net Proceeds Prepayment with respect to any Casualty or Condemnation
shall be equal to or greater than sixty percent (60%) of the applicable Release
Amount, the applicable Individual Borrower shall have the right to elect prepay
the Release Amount of the applicable Individual Property in whole, but not in
part (a “Casualty/Condemnation Prepayment”) in accordance with Section 2.4.2(b)
hereof upon satisfaction of the following conditions:  (i) within thirty (30)
days following the proposed date of the intended Net Proceeds Prepayment,
Borrower shall provide Lender with written notice of Borrower’s intention to
prepay the applicable Release Amount less the amount of the Net Proceeds
Prepayment, (ii) Borrower shall prepay the applicable Release Amount in
accordance with Section 2.4.2(b) hereof on or before the second Payment Date
(or, if such day is not a Business Day, the immediately succeeding Business Day)
occurring following the proposed date of the intended Net Proceeds Prepayment,
and (iii) no Event of Default shall exist on the date of such
Casualty/Condemnation Prepayment.  Notwithstanding anything in Section 6.2 or
Section 6.3 to the contrary, Borrower shall not have any obligation to commence
Restoration of the applicable Individual Property upon delivery of the written
notice set forth in clause (i) of the preceding sentence (unless Borrower
subsequently shall fail to satisfy the requirement of clause (ii) of the
preceding sentence).

ARTICLE VII - RESERVE FUNDS

Section 7.1

Required Repairs.

7.1.1

Deposits.

  Borrower shall perform (or cause to be performed) the repairs at the
Properties as more particularly set forth on Schedule III hereto (such repairs
hereinafter referred to as “Required Repairs”), and shall provide to Lender
photographic evidence and an Officer’s





73













Certificate certifying that the Required Repairs have been completed on or
before the required deadline for each repair as set forth on Schedule III.
 Notwithstanding the foregoing, with respect to the Kohl’s Property only, to the
extent that Kohl’s remains responsible under the Kohl’s Lease for such Required
Repairs, Borrower shall be required to use commercially reasonable efforts to
cause Kohl’s to complete such Required Repairs.  In connection with the Required
Repairs at the Whispering Ridge Property and Lake City Commons Property,
Borrower shall deposit with Lender on the date hereof $28,063, which is the
total amount for the Whispering Ridge Property and Lake City Commons Property
set forth on such Schedule III hereto, to be held by Lender in accordance with
Section 7.6 hereof.  Amounts so deposited with Lender shall be held by Lender
and disbursed in accordance with Section 7.1.2 hereof.  Amounts so deposited
shall hereinafter be referred to as Borrower’s “Required Repair Fund” and the
account in which such amounts are held shall hereinafter be referred to as
Borrower’s “Required Repair Account”.  If Borrower has not delivered to Lender
photographic evidence and the required Officer’s Certificate that it has
completed or caused the completion of all Required Repairs on or before the date
that is specified on Schedule III, Lender, at its option, may withdraw all
Required Repair Funds from the Required Repair Account and apply such funds to
completion of the Required Repairs at one or more of the Properties.  Upon the
occurrence of an Event of Default, Lender, at its option, may withdraw all
Required Repair Funds from the Required Repair Account and Lender may apply such
funds either to completion of the Required Repairs at one or more of the
Properties or toward payment of the Debt in such order, proportion and priority
as Lender may determine in its sole discretion.  Lender’s right to withdraw and
apply Required Repair Funds shall be in addition to all other rights and
remedies provided to Lender under this Agreement and the other Loan Documents.
   

7.1.2

Release of Required Repair Funds.

  Lender shall disburse to Borrower the Required Repair Funds from the Required
Repair Account from time to time upon satisfaction by Borrower of each of the
following conditions:  (a) Borrower shall submit a written request for payment
to Lender at least fifteen (15) days prior to the date on which Borrower
requests such payment be made and specifies the Required Repairs to be paid,
(b) on the date such request is received by Lender and on the date such payment
is to be made, no Default or Event of Default shall exist and remain uncured,
(c) Lender shall have received an Officer’s Certificate (i) stating that all
Required Repairs at the applicable Individual Property to be funded by the
requested disbursement have been completed in good and workmanlike manner and in
accordance with all applicable federal, state and local laws, rules and
regulations, such certificate to be accompanied by a copy of each license,
permit or other approval by any Governmental Authority required to commence
and/or complete the Required Repairs (or a statement that none are required),
(ii) identifying each Person that supplied materials or labor in connection with
the Required Repairs performed at such Individual Property to be funded by the
requested disbursement under a contract in excess of $50,000, and (iii) stating
that each such Person who has supplied materials or labor in connection with the
Required Repairs to be funded by the requested disbursement has been paid in
full or will be paid in full upon such disbursement, (d) Borrower shall provide
to Lender a copy of an invoice (and if applicable, a check or other evidence of
payment) demonstrating that each Person that is not an Affiliate who has
supplied materials or labor in connection with the Required Repairs to be funded
by the requested disbursement has been paid in full or will be paid in full upon
such disbursement, and (e) Lender shall have received photographic evidence that
the Required Repairs at such Individual Property to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such





74













disbursement to Borrower.  Lender shall not be required to make disbursements
from the Required Repair Account with respect to the Properties (i) more than
once a calendar month and (ii) unless such requested disbursement is in an
amount greater than $5,000.00 (or a lesser amount if the total amount in the
Required Repair Account is less than $5,000.00), in which case only one
disbursement of the amount remaining in the account shall be made) and such
disbursement shall be made only upon satisfaction of each condition contained in
this Section 7.1.2.  Upon satisfaction of the requirements of this Section 7.1.2
with respect to all Required Repairs at the Whispering Ridge Property and Lake
City Commons Property, Lender shall release all sums in the Required Repair
Account.

Section 7.2

Tax and Insurance Escrow Fund.

  Borrower shall pay to Lender (a) on the Closing Date an initial deposit and
(b) on each Payment Date thereafter (i) one-twelfth (1/12) of the Taxes and
Other Charges that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes and Other Charges at least thirty (30) days prior to their
respective due dates, and (ii) one-twelfth (1/12) of the Insurance Premiums that
Lender estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”).  Lender will apply the
Tax and Insurance Escrow Fund to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Mortgages.  In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof; provided, however, Lender shall
use reasonable efforts to pay such real property taxes sufficiently early to
obtain the benefit of any available discounts to which it has knowledge.  If the
amount of the Tax and Insurance Escrow Fund shall exceed the amounts due for
Taxes, Other Charges and Insurance Premiums pursuant to Section 5.1.2 hereof,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Tax and Insurance Escrow
Fund.  The Tax and Insurance Reserve Fund shall be held by Lender in an
interest-bearing account and shall at Lender’s option be held in Eligible
Account at an Eligible Institution.  If at any time Lender reasonably determines
that the Tax and Insurance Escrow Fund is not or will not be sufficient to pay
Taxes, Other Charges and Insurance Premiums by the dates set forth in (a) and
(b) above, Lender shall notify Borrower of such determination and Borrower shall
increase its monthly payments to Lender by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to the due
date of the Taxes and Other Charges and/or thirty (30) days prior to expiration
of the Policies, as the case may be.

Notwithstanding anything to the contrary hereinbefore contained, Lender shall
waive the requirement set forth herein for Borrower to make deposits for the
payment of Insurance Premiums into the Tax and Insurance Reserve Fund so long as
(a) no Event of Default has occurred and is continuing, and (b) Borrower shall
have provided Lender with satisfactory evidence (as determined by Lender) that
each Individual Property is insured in accordance with Section 6.1 of this
Agreement pursuant to a blanket insurance Policy covering substantially all





75













real property owned directly or indirectly by Guarantor, including, without
limitation, the Properties.

Further notwithstanding anything to the contrary hereinbefore contained, Lender
shall waive the requirement set forth herein for Borrower to make deposits for
the payment of Taxes into the Tax and Insurance Escrow Fund so long as (a) no
Event of Default has occurred and is continuing, (b) Borrower provides to Lender
evidence satisfactory to Lender that such Taxes have been paid prior to
delinquency, and (c) a DSCR Tax Escrow Trigger Event shall not have occurred.

Section 7.3

Intentionally Omitted.

Section 7.4

Intentionally Omitted.  

Section 7.5

Excess Cash Flow Reserve Fund.

7.5.1

Deposits to Excess Cash Flow Reserve Fund.

  During a Cash Sweep Period, Borrower shall deposit with Lender all Excess Cash
Flow in the Cash Management Account, which shall be held by Lender as additional
security for the Loan and amounts so held shall be hereinafter referred to as
the “Excess Cash Flow Reserve Fund” and the account to which such amounts are
held shall hereinafter be referred to as the “Excess Cash Flow Reserve Account”.

7.5.2

Release of Excess Cash Flow Reserve Funds.

  Upon the occurrence of a Cash Sweep Event Cure, all Excess Cash Flow Reserve
Funds shall be deposited into the Lockbox Account to be disbursed in accordance
with Section 2.7.1 hereof.  Any Excess Cash Flow Reserve Funds remaining after
the Debt has been paid in full shall be paid to Borrower.

Section 7.6

Reserve Funds, Generally.  

(a)

Borrower grants to Lender a first-priority perfected security interest in each
of the Reserve Funds and any and all monies now or hereafter deposited in each
Reserve Fund as additional security for payment of the Debt.  Until expended or
applied in accordance herewith, the Reserve Funds shall constitute additional
security for the Debt.  

(b)

Upon the occurrence of an Event of Default, Lender may, in addition to any and
all other rights and remedies available to Lender, apply any sums then present
in any or all of the Reserve Funds to the payment of the Debt in any order in
its sole discretion.  In addition, if an Event of Default shall exist, Borrower
shall not be entitled to disbursements from any Reserve Fund.

(c)

The Reserve Funds shall not constitute trust funds and may be commingled with
other monies held by Lender.  The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
 All interest earned on the Tax and Insurance Escrow Fund shall accrue and
remain in such Tax and Insurance Escrow Fund for the benefit of Borrower, and
shall be disbursed in accordance with the terms hereof.  Borrower shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Reserve Funds credited or paid to
Borrower.  





76













(d)

Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.  

(e)

Neither Lender nor Lender’s Servicer shall be liable for any loss sustained on
the investment of any funds constituting the Reserve Funds unless occasioned by
the gross negligence or willful misconduct of Lender and/or Lender’s Servicer,
as applicable.  Borrower shall indemnify Lender and Servicer and hold Lender and
Servicer harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Reserve Funds or the performance of the obligations
for which the Reserve Funds were established unless occasioned by the gross
negligence or willful misconduct of Lender and/or Lender’s Servicer, as
applicable, provided, however, it being acknowledged and agreed that any default
in the payment under a Permitted Investment shall not constitute the gross
negligence or willful misconduct of Lender and/or Lender’s Servicer.  Borrower
shall assign to Lender all rights and claims Borrower may have against all
persons or entities supplying labor, materials or other services which are to be
paid from or secured by the Reserve Funds; provided, however, that Lender may
not pursue any such right or claim unless an Event of Default has occurred and
remains uncured.

(f)

The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.  

(g)

Any amount remaining in the Reserve Funds after the Debt has been paid in full
shall be returned to Borrower.  

ARTICLE VIII - DEFAULTS

Section 8.1

Event of Default.

(a)

Each of the following events shall constitute an event of default hereunder (an
“Event of Default”):

(i)

if any portion of the Debt is not paid when due, except, with respect to the
payment of the Monthly Debt Service Payment Amount during a Cash Sweep Period
caused solely by a DSCR Cash Sweep Trigger Event, to the extent there are
sufficient funds in the Cash Management Account to pay such Monthly Debt Service
Payment Amount when due;

(ii)

if any of the Taxes or Other Charges are not paid prior to the date when the
same become delinquent, except to the extent that (x) Borrower is contesting the
same in accordance with the terms of Section 5.1.2 hereof, or (y) during a Cash
Sweep Period caused solely by a DSCR Cash Sweep Trigger Event, there are
sufficient funds in the





77













Cash Management Account to pay such Taxes or Other Charges and Lender fails to
or refuses to release the same from to the extent required under this Agreement;

(iii)

if the Policies are not kept in full force and effect, or if certified copies of
the Policies are not delivered to Lender within ten (10) days of request;

(iv)

if Borrower Transfers or otherwise encumbers any portion of any Individual
Property without Lender’s prior written consent (to extent such consent is
required) or otherwise violates any of the provisions of this Agreement and
Article 6 of the Mortgage;

(v)

if any representation or warranty made by Borrower herein or in any other Loan
Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi)

if Borrower or Principal shall make an assignment for the benefit of creditors;

(vii)

if a receiver, liquidator or trustee shall be appointed for Borrower or
Principal or any other guarantor under any guarantee issued in connection with
the Loan or if Borrower or Principal shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Principal, or if any proceeding for the dissolution or liquidation of Borrower
or Principal shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Principal upon the same not being discharged, stayed or dismissed
within ninety (90) days;

(viii)

if Borrower attempts to assign its rights under this Agreement or any of the
other Loan Documents or any interest herein or therein in contravention of the
Loan Documents;

(ix)

if Guarantor or any guarantor or indemnitor under any guaranty or indemnity
issued in connection with the Loan shall make an assignment for the benefit of
creditors or if a receiver, liquidator or trustee shall be appointed for
Guarantor or any guarantor or indemnitor under any guarantee or indemnity issued
in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or such other guarantor or indemnitor, upon the same
not being discharged, stayed or dismissed within ninety (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;





78













(x)

if Borrower breaches any covenant contained in Section 4.1.30 hereof or any
negative covenant contained in Section 5.2 hereof;

(xi)

with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xii)

if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

(xiii)

intentionally omitted;

(xiv)

if Borrower shall continue to be in Default under any of the terms, covenants or
conditions of Section 9.1 hereof, or fails to cooperate with Lender in
connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;

(xv)

if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xiv) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days; or

(xvi)

if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such documents, whether as to any
Individual Borrower or any Individual Property, or if any other such event shall
occur or condition shall exist, if the effect of such default, event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt.

(b)

Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to all or any Individual
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and any or all of the
Properties, including, without limitation, all rights or remedies available at
law or in





79













equity; and upon any Event of Default described in clauses (vi), (vii) or (viii)
above, the Debt and Other Obligations of Borrower hereunder and under the other
Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 8.2

Remedies.

(a)

Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
part of any Individual Property.  Any such actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents.  Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b)

With respect to Borrower and the Properties, nothing contained herein or in any
other Loan Document shall be construed as requiring Lender to resort to any
Individual Property for the satisfaction of any of the Debt in any preference or
priority to any other Individual Property, and Lender may seek satisfaction out
of all of the Properties, or any part thereof, in its absolute discretion in
respect of the Debt.  In addition, to the extent permitted by applicable law,
Lender shall have the right from time to time to partially foreclose the
Mortgages in any manner and for any amounts secured by the Mortgages then due
and payable as determined by Lender in its sole discretion including, without
limitation, the following circumstances:  (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and interest, Lender may foreclose one or more of the
Mortgages to recover such delinquent payments or (ii) in the event Lender elects
to accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose one or more of the Mortgages to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by one or more of the Mortgages as Lender may elect.  Notwithstanding
one or more partial foreclosures, the Property shall remain subject to the
Mortgages to secure payment of sums secured by the Mortgages and not previously
recovered.





80













(c)

Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder.  Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender.  Borrower hereby absolutely and irrevocably
appoints Lender following the occurrence of an Event of Default as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power.  Borrower
shall be obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.

(d)

As used in this Section 8.2, a “foreclosure” shall include, without limitation,
any sale by power of sale

Section 8.3

Remedies Cumulative; Waivers.

  The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise.  Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole discretion.
 No delay or omission to exercise any remedy, right or power accruing upon an
Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient.  A waiver
of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.





81













ARTICLE IX - SPECIAL PROVISIONS

Section 9.1

Securitization.

9.1.1

Sale of Notes and Securitization.  

(a)

Borrower acknowledges and agrees that Lender may sell all or any portion of the
Loan and the Loan Documents, or issue one or more participations therein, or
consummate one or more private or public securitizations of rated single- or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and the Loan Documents or a pool of
assets that include the Loan and the Loan Documents (such sales, participations
and/or securitizations, collectively, a “Securitization”).  

(b)

At the request of Lender, and to the extent not already required to be provided
by or on behalf of Borrower under this Agreement, Borrower shall use reasonable
efforts to provide information not in the possession of Lender or which may be
reasonably required by Lender or take other actions reasonably required by
Lender, in each case in order to satisfy the market standards to which Lender
customarily adheres or which may be reasonably required by prospective investors
and/or the Rating Agencies in connection with any such Securitization.  Lender
shall have the right to provide to prospective investors and the Rating Agencies
any information in its possession, including, without limitation, financial
statements relating to Borrower, Guarantors, if any, the Property and any Tenant
of the Improvements.  Borrower acknowledges that certain information regarding
the Loan and the parties thereto and the Property may be included in a private
placement memorandum, prospectus or other disclosure documents (the “Disclosure
Documents”).  Borrower agrees that each of Borrower, Principal, Guarantor and
their respective officers and representatives, shall, at Lender’s request, at
its sole cost and expense, cooperate with Lender’s efforts to arrange for a
Securitization in accordance with the market standards to which Lender
customarily adheres and/or which may be required by prospective investors and/or
the Rating Agencies in connection with any such Securitization.   Borrower,
Principal and Guarantor agree to review, at Lender’s request in connection with
the Securitization, the Disclosure Documents as such Disclosure Documents relate
to Borrower, Principal, Guarantor, the Property and the Loan, including without
limitation, the sections entitled “Risk Factors,” “Special Considerations,”
“Description of the Mortgage,” “Description of the Mortgage Loan and Mortgaged
Property,” “The Manager,” “The Borrower,” and “Certain Legal Aspects of the
Mortgage Loan,” and shall confirm that the factual statements and
representations contained in such sections and such other information in the
Disclosure Documents (to the extent such information relates to, or is based on,
or includes any information regarding the Property, Borrower, Guarantor, Manager
and/or the Loan) do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.
 Borrower's obligation to comply with the requirements of this Section 9.1(b)
shall be at no out-of-pocket cost to Borrower.





82













(c)

Borrower agrees to make upon Lender’s written request, without limitation, all
structural or other changes to the Loan (including delivery of one or more new
component notes to replace the original note or modify the original note to
reflect multiple components of the Loan and such new notes or modified note may
have different interest rates and amortization schedules), modifications to any
documents evidencing or securing the Loan, creation of one or more mezzanine
loans (including amending Borrower’s organizational structure to provide for one
or more mezzanine borrowers), delivery of opinions of counsel acceptable to the
Rating Agencies or potential investors and addressing such matters as the Rating
Agencies or potential investors may require; provided, however, that in creating
such new notes or modified notes or mezzanine notes Borrower shall not be
required to modify (i) the overall interest rate of the Note at the time of the
creation of such new notes or modified notes or mezzanine notes (i.e., the
initial weighted average interest rate payable under such new notes or modified
notes or mezzanine notes shall equal the Interest Rate), (ii) the stated
maturity of the Note, (iii) the aggregate amortization of principal of the Note,
(iv) any other material economic term of the Loan, or (v) decrease the time
periods during which Borrower is permitted to perform its obligations under the
Loan Documents.  Notwithstanding Lender’s agreement that the initial weighted
average interest rate payable under the Note shall not change, Borrower
acknowledges (1) that such new notes or modified notes or mezzanine notes may,
in connection with the application of principal to such new notes or modified
note, subsequently cause the weighted average coupon of such new notes or
modified notes or mezzanine notes to change, and (2) that Lender may apply
principal, interest rates and amortization of the Loan between such new
components in a manner specified by Lender in its sole discretion such that the
pricing and marketability of the Securities and the size of each class of
Securities and the rating assigned to each such class by the Rating Agencies
shall provide the most favorable rating levels and achieve the optimum bond
execution for the Loan.  In connection with the foregoing, Borrower covenants
and agrees to modify the Cash Management Agreement to reflect the newly created
components and/or mezzanine loans.

(d)

Intentionally omitted.

(e)

If requested by Lender, Borrower shall provide Lender, promptly upon request,
with any financial statements, or financial, statistical or operating
information, as Lender shall determine to be required pursuant to Regulation AB
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any amendment, modification or
replacement thereto or other legal requirements in connection with any private
placement memorandum, prospectus or other disclosure documents or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.

9.1.2

Securitization Costs.

  All reasonable third party costs and expenses incurred by Borrower and
Guarantors in connection with Borrower’s complying with requests made under
Section 9.1(c) (including, without limitation, the fees and expenses of the
Rating Agencies) shall be paid by Lender.





83













Section 9.2

Uncross of Properties

  Each Individual Borrower agrees that Lender shall have the right, at any time
and from time to time, to release any Individual Property (the “Affected
Property”) or Individual Borrower from the cross-defaulting and/or the
cross-collateralization effected pursuant to the grant of the Mortgage from such
Individual Borrower and secured by the lien of the applicable Mortgage.   In
furtherance thereof, Lender shall have the right to (i) sever or divide the Note
and the other Loan Documents in order to allocate to such Affected Property the
portion of the Loan allocable to such Individual Property (the “Allocated Loan
Amount”) evidenced by a new note and secured by such other loan documents
(collectively, the “New Note”) having a principal amount equal to the Allocated
Loan Amount applicable to such Affected Property, (ii) segregate the applicable
portion of each of the Reserve Funds relating to the Affected Property, (iii)
release any cross-default and/or cross-collateralization provisions applicable
to such Affected Property and (iv) take such additional action consistent
therewith; provided, that such New Note secured by such Affected Property,
together with the Loan Documents secured by the remaining Properties, shall not
increase in the aggregate (A) any monetary obligation of Borrower under the Loan
Documents (provided, however, it being acknowledged and agreed that such New
Note shall immediately after the dividing of the Note have the same initial
weighted average coupon as the original Note prior to such dividing,
notwithstanding that such New Note may, in connection with the application of
principal to such New Note, subsequently cause the weighted average coupon of
such New Note to change (but not increase, except that the weighted average
coupon may subsequently increase due to prepayments or if an Event of Default
shall occur)), or (B) any other obligation of Borrower under the Loan Documents
in any material respect.  In connection with the transfer of any such Affected
Property as provided for in this Section 9.2, the Loan shall be reduced by an
amount equal to the amount of the New Note applicable to such Affected Property
and the new loan secured by such Affected Property and the New Note shall be in
an amount equal to such Allocated Loan Amount.  Subsequent to the release of the
Affected Property from the lien of the Loan pursuant to this Section 9.2, the
balances of the components of the Loan shall be the same as they would have been
had a prepayment occurred in an amount equal to the Allocated Loan Amount of the
Affected Property.  At the request of Lender, each Individual Borrower shall
otherwise cooperate with Lender in its attempt to satisfy all requirements
necessary in order for Lender to obtain written confirmation from the Rating
Agencies that such transfer of the Affected Property from the Securitization and
splitting of the Loan shall not cause a downgrade, withdrawal or qualification
of the then current ratings of the Securities or any class thereof, which
requirements shall include, without limitation:  (A) delivery of evidence that
the single purpose nature and bankruptcy remoteness of each Individual Borrower
owning an Individual Property other than the Affected Property following such
release have not been adversely affected and are in accordance with the terms
and provisions of this Agreement (which evidence may include a “bring-down” of
the Insolvency Opinion); and (B) the execution of such documents and instruments
and delivery by Lender of such opinions of counsel as are typical for similar
transactions, including, an opinion of counsel that the release of the Affected
Property will not be a “significant modification” of this Loan within the
meaning of Section 1.860G-2(b) of the regulations of the United States
Department of the Treasury and that all other requirements applicable, if any,
to the REMIC Trust the holds the Note (if applicable), have been satisfied or
have not otherwise been violated.  All reasonable third party costs and expenses
incurred by Borrower and Guarantors in connection with Borrower’s complying with





84













this Section 9.2 (including, without limitation, the fees and expenses of the
Rating Agencies) shall be paid by Lender.

Section 9.3

Exculpation

  Subject to the qualifications below, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the obligations contained in
the Note, this Agreement, the Mortgages or the other Loan Documents by any
action or proceeding wherein a money judgment shall be sought against Borrower,
except that Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest under the Note, this Agreement, the
Mortgages and the other Loan Documents, or in the Properties, the Rents, or any
other collateral given to Lender pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Properties, in the Rents and in any other collateral
given to Lender, and Lender, by accepting the Note, this Agreement, the
Mortgages and the other Loan Documents, agrees that it shall not sue for, seek
or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Mortgages or the other Loan Documents.  The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under any of the Mortgages; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of any
assignment of leases contained in each of the Mortgages; (f) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by each of the Mortgages or to
commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against all of the Properties; or (g) constitute a waiver
of the right of Lender to enforce the liability and obligation of Borrower, by
money judgment or otherwise, to the extent of any loss, damage, cost, expense,
liability, claim or other obligation incurred by Lender (including attorneys’
fees and expenses reasonably incurred) arising out of or in connection with the
following:

(i)

fraud or intentional misrepresentation by any Individual Borrower, Principal or
Guarantor in connection with the Loan;

(ii)

the gross negligence or willful misconduct of any Individual Borrower, Principal
or Guarantor;

(iii)

material physical waste of any Individual Property;

(iv)

the removal or disposal of any portion of any Individual Property after an Event
of Default;

(v)

the misapplication or conversion by any Individual Borrower, Principal or
Guarantor of (A) any Insurance Proceeds paid by reason of any loss, damage or





85













destruction to any Individual Property which are not applied by Borrower in
accordance with this Agreement, (B) any Awards received in connection with a
Condemnation of all or a portion of any Individual Property which are not
applied by Borrower in accordance with this Agreement, (C) any Rents following
an Event of Default, or (D) any Rents paid more than one month in advance;

(vi)

failure to pay charges for labor or materials or other charges or judgments
 that can create Liens on any portion of any Individual Property (other than
resulting from Lender’s failure to pay Taxes from the Tax and Insurance Reserve
Fund provided that (A) no other Event of Default shall then exist, (B) each of
Borrower has performed all of its respective obligations under Sections 5.1.2
and 7.2 hereof, and (C) sufficient funds are then on deposit therein and such
funds are allocated for the payment of such Taxes), provided, that, if (i) such
Lien is fully bonded to the satisfaction of Lender (which bond shall create no
obligations on the part of Borrower), and (ii) such Lien is discharged of
record, Borrower shall not have any liability to Lender for such Lien under this
Section 9.3;

(vii)

failure to appoint a new property manager upon the request of Lender as
permitted under this Agreement; or

(viii)

any security deposits, advance deposits or any other deposits collected with
respect to any Individual Property which are not delivered to Lender upon a
foreclosure of such Individual Property or action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action in lieu thereof.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgages or to require that all collateral shall continue
to secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of:
(a) Borrower or Principal filing a voluntary petition under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against any Individual Borrower or Principal under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law in
which any Individual Borrower, Principal or Guarantor colludes with, or
otherwise assists such Person, or solicits or causes to be solicited petitioning
creditors for any involuntary petition against any Individual Borrower or
Principal from any Person; (c) any Individual Borrower or Principal filing an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against it, by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (d) any Individual Borrower
or Principal consenting to or acquiescing in or joining in an application for
the appointment of a custodian, receiver, trustee, or examiner for any
Individual Borrower or Principal or any Individual Property (or any portion
thereof); (e) any Individual Borrower or Principal making an assignment for the
benefit of creditors, or admitting in writing in any insolvency or bankruptcy
proceeding, its insolvency or inability to pay its debts as they become due;
(ii) the first full monthly payment under the Note





86













not being paid within five (5) days of notice that such payment is late
(provided, however, that such grace period relates only to the recourse trigger
described in this paragraph); (iii) if any Individual Borrower fails to permit
on-site inspections of any Individual Property (subject to the rights of
tenants), or fails to provide financial information subject to any applicable
cure period (except for financial information required to be delivered by a
tenant pursuant to the applicable Lease that has not been delivered to any
Individual Borrower, provided such Individual Borrower has requested such
financial information from such tenant); (iv) if any Individual Borrower fails
to maintain its status as a Special Purpose Entity, breaches any representation
or fails to comply with any warranty or covenant set forth in Section 4.1.30
hereof; (v) if any Individual Borrower or any Principal fails to obtain Lender’s
prior written consent (to extent such consent is required) to any Indebtedness
or other voluntary Lien; or (vi) the failure of any Individual Borrower to
obtain Lender’s prior written consent (to extent such consent is required) to
any Transfer as required by this Agreement or the Mortgages.  Notwithstanding
the provision set forth in clause (v) of this paragraph, a voluntary Lien other
than a Lien securing an extension of credit filed against any Individual
Property shall not constitute a full recourse trigger for purposes of this
paragraph provided such Lien (A) is fully bonded to the satisfaction of Lender
and discharged of record within ninety (90) days of filing, or (B) within such
ninety (90) day period, Lender receives affirmative title insurance from the
title insurance company insuring the lien of the applicable Mortgage that such
Lien is subject and subordinate to the lien of such Mortgage and no enforcement
action is commenced by the applicable Lien holder.  Upon the satisfaction of the
conditions set forth in the preceding sentence with respect to the recourse
trigger described in clause (v) above, or the acceptance by Lender of any cure
by Borrower of a recourse trigger described in clauses (ii), (iii) or (vi) above
(which Lender is not obligated to accept and may reject or accept in its sole
and absolute discretion), the Debt shall no longer be fully recourse to Borrower
solely as a result of such trigger, provided, however, Borrower shall remain
liable to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with such trigger.
 Notwithstanding the foregoing, provided that any natural person serving as an
Independent Director has agreed in writing that it is not, and will not become,
a stockholder in any Individual Borrower, Guarantor or any Affiliate, the
disqualification of such person from serving as an Independent Director because
(1) such person became a stockholder in Guarantor or any publicly traded
Affiliate of any Individual Borrower or Guarantor without the knowledge or
consent of such Individual Borrower, Guarantor or the applicable Affiliate, or
(2) a member of such natural person’s immediate family is, or became, a
stockholder in Guarantor or any publicly traded Affiliate of any Individual
Borrower or Guarantor without the knowledge or consent of such Individual
Borrower, Guarantor or the applicable Affiliate, shall not trigger recourse
under this Section 9.3 provided the applicable Borrower, upon obtaining
knowledge of such person’s ineligibility to serve as an Independent Director,
promptly causes such person to resign and replaces such person with an eligible
Independent Director in accordance with the terms hereof.

Section 9.4

Matters Concerning Manager.

  If (a) an Event of Default hereunder has occurred and remains uncured,
(b) Manager shall become subject to a Bankruptcy Action, or (c) a default occurs
under the Management Agreement (beyond any applicable cure period), Borrower
shall, at the request of Lender, terminate the Management Agreement and replace
the Manager with a Qualified Manager pursuant to a Replacement Management
Agreement, it being understood and agreed that the management fee for such
Qualified Manager shall not exceed





87













then prevailing market rates.  If such new Qualified Manager is an Affiliate of
Borrower, Borrower shall provide an Additional Insolvency Opinion. In addition
and without limiting the rights of Lender hereunder or under any of the other
Loan Documents, in the event that (i) the Management Agreement is terminated,
(ii) the Manager no longer manages the related Individual Property, or (iii) a
receiver, liquidator or trustee shall be appointed for Manager or if Manager
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Manager, or if any proceeding for the dissolution or liquidation of
Manager shall be instituted, then Borrower (at Borrower’s sole cost and expense)
shall immediately, in its name, establish new deposit accounts separate from any
other Person with a depository satisfactory to Lender into which all Rents and
other income from the related Individual Property shall be deposited and shall
grant Lender a first priority security interest in such account pursuant to
documentation satisfactory in form and substance to Lender.

Section 9.5

Servicer.

  At the option of Lender, the Loan may be serviced by a master servicer,
primary servicer, special servicer and/or trustee (any such master servicer,
primary servicer, special servicer, and trustee, together with its agents,
nominees or designees, are collectively referred to as “Servicer”) selected by
Lender and Lender may delegate all or any portion of its responsibilities under
this Agreement and the other Loan Documents to Servicer pursuant to a pooling
and servicing agreement, servicing agreement, special servicing agreement  or
other agreement providing for the servicing of one or more mortgage loans
(collectively, the “Servicing Agreement”) between Lender and Servicer.
 Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for the following costs and expenses payable by Lender to Servicer as a
result of the Loan becoming specially serviced: (i) any liquidation fees that
are due and payable to Servicer under the Servicing Agreement in connection with
the exercise of any or all remedies permitted under this Agreement, (ii) any
workout fees and special servicing fees that are due and payable to Servicer
under the Servicing Agreement, which fees may be due and payable under the
Servicing Agreement  on a periodic or continuing basis, and (iii) the costs of
all property inspections and/or appraisals of the Properties (or any updates to
any existing inspection or appraisal) that Servicer may be required to obtain
(other than the cost of regular annual inspections required to be borne by
Servicer under the Servicing Agreement).  Provided no Event of Default shall
exist, if Servicer proposes to transfer the servicing of the Loan to a Servicer
that is a special servicer based on Servicer’s judgment that a Default in the
payment of Debt Service is reasonably foreseeable, Servicer shall use good faith
efforts to consult with Borrower before transferring the servicing of the Loan,
except in those instances in which Servicer determines in its sole discretion
that the failure to so transfer the servicing of the Loan would materially and
adversely affect the holders of the Securities, and Borrower acknowledges and
agrees that any such consultation shall be conducted on a non-binding basis and
any decision by Servicer to transfer the Loan to a special servicer shall be
final and binding on, and shall not be subject to challenge by, Borrower.

ARTICLE X - MISCELLANEOUS

Section 10.1

Survival.

  This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless





88













a longer period is expressly set forth herein or in the other Loan Documents.
 Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

Section 10.2

Lender’s Discretion.

  Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

Section 10.3

Governing Law.  

(a)

THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF





89













THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b)

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S OPTION
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE AND APPOINT:

C T Corporation System

111 8th Avenue

New York, New York 10011




AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

Section 10.4

Modification, Waiver in Writing.

  No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.





90













Section 10.5

Delay Not a Waiver.

  Neither any failure nor any delay on the part of Lender in insisting upon
strict performance of any term, condition, covenant or agreement, or exercising
any right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

Section 10.6

Notices.

  All notices, consents, approvals and requests required or permitted hereunder
or under any other Loan Document shall be given in writing and shall be
effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, and by telecopier (with answer
back acknowledged), addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):

If to Lender:

JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention:  Joseph E. Geoghan
Facsimile No.: (212) 272-7047

with a copy to:

JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention:  Nancy Alto
Facsimile No.: (212) 623-4779

with an additional copy to:

Katten Muchin Rosenman LLP
550 South Tryon Street, Ste. 2900
Charlotte, North Carolina  28202-4213
Attention:  Daniel S. Huffenus, Esq.
Facsimile No.:  (704) 344-3056

If to Borrower:

c/o Inland Diversified Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, IL  60523
Attention:  Barry L. Lazarus
Facsimile No.:  (630) 645-2070

With a copy to:

The Inland Real Estate Group, Inc./Law Department.
2901 Butterfield Road






91













Oak Brook, IL  60523
Attention:  General Counsel
Facsimile No.:  (630) 218-4900

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

Section 10.7

Trial by Jury.

  EACH OF BORROWER AND LENDER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH OF BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  EACH OF BORROWER AND LENDER IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY THE OTHER PARTY.

Section 10.8

Headings.

  The Article and/or Section headings and the Table of Contents in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

Section 10.9

Severability.

  Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

Section 10.10

Preferences.

  Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

Section 10.11

Waiver of Notice.

  Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the





92













other Loan Documents specifically and expressly provide for the giving of notice
by Lender to Borrower and except with respect to matters for which Borrower is
not, pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

Section 10.12

Remedies of Borrower.

  In the event that a claim or adjudication is made that Lender or its agents
have acted unreasonably or unreasonably delayed acting in any case where by law
or under this Agreement or the other Loan Documents, Lender or such agent, as
the case may be, has an obligation to act reasonably or promptly, Borrower
agrees that neither Lender nor its agents shall be liable for any monetary
damages, and Borrower’s sole remedies shall be limited to commencing an action
seeking injunctive relief or declaratory judgment.  The parties hereto agree
that any action or proceeding to determine whether Lender has acted reasonably
shall be determined by an action seeking declaratory judgment.

Section 10.13

Expenses; Indemnity.

(a)

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender upon receipt of written notice from Lender for all reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by Lender
in connection with (i) the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Properties); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date (except for those costs
and expenses expressly assumed herein or in the other Loan Documents by Lender);
(iv) except as otherwise provided in this Agreement, the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters reasonably requested by Lender; (v) securing
Borrower’s compliance with any requests made pursuant to the provisions of this
Agreement; (vi) the filing and recording fees and expenses, title insurance and
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Lien in favor of Lender pursuant to this Agreement and the other Loan Documents;
(vii) enforcing or preserving any rights, in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, this Agreement, the other Loan
Documents, any Individual Property, or any other security given for the Loan;
and (viii) enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the other Loan





93













Documents or with respect to the Properties (including, without limitation, any
reasonable and customary fees incurred by Servicer that is a master servicer or
Servicer in connection with the transfer of the Loan to a Servicer that is a
special servicer prior to or following a Default or an Event of Default) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.  Any cost and expenses due and payable to Lender may be paid from any
amounts in the Lockbox Account or Cash Management Account, as applicable.

(b)

Borrower shall indemnify, defend and hold harmless the Indemnified Party from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for the Indemnified Party in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not the Indemnified Party shall be designated a party
thereto), that may be imposed on, incurred by, or asserted against the
Indemnified Party in any manner relating to or arising out of (i) any breach by
Borrower of its obligations under, or any material misrepresentation by Borrower
contained in, this Agreement or the other Loan Documents, or (ii) the use or
intended use of the proceeds of the Loan (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
the Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
the Indemnified Party.  To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Party.

(c)

Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14

Schedules Incorporated.

  The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Section 10.15

Offsets, Counterclaims and Defenses.

  Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated





94













counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries.

(a)

Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender.  Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.

(b)

This Agreement and the other Loan Documents are solely for the benefit of Lender
and Borrower and nothing contained in this Agreement or the other Loan Documents
shall be deemed to confer upon anyone other than Lender and Borrower any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein.  All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 10.17

Publicity.

  All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, JPMorgan
Chase Bank, N.A. or any of their Affiliates shall be subject to the prior
written approval of Lender and JPMorgan Chase Bank, N.A. in their sole
discretion.  All news releases, publicity or advertising by Lender through any
media intended to reach the general public which refers solely to the Borrower
or to the Loan made by the Lender to the Borrower shall be subject to the prior
written approval of Borrower, provided however, the foregoing shall not apply to
Provided Information included in disclosure documents in connection with a
Securitization.

Section 10.18

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets.

(a)

Each Individual Borrower acknowledges that Lender has made the Loan to Borrower
upon the security of its collective interest in the Properties and in reliance
upon the aggregate of the Properties taken together being of greater value as
collateral security than the sum of each Individual Property taken separately.
 Each Individual Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of Default under each





95













Mortgage; (iii) each Mortgage shall constitute security for the Note as if a
single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross-collateralization shall in no event be deemed to
constitute a fraudulent conveyance.

(b)

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the
Properties, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Properties for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Properties in preference to
every other claimant whatsoever.  In addition, each Individual Borrower, for
itself and its successors and assigns, waives in the event of foreclosure of any
or all of the Mortgages, any equitable right otherwise available to an
Individual Borrower which would require the separate sale of the Properties or
require Lender to exhaust its remedies against any Individual Property or any
combination of the Properties before proceeding against any other Individual
Property or combination of Properties; and further in the event of such
foreclosure each Individual Borrower does hereby expressly consents to and
authorizes, at the option of Lender, the foreclosure and sale either separately
or together of any combination of the Properties.

Section 10.19

Waiver of Counterclaim.

  Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

Section 10.20

Conflict; Construction of Documents; Reliance.

  In the event of any conflict between the provisions of this Agreement and any
of the other Loan Documents, the provisions of this Agreement shall control.
 The parties hereto acknowledge that they were represented by competent counsel
in connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

Section 10.21

Brokers and Financial Advisors.

  Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in





96













connection with the transactions contemplated by this Agreement.  Borrower
hereby agrees to indemnify, defend and hold Lender harmless from and against any
and all claims, liabilities, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower or Lender in connection
with the transactions contemplated herein.  The provisions of this Section 10.21
shall survive the expiration and termination of this Agreement and the payment
of the Debt.

Section 10.22

Prior Agreements.

  This Agreement and the other Loan Documents contain the entire agreement of
the parties hereto and thereto in respect of the transactions contemplated
hereby and thereby, and all prior agreements among or between such parties,
whether oral or written, between Borrower and Lender are superseded by the terms
of this Agreement and the other Loan Documents.

Section 10.23

Joint and Several Liability.

  If Borrower consists of more than one (1) Person, the obligations and
liabilities of each Person shall be joint and several.  The parties hereto
acknowledge that the defined term “Borrower” (as well as the defined term
defining each other Collective Group) has been defined to collectively include
each Individual Borrower (and in the case of each Collective Group, defined to
collectively include each member of the same).  It is the intent of the parties
hereto in determining whether (a) a breach of a representation or a covenant has
occurred, (b) there has occurred a Default or Event of Default, or (c) an event
has occurred which would create recourse obligations under Section 9.3 of this
Agreement, that any such breach, occurrence or event with respect to any
Individual Borrower (or with respect to any single member of a Collective Group)
shall be deemed to be such a breach, occurrence or event with respect to every
Individual Borrower (and in the case of each Collective Group, each member of
the same) and that every Individual Borrower need not have been involved with
such breach, occurrence or event in order for the same to be deemed such a
breach, occurrence or event with respect to every Individual Borrower (and
likewise that each member of a Collective Group need not have been involved with
such breach, occurrence or event in order for the same to be deemed such a
breach, occurrence or event with respect to such Collective Group).  The term
“Collective Group” as used in this Agreement shall refer to each of the groups
of entities represented in this Agreement by the following defined terms:
 Borrower and Principal.  The obligations and liabilities of each Individual
Borrower shall be joint and several..

Section 10.24

Certain Additional Rights of Lender (VCOC).

  Notwithstanding anything to the contrary contained in this Agreement, Lender
shall have:

(a)

the right to routinely consult with and advise Borrower’s management regarding
the significant business activities and business and financial developments of
Borrower; provided, however, that such consultations shall not include
discussions of environmental compliance programs or disposal of hazardous
substances.  Consultation meetings should occur on a regular basis (no less
frequently than quarterly) with Lender having the right to call special meetings
at any reasonable times and upon reasonable advance notice;

(b)

the right, in accordance with the terms of this Agreement, to examine the books
and records of Borrower at any reasonable times upon reasonable notice;





97













(c)

the right, in accordance with the terms of this Agreement, including, without
limitation, Section 5.1.11 hereof, to receive monthly, quarterly and year end
financial reports, including balance sheets, statements of income, shareholder’s
equity and cash flow, a management report and schedules of outstanding
indebtedness; and

(d)

the right, without restricting any other rights of Lender under this Agreement
(including any similar right), to approve any acquisition by Borrower of any
other significant property (other than personal property required for the day to
day operation of any Individual Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25

Additional California Waivers.  

(a)

Each Individual Borrower hereby waives any and all benefits and defenses under
California Civil Code Section 2810 and agrees that by doing so, such Individual
Borrower shall be liable even if each other Individual Borrower (each, an “Other
Obligor” and, collectively, the “Other Obligors”) had no liability at the time
of execution of the Note, the Loan Agreement, the Mortgages or any other Loan
Document, or thereafter ceases to be liable.  Each Individual Borrower  hereby
waives any and all benefits and defenses under California Civil Code Section
2809 and agrees that by doing so, each Individual Borrower’s liability may be
larger in amount and more burdensome than that of any Other Obligor.  Each
Individual Borrower  waives all rights to require Lender to pursue any other
remedy it may have against any Other Obligor, or any shareholder, member or
partner of any Other Obligor, including any and all benefits under California
Civil Code Section 2845, 2849 and 2850.  Each Individual Borrower  further
waives any rights, defenses and benefits that may be derived from Sections 2787
to 2855, inclusive, of the California Civil Code or comparable provisions of the
laws of any other jurisdiction and further waives all other suretyship defenses
such Individual Borrower would otherwise have under the laws of California or
any other jurisdiction.

(b)

Upon a default under the Note, this Agreement or the other Loan Documents,
Lender in its sole discretion, without prior notice to or consent of any
Individual Borrower, may elect to:  (i) foreclose either judicially or
nonjudicially against any real or personal property security it may hold for the
Loan, (ii) accept a transfer of any such security in lieu of foreclosure, (iii)
compromise or adjust the Loan or any part of it or make any other accommodation
with any Other Obligor, any Individual Borrower, or (iv) exercise any other
remedy against any Other Obligor, any Individual Borrower, or any security.  No
such action by Lender shall release or limit the liability of any Individual
Borrower, who shall remain liable under this Agreement after the action, even if
the effect of the action is to deprive any Individual Borrower of any
subrogation rights, rights of indemnity, or other rights to collect
reimbursement from any Other Obligor for any sums paid to Lender, whether
contractual or arising by operation of law or otherwise.  Each Individual
Borrower  expressly agrees that under no circumstances shall it be deemed to
have any right, title, interest or claim in or to any real or personal property
to be held by





98













Lender or any third party after any foreclosure or transfer in lieu of
foreclosure of any security for the Loan.

(c)

Regardless of whether any Individual Borrower may have made any payments to
Lender, each Individual Borrower  hereby waives: (A) all rights of subrogation,
indemnification, contribution and any other rights to collect reimbursement from
any Other Obligor or any other party for any sums paid to Lender, whether
contractual or arising by operation of law (including the United States
Bankruptcy Code or any successor or similar statute) or otherwise, (B) all
rights to enforce any remedy that Lender may have against any Other Obligor, and
(C) all rights to participate in any security now or later to be held by Lender
for the Loan.  The waivers given in this subsection (c) shall be effective until
the Loan has been paid and performed in full.

(d)

Each Individual Borrower  waives all rights and defenses arising out of an
election of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guarantied obligation,
has destroyed any Individual Borrower’s rights of subrogation and reimbursement
against any Other Obligor by operation of Section 580d of the California Code of
Civil Procedure or otherwise.  Each Individual Borrower  further waives any
right to a fair value hearing under California Code of Civil Procedure Section
580a, or any other similar law, to determine the size of any deficiency owing
(for which any Other Obligor would be liable hereunder) following a non-judicial
foreclosure sale.

(e)

Without limiting the foregoing or anything else contained in this Agreement,
each Individual Borrower  waives all rights and defenses that such Individual
Borrower, may have because the Loan is secured by real property.  This means,
among other things:

(i)

That Lender may collect from Borrower without first foreclosing on any real or
personal property collateral pledged by any Other Obligor; and

(ii)

If Lender forecloses on any real property collateral pledged by any Other
Obligor:  (x) the amount of the Loan may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and (y) Lender may collect from Borrower even if
Lender, by foreclosing on the real property collateral, has destroyed any right
any Individual Borrower may have to collect from any Other Obligor.

This subsection (e) is an unconditional and irrevocable waiver of any rights and
defenses any Individual Borrower may have because the Loan is secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon Sections 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

(f)

Each Individual Borrower  waives all rights and defenses arising out of any
failure of Lender to disclose to any Individual Borrower any information
relating to the financial condition, operations, properties or prospects of any
Other Obligor now or in the





99













future known to Lender (each Individual Borrower  waiving any duty on the part
of the Lender to disclose such information).

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





100













IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

INLAND DIVERSIFIED OMAHA WHISPERING RIDGE, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member

By:

/s/ Barry L. Lazarus

Barry L. Lazarus

President










INLAND DIVERSIFIED LAKE CITY COMMONS, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member

By:

/s/ Barry L. Lazarus

Barry L. Lazarus

President










INLAND DIVERSIFIED ELK GROVE CALVINE, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member

By:

/s/ Barry L. Lazarus

Barry L. Lazarus

President

















LENDER:

JPMORGAN CHASE BANK, N.A., a banking association chartered under the laws of the
United States of America

By:

/s/ Michael A. Forastiero

Name:  Michael A. Forastiero

Title:  Executive Director























JOINDER AGREEMENT

The undersigned (“Joinder Party”) hereby acknowledges and agrees that it has
read and reviewed the foregoing Loan Agreement to which this Joinder Agreement
has been attached.  Capitalized terms used but not defined herein shall have the
meaning set forth in the Loan Agreement.

Joinder Party hereby covenants, represents, warrants, acknowledges and agrees as
follows:

(a)

Joinder Party has read and reviewed the Loan Agreement and is familiar with the
terms and provisions thereof.

(b)

Joinder Party covenants and agrees to observe and perform all of the covenants
and agreements of Joinder Party contained in Section 9.1 of the Loan Agreement.

(c)

The obligations of Joinder Party under this Joinder Agreement are enforceable
against Joinder Party and are not subject to any defenses, offsets or
counterclaims.

(d)

The provisions of this Joinder Agreement are for the benefit of Lender.

(e)

THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.




[remainder of page intentionally left blank]




















IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

JOINDER PARTY:

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation, its sole
member

By:

/s/ Barry L. Lazarus

Barry L. Lazarus

President























SCHEDULE I

LIST OF BORROWERS

 

BORROWER’S NAME

STATE ORGANIZATIONAL IDENTIFICATION NUMBER (IF APPL.)

 

Inland Diversified Omaha Whispering Ridge, L.L.C., a Delaware limited liability
company

4844657

 

Inland Diversified Lake City Commons, L.L.C., a Delaware limited liability
company

4837867

 

Inland Diversified Elk Grove Calvine, L.L.C., a Delaware limited liability
company

4839370








SCH. I-1













SCHEDULE II

ALTERATION CONDITIONS

Prior to commencement of such Alterations, Borrower shall provide to Lender:

1.

Plans and specifications for such Alterations;

2.

Evidence that Borrower has obtained all necessary municipal approvals;

3.

A budget for such Alterations;

4.

A completion guaranty from Guarantor;

5.

The identity of the contractor(s) engaged in the Alterations, as well as copies
of the contracts under which they have been engaged; and

An affidavit certifying that the Alterations comply with all Applicable Laws,
and do not violate the terms of any Leases.

Upon commencement of such Alterations, Borrower diligently prosecutes same to
completion, or if Borrower elects, to promptly remove such Alterations and
restore the Property.

Upon completion (or removal) of such Alterations, Borrower shall provide to
Lender:

1.

A certification from a licensed architect or engineer that the Alterations were
completed (or removed) in accordance with all applicable approvals and
Applicable Laws;

2.

A copy of a final certificate of occupancy with respect to the Alterations
(unless certificates of occupancy are not available in the applicable
jurisdiction);

3.

Lien waivers or other evidence that all sums due to others as a result of such
Alterations have been paid in full;

4.

A revised survey reflecting such Alterations;

Either (a) a date down endorsement to the title policy issued to Lender in
connection with the closing of the Loan, without new exceptions and confirming
that no subordinate liens exist related to such Alterations, or (b) a so-called
“comfort letter” from an independent attorney or title company confirming the
foregoing.








SCH. II-1













SCHEDULE III

(REQUIRED REPAIRS – WHISPERING RIDGE PROPERTY)

Item

Estimated Cost

Required Deposit

Repair Deadline for Completion

Miscellaneous Roof Repairs

$2500

$3125

6 months

Install strobe alarms in Petsmart restrooms

$1200

$1500

6 months

TOTAL DEPOSIT FOR WHISPERING RIDGE PROPERTY

 

$4625

 







(REQUIRED REPAIRS – LAKE CITY COMMONS PROPERTY)

Item

Estimated Cost

Required Deposit

Repair Deadline for Completion

Provide new and extend existing concrete pads

$8750

$10,938

Upon repaving of parking lot

Seal cracks, clean and seal joints in loading areas, docks and flatwork

$3000

$3750

6 months

Add "No Fishing/Trespass" signage

$0

$0

6 months

Repair Publix floor spalls; provide bollards

$4000

$5000

6 months

Roof Repairs

$1000

$1250

6 months

Provide current inspection for local riser (life and safety violation)

$1500

$1875

3 months

Van accessible parking spaces

$500

$625

6 months

TOTAL DEPOSIT FOR LAKE CITY COMMONS PROPERTY

 

$23,438

 











SCH. III-1













(REQUIRED REPAIRS – KOHL’S PROPERTY)

Item

Estimated Cost

Required Deposit

Repair Deadline for Completion

Storm Water Drainage - clean loading dock drain

$500

$0

6 months

Repaint screen wall

$4500

$0

6 months

Exterior finishes - various repairs

$7100

$0

6 months

Repair and clean roof drains

$3500

$0

6 months





SCH. III-2













SCHEDULE IV

(ORGANIZATIONAL CHART OF BORROWER)




WHISPERING RIDGE
OMAHA, NEBRASKA







INLAND DIVERSIFIED REAL ESTATE TRUST, INC.

A MARYLAND CORPORATION, ITS SOLE MEMBER










I

I

I

I

I

I

I
I

I

I

I
I










INLAND DIVERSIFIED OMAHA WHISPERING RIDGE, L.L.C.

A DELAWARE LIMITED LIABILITY COMPANY


























SCH. IV-1













LAKE CITY COMMONS
LAKE CITY, FLORIDA







INLAND DIVERSIFIED REAL ESTATE TRUST, INC

A MARYLAND CORPORATION, ITS SOLE MEMBER










I

I

I

I

I

I

I
I

I

I

I
I










INLAND DIVERSIFIED LAKE CITY COMMONS, L.L.C.

A DELAWARE LIMITED LIABILITY COMPANY
































SCH. IV-1













KOHL’S

ELK GROVE, CALIFORNIA













INLAND DIVERSIFIED REAL ESTATE TRUST, INC.

A MARYLAND CORPORATION, ITS SOLE MEMBER










I

I

I

I

I

I

I
I

I

I

I
I










INLAND DIVERSIFIED ELK GROVE CALVINE, L.L.C.

A DELAWARE LIMITED LIABIITY COMPANY









































SCH. IV-1













SCHEDULE V

LEASING CONDITIONS

Such proposed Lease:

1.

Complies with restrictions of record, restrictions/exclusives in other Leases
and Applicable Law (including zoning laws, regulations and ordinances);

2.

Contains base rent, allowance and other concessions consistent with local market
terms;

3.

Contains commercially reasonable terms;

4.

Is subordinate to the Mortgage, and the tenant thereunder agrees to attorn to
Lender or any purchaser at a sale by foreclosure or power of sale;

5.

Does not contain any right of first refusal to purchase the Property (or any
part thereof) or purchase option for all or part of the Property;

6.

Does not contain any early termination rights (other than termination rights
vesting upon a violation of a co-tenancy, casualty or condemnation provision)
vesting prior to three (3) years after the Maturity Date;

7.

Does not contain any terms that would materially affect Lender’s rights under
the Loan Documents;

8.

Contains a no merger of estates provision; and

9.

Provides that subleases and assignments do not affect tenant’s primary
obligations.





SCH V-1













SCHEDULE VI

RELEASE AMOUNTS

 

Individual Property

Release Amount

1.

Whispering Ridge Property

$5,000,000

2.

Lake City Commons Property

$5,200,000

3.

Kohl’s Property

$10,500,000








SCH VI-1













SCHEDULE VII

INTENTIONALLY OMITTED








SCH VII-1













SCHEDULE VIII

FORM OF CASH MANAGEMENT AGREEMENT





SCH VIII-1
























